 ALLBRITTON COMMUNICATIONSAllbritton Communications, Inc., and its whollyowned subsidiaries, The News Printing Compa-ny, Inc. and The Hudson Dispatch and NewarkTypographical Union No. 103, International Ty-pographical Union, AFL-CIO and Newspaperand MaiI Deliverers Union of New York andVicinity and Steven Thompson and T & T NewsCompany, Inc., Party in Interest. Cases 22-CA-10386, 22-CA-10645, 22-CA-10647, 22-CA-10682, 22-CA-11014, 22-CA-11045, 22-CA-11307, 22-CA-11338, 22-CA-10639, 22-CA-11212, and 22-CA-1131313 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 24 September 1982 Administrative LawJudge James F. Morton issued the attached deci-sion. The Respondents filed exceptions, a support-ing brief, a motion to reopen the record, and a re-quest for oral argument; the General Counsel filedexceptions, a supporting brief, an answering briefto the Respondents' exceptions, a motion to strikeportions of the Respondents' brief in support oftheir exceptions, and an opposition to the Respond-ents' motion to reopen the record; Newspaper andMail Deliverers Union of New York and Vicinity(NMDU) filed exceptions and a supporting brief;the Respondents filed an answering brief to theGeneral Counsel's and NMDU's exceptions, cross-exceptions, and a supporting brief; and the GeneralCounsel filed an answering brief to the Respond-ents' cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, briefs, and mo-tions' and has decided to affirm the judge's rulings,findings,2and conclusions only to the extent con-sistent with this Decision and Order.I The Respondents have requested oral argument. This request isdenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.The Respondents' motion to reopen the record is denied as the prof-fered evidence either was excluded by the judge, has not been shown tobe previously unavailable or newly discovered, or is irrelevant.The General Counsel's motion to strike portions of the Respondents'brief in support of their exceptions is granted as the Respondents' briefrecites facts which are not of record in this case. Accordingly, we strikefrom the Respondents' brief in support of its exceptions all references tofacts not of record.I The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.271 NLRB No. 39We agree with the judge that the three Respond-ents, Allbritton Communications, Inc. (Allbritton)and its wholly owned subsidiaries, The News Print-ing Company, Inc. (News) and The Hudson Dis-patch (Dispatch), constitute a single employer. Wedo not read the Respondents' exceptions and briefsas contesting the finding that News and Dispatchare a single employer, and the judge's finding inthis regard is amply supported. News and Dispatcheach publishes a daily newspaper bearing its nameand, except for Dispatch's pressroom located 16miles away, operates out of the same Paterson,New Jersey facility where the employees are gov-erned by common supervision and labor relationspolicies. These labor relations policies are formulat-ed and effectuated principally by W. Dean Single-ton through his News and Dispatch subordinates.Singleton is the executive vice president of Allbrit-ton, president of Allbritton's newspaper division,and president of both News and Dispatch. Single-ton's duties as president of Allbritton's newspaperdivision also give him managerial responsibility foroverseeing the operations of other newspapers pub-lished by the Allbritton chain. Singleton was in-strumental in many of the labor relations activitieson which the instant case revolves as discussedbelow. Joe L. Allbritton, owner, president, andchairman of the board of Allbritton, is also chair-man of the board of News and Dispatch. On thesefacts as well as the reasons set forth by the judgeall three Respondents clearly constitute a single en-terprise or employer. We shall proceed with ananalysis of the events occurring among the mail-room employees/drivers, the editorial employees,and the composing room employees.The Mailroom Employees/DriversThe allegations regarding the Respondents' con-duct with respect to these employees center aroundthe employees' being expelled from and replaced intheir jobs, an occurrence which coincided with theRespondents' repudiation of any bargaining rela-tionship with the Union that represented them. Thepreliminary but crucial question is whether thesewere the Respondents' employees.As set forth in more detail in the judge's decisionthe nominal employer of the mailroom employ-ees/drivers (who take the News newspapers fromthe conveyor belt in the Respondents' Paterson fa-cility, prepare them for delivery, and drive the de-livery trucks) is T & T News Company, Inc. (T &T). T & T is owned and operated by the Trombinafamily under the active daily control of PeterTrombina, a former employee of the company thatperformed the delivery functions before T & T. T& T came into existence when the former manage-201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of News offered Peter Trombina and hisfather, a foreman with T & T's predecessor, theopportunity to form a company which wouldemploy the former distributing company's employ-ees and work exclusively for News to perform thesame functions. T & T had little or no capital in-vestment. It operated within the newspaper's facili-ty using office space, equipment, materials, machin-ery, and trucks provided by the newspaper. Thetrucks displayed the newspaper's logo, not T & T's.T & T began operating under contract withNews in 1966. When Allbritton purchased News in1977 it assumed the existing (1976-1982) contractunder which T & T received a fixed weeklyamount with which to pay the employees and itsbusiness expenses and retain a profit. The contractcontemplated an increase in the weekly payment toreflect any increases in labor costs effectuated bycollective-bargaining negotiations between T & Tand the union representing its employees. ThatUnion at all relevant times has been the Newspaperand Mail Deliverers Union of New York and Vi-cinity (NMDU).3T & T's 1976-1982 contract with News providedfor the number of employees to be employed oneach shift and gave News the right to require T &T to hire additional temporary employees. T & T'ssupervisors and assistant foremen had to be ap-proved by News which had the right to order thedischarge of any driver it considered unsafe and toapprove that driver's replacement. T & T was tomaintain the payroll, pay the employees, andsecure workmen's compensation coverage forthem. Route scheduling including the sequence ofstops was News' responsibility. The daily startingtimes for the employees and the delivery times foreach edition of the newspaper were set forth in thecontract. Any changes in the routine were dictatedto Trombina through daily conferences with News'circulation director.The credited evidence establishes that, in negoti-ating for a new collective-bargaining agreementwith NMDU in 1979, T & T's Peter Trombina,consistent with past practice, sought and obtainedthe approval of News before responding to theUnion's demands. Trombina relayed the Respond-ents' positions to the Union and reviewed with theRespondents' representatives, including Singleton, amemorandum of understanding summarizing theterms of the tentative agreement reached. On re-ceiving the Respondents' approval Trombina told3 A separate provision of the T & T-News contract required T & T tohave "a signed contract with the Driver's Union which will insure unin-terrupted delivery service." In context with other provisions referring tothe Union "which represents [T & T's] employees" there can be littledoubt that the term "Driver's Union" acknowledges the status of NMDUas bargaining representative.the Union it could seek membership ratificationand have the final contract printed. This was ac-complished. Employee grievances pursued underthe collective-bargaining agreements typically in-volved the condition of the mailroom or the trucksand, although taken up with T & T, could be re-solved only by the action of the Respondents.Based on these and other facts set forth in thejudge's decision, the General Counsel has taken theposition that T & T and the Respondents werejoint employers of the mailroom employees/driversor in the alternative that T & T (which has notbeen charged with any unfair labor practices) wasthe Respondents' agent in performing the functionsof the employer of these employees.The judge made a contingent finding that T & Tand the Respondents were joint employers.4He re-garded the principal-agent theory as inapplicableand as adding nothing to the General Counsel's"joint employer" contention. We disagree. Jointemployer status usually assumes that the businessentities are independent and separate for other thanlabor relations purposes. NLRB v. Browning-Ferris4 This finding was contingent in the sense that the judge earlier hadconcluded that he was bound under the principle of collateral estoppel,by a U. S. district judge's finding that T & T and Respondent News werenot joint employers. The administrative law judge's conclusion was erro-neous, as the district court later determined that it improperly assertedremoval jurisdiction. NMDU had initially obtained removal on the basisof a counterclaim asserted in a state court action instituted by Respond-ent News against it alleging picket line misconduct. As the district courtlacked jurisdiction over the Union's cause of action which alleged thejoint employer status, the court properly vacated the finding regardingthat status and remanded the case to the state court. See Billy Jack ForHer, Inc. v. Ladies Garment Workers Local 1-35, 511 F.Supp. 1180, 1184(S.D. N.Y. 1981), and authorities cited.We note also that in making the vacated findings the district judgerelied on cases decided on principles applicable to the issue of "singleemployer" status rather than those applicable to "joint employer" issues.The district judge's failure to make this distinction may have been cru-cial. See NLRB v. Browning-Ferris Industries, 691 F.2d 1117 (3d Cir.1982), enfg. 259 NLRB 148 (1981). Finally, we decide the question of theRespondents' employer status as to these employees on grounds otherthan the standard "joint" or "single" employer analysis and thereforehave no need to consider whether, if called upon to decide the same issuepreviously decided by the district judge, we should in the absence of col-lateral estoppel give any deference to his findings. For all these reasonswe also leave for another day exploration of the questions raised by theadministrative law judge's conclusion that the Board may be precludedfrom deciding an issue previously decided in a private action broughtunder Sec. 301 of the Act. The general rule is that the Government, nothaving been a party to the prior litigation, is not barred from litigating anissue involving enforcement of Federal law which a private plaintiff haslitigated unsuccessfully. United States v. East Baton Rouge Parish SchoolBoard, 594 F.2d 56, 58 (5th Cir. 1979); Restatement 2d, Judgment § 41,Reporter's note at 402 (1982); 18 Wright, Miller & Cooper, Federal.Prac-tice and Procedure: Jurisdiction, § 4458 at 520-521 (1981). The courts havegiven uncertain guidance as to whether that rule is eroded when a liti-gant in the earlier Federal court proceeding becomes a charging partybefore the Board. Compare NLRB v. Heyman, 541 F.2d 796, 800 (9thCir. 1976) (Board precluded) with Bay Area Sealers, 251 NLRB 89, 102-III (1980), enfd. 665 F.2d 970 (9th Cir. 1982) (with no mention ofBoard's rejection of collateral estoppel contentions), and Newport NewsShipbuilding, 253 NLRB 721, 726-729 (1980), enfd. 663 F.2d 488 (4th Cir.1981) (Board's primary jurisdiction unaffected by prior court determina-tion).202 ALLBRITTON COMMUNICATIONSIndustries, supra. This also connotes, where theissue is whether one is acting for the other, that theactor is an independent contractor. The GeneralCounsel's alternative contention, in which we findmerit, is that, in performing the role of employer tothe mailroom employees/drivers, T & T was notan independent contractor but the agent of the Re-spondents. Stated otherwise, we have concludedthat T & T was little more than an administrativearm of the Respondents; the Trombinas were man-agers employed by the Respondents to operate thedelivery system to the Respondents' specifications.The "right to control" test used to determinewhether a person is an independent contractor isthe same whether independent contractor status isurged as alternative to employee status or to agentstatus. See, e.g., Packing House & Industrial Servicesv. NLRB, 590 F.2d 688, 698-699 (8th Cir. 1978),enfg. 231 NLRB 735 (1977). The relationship be-tween the Respondents and T & T exhibitedstrongly most of the factors commonly associatedwith agency or employee status. T & T performedfunctions which were an essential part of the news-paper's operation, had a long-term exclusive work-ing arrangement with the newspaper, carried thenewpaper's product in trucks bearing the newspa-per's name, conducted its operation under dailyguidance from newspaper personnel and subject tounilateral changes dictated by the newspaper, hadno proprietary interest in the work or the premisesand equipment used to perform it, and had no op-portunity to take entrepreneurial risks. See News-Journal Co. v. NLRB, 447 F.2d 65 (3d Cir. 1971),cert. denied 404 U.S. 1016 (1972). Weighed againstthese factors and the Respondents' direct and indi-rect participation in labor relations matters, T &T's conduct of the lower-level functions of employ-ee management and dealing with the Union wasmore akin to the role performed by supervisorsthan that characteristic of independent contractors.Better Building Supply Corp., 259 NLRB 469 (1981),enfd. mem. 707 F.2d 518 (9th Cir. 1983). We there-fore find that the Respondents were at all pertinenttimes the employer within the meaning of the Actof the mailroom employees/drivers and were sub-ject to all the duties and obligations accompanyingthat status. 55 The Respondents' actions in changing and eventually severing theirrelationship with T & T form the background and substance of the unfairlabor practices alleged here and therefore cannot serve to insulate theRespondents from their employer-employee relationship.Our rejection of T & T's independent contractor status makes it unnec-essary to pass on the Respondents' status as a joint employer. Our findingdoes connote a "single employer." However T & T's agency status makesit unnecessary to analyze this issue in terms of commonality of owner-ship, management, and control of labor relations policies as in traditional"single employer" determinations. Rather than being held in common.As described more fully by the judge, the Re-spondents set out to effect a major layoff of mail-room employees/drivers, first through the proce-dures provided in the collective-bargaining agree-ment it permitted T & T to negotiate with NMDU.When those procedures culminated in an arbitra-tion award they deemed unsatisfactory, the Re-spondents repudiated the agreement and theUnion's representative status and engineered a con-frontation that gave them a pretext to lock the em-ployees out.6The Respondents in effect dischargedthese employees in violation of Section 8(a)(3) and(1) for supporting NMDU in seeking the benefits oftheir collective-bargaining agreement. Further,acting as though they were strangers to the bar-gaining relationship nominally between T & T andNMDU, the Respondents repudiated their obliga-tion to bargain with the Union. Therefore we agreewith the judge's contingent finding that the Re-spondents also violated Section 8(a)(5) as allegedwith respect to the mailroom employees/drivers.Editorial EmployeesThe judge found that the Respondents unlawful-ly threatened and laid off editorial employees todiscourage them from seeking union representation.We find that certain unlawful threats have been es-tablished but that the alleged unlawfulness of thelayoffs has not.7For many years the composing room employeeswho worked for News and Dispatch were repre-sented by Newark Typographical Union No. 103,International Typographical Union, AFL-CIO(ITU or Local 103). In 1980 some of the newspa-pers' unrepresented editorial employees began toorganize their colleagues for representation byITU. In September and October of that year, whenthe organizational efforts accelerated and became atopic of conversation among the reporters in thenewsroom, the associate editor of News, an admit-ted supervisor, warned reporters to stop talkingthese attributes of the employing enterprise all belong to the Respond-ents.6 The Respondents created the confrontation resulting in the lockoutby surprising the employees as they arrived for work one evening withthe presence of security personnel hired ostensibly to insert advertisingsupplements into the newspapers, thereby changing the existing mode ofoperation and eliminating a procedure called "topping" for which theemployees had received extra pay. The Respondents did not consult theUnion. When the employees, with no more than reasonable forcefulness.resisted this tactic, the Respondents expelled them from the premises andproceeded immediately with their well-prepared plan to have the guardstake over all the mailroom duties including driving the delivery trucks.I The dissent correctly states that we have analyzed each of the threeunits separately However, we have not ignored the relationship betweenthe Respondents' actions affecting one unit and those affecting the others.To the contrary we have throughout this decision given careful consider-ation to all the facts in analyzing the Respondents' actions, lawful andunla, rul.203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout "that sort of thing" and warned a composingroom employee who was the chapel chairman forLocal 103 that he should be more discreet in solic-iting editorial employees to sign authorizationcards. The editor punctuated the last warning byasking rhetorically what would happen whensomebody lost his job. News' city editor, also a su-pervisor, told reporters that his superiors kept call-ing him to ask which employees should be dis-charged to block Local 103 and had instructed himto warn certain known union supporters theywould be fired if necessary. We agree with thejudge that these warnings and threats violated Sec-tion 8(a)(l).8Between 24 and 26 October 1980 the Respond-ents laid off eight editorial employees in what thejudge found to be an action unlawfully motivatedby a desire to discourage support for ITU. We findthe judge's conclusion to be unwarranted. The twonewspapers were suffering operating losses. Ac-knowledging this the judge nevertheless rejectedthe Respondents' showing that the layoffs wereeconomically motivated. As the Respondents' wit-nesses testified, Allbritton's determination to makeNews and Dispatch self-sufficient caused Singletonin the summer of 1980 to instruct Executive EditorVezza to trim the editorial staffs down to a levelwhich conformed to industry guidelines. At firstthis was to be accomplished through attrition.Vezza apparently underestimated the urgency ofthis policy and hired some replacements for report-ers who left. In October, Singleton decided thatthe reduction in force was not being accomplishedand told Vezza to lay off 10 people to be selectedby Vezza. Vezza delegated this selection to hismanaging editor. Of the 10 layoffs 2 were rescind-ed immediately and only 8 were alleged as dis-criminatory.The judge's reasons for rejecting this explanationinvolve both the overall economic justification andthe results of the selection process. In his analysishe intruded more than slightly into an area of man-agerial authority reserved to the Respondents andnot intended to be subject to second-guessing bythe Board. See Midwest Stock Exchange v. NLRB,635 F.2d 1255, 1265 (7th Cir. 1980). The judge didnot purport to deny that a layoff was economicallyjustified.9In fact he acknowledged that postlayoffs Chairman Dotson would not find the associate editor's conversationwith the chapel chairman to be unlawful. The chapel chairman, who pro-vided the only evidence of this conversation, described it as occurring ina "joking" atmosphere. Furthermore, the absence of evidence that the as-sociate editor exhibited any hostility or antiunion attitude reinforces thefriendly and casual context of this conversation.a The dissent's characterization of this statement as "incorrect" con-fuses the judge's ultimate conclusion-that the economic justification waspretextual-with his acknowledgement that the Respondents' News andDispatch both were suffering operating losses, The judge also states "thathiring was principally to replace employees wholeft after the layoffs. Thus the newspapers contin-ued functioning for several months at the staff levelestablished by the layoff.'0While giving too littleweight to that significant economic fact the judgeplaced far too much emphasis on an artificial issueconcerning the details of the Respondents' final ap-proval of the newspapers' budget for the fiscal yearbeginning October 1980. Newspaper officials hadproposed a budget which continued existing staff-ing levels. However Singleton testified that he tookno final action on the budget until the decision wasreached to reduce it by laying off the excess edito-rial employees, and nothing was presented whichcontradicts that testimony." It is not our functionto judge the reasonableness of this decision or ofthe Respondents' failure to reach a decision earlier.Moreover the evidence suggesting to the judgethat selection of the employees for layoff was dis-criminatory is unconvincing. There is no evidencethat more than three of the eight alleged discrimin-atees were known to the Respondents as activeunion supporters or that most of them were knownas union supporters at all. The judge found the rea-sons assigned for some of the selections to be un-satisfactory, but there is no proof either that theRespondents deviated from past practice in theircriteria for layoff or that they retained employeeswho were inferior to those selected for layoffunder their announced criteria.For these reasons we find that the evidence ofthe Respondents' union animus and the suspiciouscoincidence between the Respondents' actions andthe ITU's organizational campaign do not establishthat the latter was a motivating factor for theformer. See Mini-Industries, 255 NLRB 995 fn. 2(1981). The record taken as a whole gives us insuf-ficient basis to choose the unlawful motive overthe economic facts ...support strongly Respondent's demand for give-backs" in the composing room unit. The last statement is based on thejudge's finding that in the fall of 1980 the Respondents were "continuingto experience financial losses," clearly a justification for cost-cuttingmeasures."' Three months after the layoffs the Respondents had yet to fill a va-cancy occurring in the middle of that period. After that, the Respondentsbegan gradually to increase the staff to prelayoff levels. The first newhire in excess of postlayoff vacancies was made nearly 4 months after thelayoff. The nine new hires within 5 months resulted in a net increase ofonly four.I' The dissent's restatement of the credited testimony regarding the se-quence of events leading to Singleton's rejection of the budget is some-what misleading. Executive Editor Vezza testified that Singleton instruct-ed him in the summer of 1980 to reduce the editorial staff by attrition ifpossible. Vezza hired five replacements over the next few months in spiteof these instructions. There is no indication that the fact that employeeswere replaced was reflected in the proposed budget Vezza submitted toSingleton. Vezza testified that he did not know whether Singleton wasaware of it and there is no other evidence regarding Singleton's knowl-edge. Thus the dissent's statement that the replacements were hired"under the budget" signifies little if anything.204 ALLBRITTON COMMUNICATIONSthe lawful one. Id. at 1006.12 And even assumingthe General Counsel had proved a prima facie casewe find that the Respondents' economic explana-tion was sufficient to rebut it and was not shown tobe pretextual. Cf. Ja-Wex Sportswear, 260 NLRB1229, 1234-1235 (1982). We therefore reverse thejudge's finding regarding the October 1980 layoffsand dismiss the corresponding allegations of thecomplaint.We agree with the judge that the Respondentsunlawfully discharged editorial employee Dale Rimin February 1981 for refusal to perform the workof the striking composing room employees. Rim'ssupervisor had assured him that he would not haveto do struck work if he crossed their picket line.There is no support for the Respondents' conten-tion that the judge erred in finding that the workinvolved was struck work. The Respondents madeno effort to show that Rim's refusal to performstruck work eliminated the need for his editorialservices, nor did they treat him as a striker. Rim'sdischarge unjustifiably interfered with his right toengage in the protected concerted activity of sup-porting the strike of his fellow employees and thusviolated Section 8(a)(l). General Tire & Rubber Co.,190 NLRB 227 (1971), enfd. 451 F.2d 257 (Ist Cir.1971). As Rim's activity was also in support of theaction of Local 103 in calling the strike of the com-posing room employees and especially as Local 103had been attempting to organize the editorial em-ployees, the judge was correct in finding thatRim's discharge also violated Section 8(a)(3).Having found that the extent of the Respondents'unfair labor practices in the editorial employees'unit consisted of some warnings and threats of dis-charge in September and October and an indirectlyrelated discharge several months later, we declineto adopt the judge's recommended bargainingorder. The judge based his recommendation largely12 In addition to the unlawful threats we have found above, the judgerelied on a statement attributed to Singleton which was not alleged as aviolation but which the judge found relevant to the question of unionanimus. The judge found that Singleton had told a supervisor that theRespondents would punish ITU for trying to organize the editorial em-ployees and would not give the composing room employees whom ITUalready represented a raise This finding was based on an employee's tes-timony that the supervisor had told the employee Singleton had madesuch a statement. The Respondents objected to the admission of the em-ployee's testimony as "double hearsay." The judge admitted it as an ad-mission against interest which is not hearsay even if offered by way of anonwitness third person's quotation. Singleton denied making such astatement and the supervisor did not testify. The judge credited the em-ployee and discredited Singleton's denial.We do not accept the employee's testimony in these circumstances toprove the truthfulness of the supervisor's alleged admission that he heardthe statement from Singleton. While the employee's testimony wouldhave been admissible for the purpose of proving a threat conveyed by thesupervisor, we are unwilling to find that it was properly admitted toprove the fact that Singleton made the statement to the supervisor Inany event we would not credit it for that purpose in light of Singleton'sin-court denial.on his finding that the Respondents had perpetrat-ed a discriminatory layoff just as ITU had obtaineda majority of authorization cards. We have rejectedhis finding that the layoff was unlawful. As we alsoreverse, infra, his findings with regard to much ofthe alleged unlawful conduct affecting the compos-ing room employees, we need not pass on the "fall-out" effect within the editorial unit that the judgeattributed to such conduct. We are left with theearlier threats which apparently did not hinderITU from obtaining a card majority, the dischargeof Rim which was remote both in time and focus,the lockout of the mailroom employees/driverswhich would not necessarily have portended any-thing for the editorial employees, and only isolatedother conduct which arguably impinged on ITU'sorganizing of the editorial employees but whichwas not alleged as unlawful. It would be presump-tuous for us to hold that this conduct makes thepossibility of holding a fair election in the editorialunit so unlikely as to warrant a bargaining order.The Composing Room EmployeesA. The 8(a)(5) AllegationsThe primary issue concerning the composingroom employees is whether the Respondents' col-lective-bargaining negotiations with ITU were con-ducted in bad faith. The judge found that the Re-spondents' overall bargaining strategy, evidencedby their conduct throughout the yearlong negotia-tions, was an intent not to engage in genuine bar-gaining. We find otherwise.The Respondents met with ITU at reasonabletimes and places and even urged the presence ofITU's International representative to facilitate bar-gaining and soliciting the aid of a Federal media-tor. The Respondents offered proposals and coun-terproposals, offered to substantiate the claim ofoperating losses that underlay its demand for wagereductions, and otherwise met its procedural obli-gations. The judge did not find that the Respond-ents' substantive proposals were so harsh, vindic-tive, or otherwise unreasonable as to warrant theconclusion that they were offered in bad faith. SeeChevron Chemical Co., 261 NLRB 44, 46 (1982).'3Rather, the judge concluded that the Respondents'bargaining approach was improperly influenced byits dispute with NMDU concerning the mailroomemployees/drivers. While he does not spell outprecisely the presumed connection between the Re-spondents' bargaining tactics with ITU and thelockout of the mailroom employees, the judge as-"a Chairman Dotson would not in any event attempt to evaluate thereasonableness of a party's bargaining proposals. Struthers Wells Corp. vNLRB, 721 F.2d 465, 470 (3d Cir. 1983).205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDserts that the two are "very much bound up" withanother. Thus he appears to suggest either that (1)the Respondents had determined to extract a wageconcession from the composing room employees inorder to finance the expenses of replacing thelocked-out mailroom employees with guards orthat (2) the Respondents provoked ITU into astrike to cause the mailroom employees to honorits picket line and stay out after the lockout. How-ever this imputation to the Respondents of some-thing akin to a secondary boycott-use of its ITUnegotiations to achieve its objectives elsewhere-isspeculative to the extent it is not irrelevant. It is ir-relevant to the extent that it would have the Boardexamine why an employer wants to save on laborcosts; it is speculative to the extent that it attributesto the respondents an almost clairvoyant ability toforetell a tangled sequence of events that did infact culminate in the mailroom employees' refusingto cross an ITU picket line. 1'4Without the aid of this underlying thesis, thejudge's conclusion of overall bad faith rests onstatements by management negotiators indicatingthe toughness of the Respondents' bargainingstance.15Some statements by negotiating partiesmay indeed betray an intention to refuse to bargainin good faith. But the Board must be especiallywary of throwing back in a party's face nonsub-stantive remarks he makes in the give-and-take at-mosphere of collective bargaining. To lend tooclose an ear to the bluster and banter of negotia-tions would frustrate the Act's strong policy of fos-tering free and open communications between theparties. See Carpenter Sprinkler Corp., 238 NLRB974, 975 (1978), enfd. in relevant part 605 F.2d 60(2d Cir. 1979). Here none of the statements made atnegotiating meetings went so far as to belie thehard but real bargaining that accompanied them.Cf. Preterm, Inc., 240 NLRB 654, 655 (1979). Asfor other statements noted by the judge whichwere made outside of negotiating meetings, theywere in isolated instances improvident, but nothingsaid or done casts more than a suspicion on whatotherwise was straightforward bargaining.61' Shortly after the lockout the Respondents complied with a Federalcourt's temporary restraining order requiring them to allow the mailroomemployees back to work. It was then that they honored the ITU picketline.Ia The judge inadvertently changed the sense of one of the statementswhich he used to support his bad-faith finding. Singleton was quoted inthe record as saying, to emphasize his determination to get wage conces-sions, that "any printer, driver, or pressman who gets in my way, I'll rollright over him." The judge recast this into a threat to "roll right overLocal 103 if it did not accede to his demands." Such a threat, itself ofvery limited probative value, is much more specific than the one actuallyuttered. We note among other things that Local 103 (ITU) representedneither the drivers nor the pressmen.16 Among the statements away from the bargaining table on which thejudge relied was the quotation attributed to Singleton about punishingWe find unlawful other conduct of the Respond-ents, discussed elsewhere in this decision. Crucialto our determination of overall good or bad faithhowever are the events of October 1980 to the first2 weeks of February 1981. The events after ITU's13 February strike (described in the judge's deci-sion and discussed to some extent below) neitherform the core of the bad-faith contentions nor shedmuch light on the Respondents' overall bargainingdesign. Our analysis of the events of that crucialperiod leads us to conclude that the General Coun-sel has failed to prove that the Respondents bar-gained in bad faith.The General Counsel urges as an additional oralternative violation that the Respondents unilater-ally effectuated its demanded $35-per-week wagereduction without bargaining to impasse with ITU.We find no violation because the Respondents hadbargained in good faith for 2 months for a wageconcession and had presented $35 as its "bottomline" proposal at least 3 weeks before its implemen-tation. 7As there had been no progress on this, thecentral issue dividing the parties, and as ITU hadgiven no indication that it would agree to anywage concession, there was an impasse and the Re-spondents were justified in implementing the pro-posal it had submitted and ITU had rejected. E. I.du Pont & Co., 268 NLRB 1075 (1984). See also As-sociated Grocers, 253 NLRB 31, 56 (1980).'8Although we find that the Respondents' bargain-ing tactics were otherwise lawful, we adopt thejudge's finding that the Respondents violated Sec-tion 8(a)(5) and (1) by refusing to negotiate withITU's bargaining committee with an official ofNMDU present. The Respondents did not establishany justification for disbelieving ITU's representa-tion that the NMDU official was there merely as atemporary addition to ITU's bargaining committee.Nor did they otherwise meet the burden of a partywho objects to the representatives selected by theother party. The Respondents simply refused tomeet with the ITU bargaining committee as thenconstituted. The Board and the courts have longheld that this is not permissible. General ElectricITU for attempting to organize the editorial employees. As discussed atfn. 12, supra, we do not accept the finding that Singleton said that. Thejudge noted that the layoff of editorial employees underscored the state-ment, but we have found that the layoff was a lawful act.1" Three months before implementation Singleton had informed Local103's president in an informal prenegotiating meeting that the Respond-ents needed a wage concession equivalent to $35 per week per employee.18 The judge had determined that, consistent with his view that therewas overall bad-faith bargaining, he should not consider the unilateralchange allegation separately. Because the 6 February 1981 notice to em-ployees essentially implemented the unilateral change and was incidentalto it, we cannot agree with the our dissenting colleague that its postingconstituted an independent 8(a)(l) violation. To the extent that the noticerequired employees to signify acceptance of the lower wage rates it wasa necessary precaution against claims for the preexisting rates.206 ALLBRITTON COMMUNICATIONSCo., 173 NLRB 253 (1968), enfd. in relevant part412 F.2d 512 (2d Cir. 1969); Procter & Gamble Mfg.Co. v. NLRB, 658 F.2d 968, 976-977 (4th Cir.1981).B. Status of StrikersAt a meeting of composing room employees on13 February 1981 ITU's representatives describedthe Respondents' bargaining conduct and held astrike vote. A strike ensued. The judge found thatthe employees were protesting the Respondents'bad-faith bargaining and therefore found them tobe unfair labor practice strikers. As we have foundthat the Respondents' bargaining conduct waslawful up to that point, we reverse that finding.Moreover, as there is no evidence that the Re-spondents' refusal to meet in the presence ofNMDU officials or any other unlawful conductprolonged the strike, we find that the striking em-ployees remained economic strikers until they un-conditionally applied to return to work on 25 June1981. We agree with the judge that their offer wasunconditional, that the Respondents had no validbasis for their asserted doubt that the offer was un-conditional, and that the Respondents' refusal totreat the offer as unconditional and to accord thestrikers the rights to which their offer entitled themviolated Section 8(a)(3) and (l).'1 Therefore on 25June 1981 they ceased to be economic strikers andbecame discriminatees whose rights are governedby Laidlaw Corp., 171 NLRB 1366 (1968), enfd.414 F.2d 99 (7th Cir. 1969), cert. denied 397 U.S.920 (1970).C. Other 8(a)(1) and (3) AllegationsThe judge dismissed the General Counsel's alle-gation that the Respondents unlawfully coercedcomposing room employees by "displaying" guardshired to replace locked-out or striking employees.It is alleged that this conduct demonstrated to thecomposing room employees the futility of bargain-ing. We do not adopt the judge's theory that thisconduct was lawful because the Respondents law-fully replaced the mailroom employees with theseguards. See our finding to the contrary, above.However, assuming the unlawfulness of the lockoutthere is simply insufficient evidence that the pres-ence of potential replacements had the requisitetendency to chill the protected activity of the com-posing room employees. We therefore dismiss thisallegation.19 ITU offered on behalf of the strikers to return to work under anyconditions prescribed by the Respondents. Having done so, they did notalso have to waive the right to collective bargaining over the wage pro-visions of a new contract which, the record shows, was the interpretationthe Respondents sought to put on "unconditional offer."We adopt the judge's finding that Singleton vio-lated Section 8(a)(l) by threatening to break off ne-gotiations with ITU if the composing room em-ployees honored the NMDU's picket line. Never-theless, for the reasons stated in connection withthe bad-faith bargaining allegation, we cannotadopt his finding that Singleton's bargaining-meet-ing remark that, unless ITU acceded to his bargain-ing demands, the composing room employees"don't work here anymore" was unlawful.The judge found that the Respondents unlawful-ly resisted arbitration of a contract dispute overpay for unused vacation and personal days. Heconcluded that the Respondents' claim, in assertingthat the matter was one to be resolved throughbargaining rather than arbitration, was discrimina-tory because the Respondents were simultaneouslyfailing to bargain in good faith. He also concludedthat delay of the grievance-arbitration proceedingwas in derogation of the Respondents' duty to bar-gain. We find the judge's 8(a)(3) theory inappositebecause we disagree with his underlying findingthat the Respondents were bargaining in bad faith.But regardless of this we find nothing improperabout the Respondents' assertion of their legal posi-tion regarding their contractual obligation and thearbitrability of the dispute. The Respondents ulti-mately did go to arbitration. Granted that the issueof arbitration is ordinarily to be raised before thearbitrator, we have not been shown that the Re-spondents' initial resistance was groundless.20Wetherefore do not find that their motive was unlaw-ful.Were this a case involving prearbitration defer-ence to the grievance-arbitration procedure wewould not hesitate to defer. Roy Robinson Chevro-let, 228 NLRB 828 (1977). See also United Technol-ogies Corp., 268 NLRB 557 (1984). Of course if theRespondents were continuing to assert that theclaims were not arbitrable we would be faced withthe issue of whether such conduct constituted a re-pudiation of the bargaining obligation. Cf. Commu-nity Convalescent Hospital, 206 NLRB 962 (1973).But as the matter stands, the conduct complainedof reduces to a skirmish over contractual rights andthe proper forum for their resolution. These ques-tions presumably have been resolved by the arbitra-tor and his award or other disposition has not beenchallenged before us as wanting under Spielberg2'20 Although the contract had expired before the claimed benefits ac-crued, the Respondents did not assert expiration as a defense to the claim.The Respondents did assert that the claim for personal days was prema-ture under the contract terms, thus reaffirming their intention to adhereto the contract.21 Spielberg Mfg. Co., 112 NLRB 1080 (1955). See Olin Corp., 268NLRB 573 (1984).207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandards. There remains no substantial issue of em-ployee rights under the Act.The penultimate unfair labor practice allegationfor our consideration involves a conspiracy suitfiled in state court by Respondent News against 51striking composing room employees who had filedidentical workmen's compensation claims againstNews.22News erroneously included as defendantsin its original complaint some strikers who had notfiled claims against it but promptly amended itscomplaint to drop them as defendants. The GeneralCounsel alleged and the judge found that Newsfiled this suit to discourage the employees frompursuing their workmen's compensation claims andthereby interfered with their Section 7 rights. Wedisagree. Whether or not a Section 7 right was in-volved-a question we need not reach-News'legal action was on its face a response to a per-ceived harassment by the strikers. That responsedoes not appear to us so unreasonable as to warrantthe inference that the suit had an ulterior motiva-tion such as to discourage employees from filing le-gitimate claims or to penalize them for doing so.Power Systems, 239 NLRB 445, 449-450 (1978).23Therefore we reverse the judge's finding and dis-miss the allegations.24Finally we adopt the judge's finding that Super-visor Brocklesby's statement to composing roomemployee Thompson, that if Thompson circulatedand filed a successful decertification petition to getrid of ITU the employees could receive benefits,violated Section 8(a)(1).25CONCLUSIONS OF LAWI. Respondent News, Respondent Dispatch, andRespondent Allbritton are each an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Respondent News, Respondent Dispatch, andRespondent Allbritton constitute a single employerwithin the meaning of the Act and all three areliable for the unfair labor practices found in thiscase.22 The strikers' claims were all filed on the same day and each conced-ed that the claimant had received no medical treatment for the allegeddisability.23 As the lawsuit now appears to have been dismissed in its entirety,we are not restricted under Bill Johnson's Restaurant v. NLRB, 103 S.Ct.2161 (1983), from applying appropriate remedies for its misuse. However,we find no improper motivation.24 The General Counsel contends that the lawsuit also violated Sec.8(aX3). For the reasons stated above, we find no merit in that contention.as Chairman Dotson would not find a violation. The conversation wasinitiated by Thompson, who raised the question of whether he was cov-ered by the already expired ITU contract. Brocklesby, Thompson's im-mediate supervisor, improvised a response which was not only totally un-authorized but was plainly unpremeditated. Significantly there was nofollowup on Brocklesby's recommendation or any indication that it wasother than the casual remark that its circumstances suggest.3. Local 103 and NMDU are each a labor orga-nization as defined in Section 2(5) of the Act.4. The Respondents are the employer of themailroom employees/drivers represented byNMDU.5. All employees of the Respondents performingthe following operations: driving of trucks; loadingof trucks; making foot deliveries to dealers, agents,and carriers; making truck deliveries; tying andbundling papers; wrapping mail; shuffling papers;related operations; and manning of return room, ifany, at the Paterson plant, excluding all other em-ployees, guards and supervisors, constitute a unitappropriate for purposes of collective bargainingwithin the meaning of the Act.6. By unilaterally changing the assignment ofwork and the method and procedure by whichnewspapers were "topped" by their mailroomemployees/drivers without notice to or bargainingwith the NMDU; by locking out and replacing themailroom employees/drivers because they weremembers of, or gave assistance or support to,NMDU; and by failing and refusing to bargain col-lectively with NMDU as the exclusive representa-tive of their mailroom employees/drivers, the Re-spondents violated Section 8(a)(1), (3), and (5) ofthe Act.7. By the warnings given by Laciura, by thethreats of discharge by Laura, and by the promisesmade by Brocklesby to induce an employee to actto decertify Local 103, the Respondents interferedwith, restrained, and coerced, and are interferingwith, restraining, and coercing, their employees asto their rights under Section 7 of the Act andthereby have violated Section 8(a)(1) of the Act.8. The Respondents discharged employee DaleRim because he refused to perform work normallydone by Local 103 members on strike and the Re-spondents thereby interfered with, restrained, andcoerced him with respect to his right under Section7 of the Act to refuse to perform such work andthe Respondents thus violated Section 8(a)(1) ofthe Act and, because the Respondents' action alsodiscouraged membership in and support of Local103, they thereby violated Section 8(a)(3) of theAct.9. The Respondents did not, by their dischargeof Charles Macaluso, violate Section 8(a)(1), (3),(4), or (5) of the Act.10. The Respondents did not, by displayingstrike replacements to its employees, violate Sec-tion 8(a)(1) of the Act.11. From 13 February 1981 to 25 June 1981 thecomposing room employees employed by the Re-spondents were engaged in an economic strike.208 ALLBRITTON COMMUNICATIONS12. Local 103 has on and since 25 June 1981 un-conditionally requested the Respondents to rein-state to employment the striking composing roomemployees and, by the Respondents' failure and re-fusal since 25 June 1981 to honor those requests,they have discriminated against those employees inorder to discourage them from continuing to sup-port Local 103 and thereby have violated Section8(a)(3) and (1) of the Act.13. The Respondents did not violate Section8(a)(3), (5), or (1) of the Act by laying off eighteditorial employees.14. The Respondents did not violate Section8(a)(3) and (5) of the Act by failing and refusing tohonor Local 103's claims for vacation pay andwages for personal days allegedly due the compos-ing room employees or by delaying the processingof Local 103's grievances as to such claims.15. By threatening to refuse to continue bargain-ing if the composing room employees honored theNMDU picket line, the Respondents violated Sec-tion 8(a)(l) of the Act.16. The Respondents did not violate Section8(a)(1) by Singleton's statement that composingroom employees would not work there anymoreunless Local 103 acceded to his bargaining de-mands.17. The Respondents did not violate Section8(a)(3) or (5) by instituting and prosecuting a civilaction against its composing room employees.18. All composing room employees, includingdata processing and technical service employeesemployed by Respondents at their Paterson, NewJersey plant, but excluding all other employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for purposes of collectivebargaining under the Act.19. By failing and refusing to bargain collectivelywith individuals designated by Local 103, the ex-clusive representative of the composing room em-ployees, as members of its bargaining committee,the Respondents violated Section 8(a)(5) and (1) ofthe Act.20. The Respondents have not otherwise violatedSection 8(a)(5) by failing or refusing to bargain col-lectively with Local 103 as the exclusive represent-ative of the Respondents' composing room employ-ees.21. The unfair labor practices above, wherebythe Respondents have been found to have violatedSection 8(a)(1), (3), and (5) of the Act, affect com-merce within the meaning of Section 2(6) and (7)of the Act.AMENDED REMEDYHaving found that the Respondents have en-gaged in unfair labor practices respecting the mail-room employees/drivers, we shall order them tocease and desist therefrom and to take certain af-firmative action to effectuate the policies of theAct.Specifically, we shall order that the Respondentsreinstate the method and procedure by whichnewspapers were "topped" prior to their unilateralchange on 9 February 1981, that they recognizeand bargain collectively with NMDU as the exclu-sive bargaining representative of the mailroomemployees/drivers, and that they offer the locked-out mailroom employees/drivers immediate andfull reinstatement to the jobs they held immediatelybefore 9 February 1981 or, if those jobs no longerexist, to substantially equivalent jobs without preju-dice to their seniority or any other rights or privi-leges previously enjoyed, discharging if necessaryany replacements hired in their places, and makethem whole for any loss of earnings they may havesuffered by reason of the discrimination againstthem, with interest as provided in the section ofthe judge's decision entitled "Remedy."26Having found that the Respondents unlawfullyrejected the striking composing room employees'unconditional offer to return to work 25 June 1981,we shall order that all striking composing roomemployees who were not permanently replacedbefore that date be reinstated to their former jobsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights or privileges previously en-joyed, discharging, if necessary, any replacementshired after 25 June 1981, and that they make wholesuch employees for any loss of earnings resultingfrom their failure to reinstate them with interestthereon to be computed in accordance with thejudge's "Remedy."27Such employees for whomno employment is immediately available shall beplaced on a preferential hiring list for employmentas positions become available and before other per-sons are hired for such work. Priority for replace-ment on such list is to be determined by seniorityor some other nondiscriminatory test.28a6 We recognize that for some period of time the locked-out employ-ees remained out of work while honoring a picket line of composingroom employees. The Respondents' reinstatement obligation and backpayliability may be limited, however. In the compliance stages of this pro-ceeding, the parties may litigate the question of responsibility for the em-ployees' absence from work.2' As the Respondents rejected the strikers' unconditional offer toreturn to work, the 5-day grace period following their offer is inapplica-ble. Whisper Soft Mills, 267 NLRB 813 (1983).2s Ibid.209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall also order that the notice to employeesbe mailed to each striker as provided in the judge's"Remedy," and likewise to the locked-out employ-ees.As the unfair labor practices we have found donot warrant a broad cease-and-desist order, weshall substitute a narrow order.In all other respects we adopt the judge's"Remedy" where applicable to the unfair laborpractice findings we have adopted.ORDERThe National Labor Relations Board orders thatthe Respondent, Allbritton Communications, Inc.,and its wholly owned subsidiaries, The News Print-ing Company, Inc. and the Hudson Dispatch, Pa-terson and Union City, New Jersey, their officers,agents, successors, and assigns, shall1. Cease and desist from(a) Unilaterally changing the assignment of workand the method and procedure by which newspa-pers are "topped" by the mailroom employ-ees/drivers without notice to or bargaining withthe Newspaper and Mail Deliverers Union of NewYork and Vicinity (NMDU).(b) Locking out and replacing the mailroomemployees/drivers because they are members of, orgive assistance or support to, NMDU.(c) Warning employees against discussing, orsigning authorization cards for, Newark Typo-graphical Union No. 103, International Typo-graphical Union, AFL-CIO (Local 103).(d) Threatening to discharge employees if theysupport Local 103.(e) Threatening to refuse to bargain with Local103 to discourage employees from honoring alawful picket line.(f) Promising benefits to encourage employees tosolicit other employees in order to have Local 103removed as bargaining agent of the Respondents'composing room employees.(g) Discharging employees because they supportLocal 103 by having refused to perform work nor-mally done by striking composing room employees.(h) Refusing to accept strikers' unconditionaloffer to return to work.(i) Failing and refusing to bargain collectivelywith NMDU as the exclusive representative of theunit of employees described as follows:All employees of the Respondents perform-ing the following operations: driving of trucks;loading of trucks; making foot deliveries todealers, agents, and carriers; making truck de-liveries; tying and bundling papers; wrappingmail; shuffling papers; related operations; andmanning of return room, if any, at the Pater-son plant; excluding all other employees,guards and supervisors as defined in the Act.(j) Failing and refusing to deal with individualsdesignated by Local 103 as its agents for purposesof collective bargaining for the employees in theunit of employees described as follows:All composing room employees, includingdata processing and technical service employ-ees employed by Respondent at its Paterson,New Jersey plant, but excluding all other em-ployees, guards and supervisors as defined inthe Act.(k) In any like or related manner intefering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action designedto effectuate the policies of the Act.(a) Reinstate the method and procedure bywhich newspapers were "topped" prior to its uni-lateral change on 9 February 1981.(b) Recognize and, on request, bargain collec-tively and in good faith with NMDU as the exclu-sive representative of the employees in thedrivers/mailroom unit described above with re-spect to rates of pay, wages, hours, and other termsand conditions of employment.(c) Offer all locked-out mailroom employ-ees/drivers immediate and full reinstatement to thejobs they held immediately before 9 February 1981or, if those jobs no longer exist, to substantiallyequivalent jobs without prejudice to their seniorityor any other rights or privileges previously en-joyed, discharging if necessary any replacementshired in their places while they were locked out,and make them whole for any loss of earnings theysuffered by reason of the discrimination againstthem, in the manner provided for in the "AmendedRemedy" section, above.(d) Offer Dale Rim immediate and full reinstate-ment to his former job or, if it no longer exists, tosubstantially equivalent employment without preju-dice to seniority, or other rights or privileges, andmake him whole for any lost earnings he suffered,in the manner provided for in the section of thejudge's decision entitled "Remedy."(e) Offer to the composing room employee strik-ers immediate and full reinstatement to their formeror substantially equivalent positions and make themwhole in the manner provided in the "AmendedRemedy" section, above.(f) Meet and bargain, on request of Local 103,with the bargaining committee selected by Local103, including any representative of other unionswhom Local 103 has invited or designated to210 ALLBRITTON COMMUNICATIONSattend the negotiations for the purpose of partici-pating in the discussions and advising and consult-ing with Local 103.(g) Remove from their records all references totheir discharge of Dale Rim as a disciplinary actionand notify him in writing thereof.(h) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(i) Post at its Paterson and Union City, NewJersey facilities copies of the attached noticemarked "Appendix."29Copies of the notice, onforms provided by the Regional Director forRegion 22, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(j) Mail a signed copy of the notice to each ofthe striking composing room employees and thelocked-out mailroom employees/drivers at the ad-dress for each employee given the Respondents bythe Regional Director for Region 22.(k) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot found herein.MEMBER ZIMMERMAN, concurring in part and dis-senting in part.Contrary to my colleagues, I would affirm thejudge's findings that the Respondent's layoff ofeight editorial employees was unlawfully motivat-ed, that a Gissel bargaining order is warranted forthe editorial unit, that the Respondent engaged inunlawful bad-faith bargaining with respect to thecomposing room unit, and that the composingroom employees' strike was caused and prolongedby the Respondent's unfair labor practices. Accord-ingly, I join the majority opinion only insofar as itconcerns the mailroom employees/drivers unit andfinds certain violations in connection with the edi-29 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."torial and composing room employees. I departfrom my colleagues' decision, however, in almostall substantial respects concerning the editorial andcomposing room employees.Although my colleagues choose to analyze eachof the three units separately, it is clear that the Re-spondent's actions as to each group were not isolat-ed. Rather they were parts of the Respondent's co-ordinated course of conduct designed to evadewhat it perceived as the increased costs of collec-tive bargaining. Those actions were taken primarilyby or at the direction of one individual-Dean Sin-gleton-during a period of several months at theend of 1980 and beginning of 1981.Turning first to the editorial employees, I find nobasis for reversing the judge's conclusion that eightreporters were discharged in October 1980 in orderto thwart the organizing campaign then being con-ducted by ITU Local 103, which had representedthe Respondent's composing room employees since1965. From the outset of the campaign, supervisorswarned editorial employees not to discuss unioniza-tion and reminded them that soliciting for authori-zation cards could cause someone to lose his job.Further, an employee was told by a supervisor thathe received calls every day from his managingeditor and the executive editor asking which em-ployees should be fired in order to block Local103.My colleagues correctly have decided to adoptthe judge's finding of various 8(a)(1) violations inthe warnings and threats of discharge directed ateditorial employees.2Despite these violations,however, the majority has determined that thejudge erred in finding unlawful the summary dis-charge at the peak of union activity of eight report-ers, seven of whom had signed Local 103 authori-zation cards. I see no need to repeat in detail thejudge's thorough and lengthy discussion of the evi-dence regarding the layoffs or his well-reasonedapplication of the law to that evidence. My col-leagues' cursory treatment of the layoff issue, how-ever, calls for a summary of the General Counsel'sstrong prima facie case of discrimination and theample evidence supporting the rejection of the Re-spondent's economic defense.On 23 October 1980, Local 103 filed a petitionfor an election covering the editorial unit. On 24October, seven editorial employees were laid off.I Thus, I join them in finding that as to the mailroom employ-ees/drivers unit the Respondent unlawfully: (1) unilaterally changed thework assignment; (2) effectively discharged the employees by lockingthem out; and (3) withdrew recognition from their bargaining representa-tive, Newspaper and Mail Deliverers Union of New York and Vicinity2 I join in finding that the Respondent unlawfully discharged editorialemployee Dale Rim for refusing to pertorn fitrucLk ,rrk.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSix of those seven had signed Local 103 authoriza-tion cards,3 and three of them comprised half ofthe editorial department's in-plant organizing com-mittee. During the next few days three more edito-rial employees were laid off, two of whom hadsigned Local 103 cards.4According to the creditedtestimony, employees were told by supervisors atthe time that the Respondent was laying off peopleit felt were "not happy" there, and one supervisortold an employee that the layoffs were "union bust-ing." No advance notice was given to any of theemployees that they were to be laid off. One ofthem had received a merit pay raise 2 weeks beforehis layoff, and another was told shortly before herlayoff that she was making excellent progress inher probationary period.My colleagues apparently do not find that theGeneral Counsel made out a prima facie case thatthe layoffs were discriminatorily motivated.5Theydo so despite the animus evidenced by the found8(a)(1) warnings and threats, the clear proof of theRespondent's knowledge of the employees' unionactivity,6 the summary nature of the layoffs andtheir proximity to Local 103's petition for an elec-tion, the "not happy" and "union busting" state-ments made in explanation of the layoffs by certainsupervisors, the hiring of replacements for the laid-off employees only 3 months after the layoffs,7andthe refusal to recall any of the laid-off employeesuntil "the suit is settled."sIt would take an admis-sion of guilt to make out a stronger prima faciecase than that established by these circumstancesand events.The Respondent contended that the October1980 layoffs were for purely economic reasons, andit offered evidence establishing that the two news-papers in question here had suffered operatinglosses for a number of years. The judge acknowl-3 The nonsigner, Goldensohn, was recalled in February 1981 and isnow a city editor.4 One of these employees-Neustadt-was recalled after he had toldManaging Editor Smith that it was ironic he was laid off inasmuch as hehad not been too active in the union drive.I Thus, the majority states that "[Alnd even assuming the GeneralCounsel had proved a prima facie case ...."6 In addition to the filing of the petition, the Respondent knew theidentity of the members of the in-plant organizing committee (on whichthree of the laid-off employees served), issued 8(a)(l) warnings aboutunion activity directed toward one of the laid-off employees who was noton the in-plant committee, and certain of the 8(a)(1) warnings and threatsindicate that card solicitation was done openly in the presence of supervi-sors.I The Respondent hired new reporters 25 January, 3, 9, 16, and 22February 1981. During the same time the Respondent failed to recall anyof the eight alleged discriminatees laid off in late October. In fact, withinabout 5 months after the layoffs the Respondent had hired nine new re-porters. There is no indication that the economic conditions that existedin October had changed in the interim.s This quoted remark was made by Executive Editor Vezza to laid-offreporter Vogel when the latter called the former in January 1981 to askfor her job back.edged that the papers were in poor financial condi-tion, but he concluded that the economic defensewas a pretext in view of the "unsupported, incon-sistent, shifting, contradictory and patently improb-able reasons proffered" as to both the decision toeffect a layoff between 24 and 27 October and as tothe basis for the selection of those laid off.9Thejudge's detailed discussion substantiates the accura-cy of his characterization of the Respondent's de-fense.My colleagues make no attempt to cite evidencesupporting the Respondent's economic defense, forthere is none. °Instead, they offer only the generaldeclaration that the judge's analysis of that defense"intruded more than slightly into an area of mana-gerial authority reserved to the Respondents notintended to be subject to second-guessing by theBoard." In other words, according to the majoritythe mere assertion of an economic defense makes itso. It is fundamental that whenever, as here, it isnecessary to determine the motive for a respond-ent's actions, the allegedly legitimate reasons ad-vanced for such actions must be examined. That isjust what the judge did in this case. His examina-tion did not entail-as suggested by the majority-an improper substitution of the Board's business9 For example, during the hearing the Respondent took the positionthat McDonnell-a member of the in-plant organizing committee-wasselected for layoff because he had signed an undated letter critical ofJohn Buzzeta, the publisher of the Paterson News, which had been sentto Joseph Allbritton. McDonnell testified without contradiction that theletter was sent several months before the layoff and that Buzzetta hadmet in the summer of 1980 with the reporters who signed it to assurethem that there would be no reprisals against any of them. Twenty-fourreporters signed the letter, including at least two who later were promot-ed to the supervisory level. In addition, the Respondent claimed at thehearing that McDonnell's layoff also was based on his having written astory which led to a libel suit. No reference was made to any such storywhen he was laid off. McDonnell acknowledged that he had heard thatthe Respondent had settled a libel claim arising from a story he had writ-ten several months before his layoff and which had been edited and ap-proved by his supervisors prior to publication. Further, the Respondentasserted at the hearing that another possible reason for McDonnell's se-lection for layoff was that he was looking for employment elsewhere.The Respondent, however, offered no support for this assertion. As toFischer-another member of the in-plant organizing committee-the Re-spondent contended that he was selected for layoff because he had em-barrassed the paper by his inept coverage of a traffic-related story duringthe summer of 1980. Fischer, however, was one of several reporters sub-sequently assigned to cover the Democratic national convention, and theRespondent conceded that it wanted its most qualified reporters to coverthat event. McDonnell also was selected to cover the convention, and hereceived a merit pay raise 2 weeks before his layoff.'o The majority's statement that "[T]he judge did not purport to denythat a layoff was economically justified" is simply incorrect. On the con-trary, the judge expressly found that the operating losses being sufferedby the Respondent at the time of the layoffs were no different from thoseit had suffered for many years. Thus, he determined that the only newfactor in the Respondent's operations which could have caused the un-precedented layoff of editorial employees was Local 103's organizingeffort. He therefore concluded that the Respondent's economic justifica-tion was pretextual.Assuming, as the judge stated, that the economic facts supported theRespondent's demand for give-backs in the composing room negotiations,the judge found no such facts supporting the layoffs in the editorial unit.212 ALLBRITTON COMMUNICATIONSjudgment for that of the Respondent. Instead, thejudge merely engaged in an independent evaluationof all the facts and circumstances surrounding thelayoffs in order to ascertain the actual reasons forthem.One aspect of the judge's evaluation which mycolleagues single out for criticism is his refusal toaccept Singleton's claim that the layoffs were man-dated by the rejection of the editorial department'sbudget. The majority charges that the judge placed"far too much emphasis" on details of the budgetapproval process, which my colleagues call an "ar-tificial issue." But my colleagues' assertion ignoresthat the Respondent itself made the alleged rejec-tion of the budget a central element of its economicdefense. Given the Respondent's contention thatthe rejection of the budget triggered the layoffs,the judge properly considered whether the evi-dence demonstrated that that contention was true.He placed no more emphasis on the details of thebudget approval process than was warranted bythe Respondent's argument that the budget re-quired the layoffs. The credited testimony as to thismatter shows the following: In June or July 1980,Singleton instructed Richard Vezza, the two news-papers' executive editor, to prepare the editorialdepartments' budget for the fiscal year beginning IOctober 1980. Vezza asked Singleton if he couldhire employees and was told that he could not butthat he could provide for a very modest wage in-crease for the editorial employees. Vezza asked ifhe could, by cutting costs elsewhere, provide formore substantial wage increases. Singleton repliedthat that sounded fine and that he should work itout and submit the budget. In late August or earlySeptember 1980, Singleton accepted the budgetVezza prepared and did not ask him to revise it.Under this budget, Vezza hired five reporters as re-placements in September and early October andgranted wage increases." On 24 October, Single-ton told Vezza that the editorial staffs of the twonewspapers had to be cut that evening. Vezzanever received a revised budget, but worked fromthe one he had given Singleton 2 months earlier.Fred Antoniotti, the vice president in charge offinance for the newspapers, testified that during thenormal review of the budget prior to the beginningof the fiscal year I October Vezza's payroll for theeditorial departments was "shaved down a little."The budget Vezza prepared then was accepted,and Antoniotti incorporated it into the final draft." Including, as mentioned earlier, a merit raise to reporter McDonnell2 weeks before he was laid off. As the judge noted, it is difficult toaccept the Respondent's economic defense to the layoffs in the face ofthe Respondent's hiring five new reporters and giving other reporterswage increases.He stated that no changes were made in the budgetafter that.The judge found that the evidence controvertedSingleton's testimony-relied on by the majority-that the editorial department budget was rejected24 October. In addition, the Respondent submittedno independent evidence or documentary materialto establish that it was essential to its economic sur-vival that 10 employees be laid off that very day.'2Further, the Respondent presented no evidencethat the selection of reporters for layoff was basedon seniority, job performance, or any other objec-tive criteria. In these circumstances, the Respond-ent's asserted economic defense cannot withstandscrutiny in the face of the overwhelming evidencethat the layoffs were discriminatorily motivated.Just as I agree with the judge's findings concern-ing the unlawful warnings, threats, and layoffs inthe editorial unit, I agree with his recommendationthat a Gissel bargaining order is warranted toremedy these unfair labor practices.'3In thisregard, the judge stated:I have found that eight editorial employeeswere permanently laid off at the height ofLocal 103's campaign and that they were putout of Respondent's premises immediately onRespondent's orders. When one sought toreturn after learning that Respondent washiring new employees in its editorial unit, shewas told that she would not be hired as longas this case is open. Another employee wastold that Respondent would use the judicialsystem itself to frustrate Local 103's effort torepresent the editorial employees. Another wastold that Respondent would punish Local 103for attempting to organize the editorial em-ployees. When the employeees in the sportssection of Respondent Dispatch crossed theLocal 103 composing room picket line, virtual-ly all were given unexpected raises. In view ofthe foregoing and the other unfair labor prac-tices found above, I find that the possibility oferasing the effects of that conduct and of hold-ing a fair election by the use of traditionalremedies is slight and that the expression ofthe wishes of the majority of the unit employ-ees, as evidenced by the authorization cardsthey signed, would be, on balance, better pro-tected by a bargaining order. That finding is"1 The judge rejected the Respondent's contention that it took into ac-count "industry guidelines" in deciding to reduce its editorial staff by 10reporters. The Respondent offered nothing more than vague correlationsbetween staff size and circulation.is On 24 October 1980-the day the layoffs began-a majority of theeditorial unit employees had designated Local 103 as its bargaining repre-sentative.213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuttressed separately by the unlawful conductRespondent evidenced towards employees inthe composing room unit ...; the "fallout"from those other unfair labor practices had tohave reached into the editorial unit, especiallyas the same labor organization was involved.I also dissent from my colleagues' reversal of thejudge's finding that the Respondent violated Sec-tion 8(a)(5) by refusing to bargain in good faithwith Local 103 over a new contract covering thecomposing room employees.14The judge foundthat the Respondent negotiated with Local 103with a fixed intent to force the Union to give back$35 in weekly wages per employee, and that itnever seriously considered any alternative. My col-leagues place undue weight on the mechanics ofbargaining, and fail to consider the totality of thecircumstances surrounding the negotiations. Thosecircumstances clearly show that the Respondentnever intended to engage in the give-and-take ofcollective bargaining, but rather was predisposed toa course of conduct designed to preclude thereaching of an agreement and, in fact, threatenedto fire all the composing room employees if theyand their Union did not agree to the Respondent'sdemands.As discussed above, in October 1980 Local 103notified the Respondent that it had organized theeditorial employees and that it was requesting bar-gaining on the basis of a card majority. At thesame time, the Respondent and Local 103 werepreparing to negotiate a new contract for the com-posing room unit, which the Union had representedfor a number of years. The parties faced a 25 Janu-ary 1981 contract expiration date. In late Octo-ber-prior to the start of negotiations-Singletontold the director of operations at the PatersonNews that Singleton would "punish" Local 103 fortrying to organize the editorial employees andwould not give the composing room employees araise. ' 51' I join the majority in affirming the judge's findings that the Re-spondent violated Sec. 8(a)(5) and (1) by refusing to bargain with Local103 with an NMDU official present, violated Sec. 8(aX)(1) by threateningto break off negotiations with Local 103 if the composing room employ-ees honored the NMDU's picket line, violated Sec. 8(aX3) and (1) by re-jecting Local 103's unconditional offer to return to work 25 June 1981,and violated Sec. 8(a)(1) by promising benefits to induce employees toseek Local 103's decertification.'" The judge's finding that Singleton made these statements was basedon an employee's testimony concerning what he had been told by the di-rector of operations. The employee's credited testimony constitutes primafacie proof that Singleton made the statements, either because it is a non-hearsay admission made by the director of operations as the Respondent'sagent (Fed.R.Evid. 801(dX2) or it is hearsay that is admissible because ofits reliability. See Roofers Local 135 (Advanced Coatings), 266 NLRB 321(1983).As set forth in more detail by the judge, fromthe first negotiating meeting on, the Respondent in-sisted that it had to save $35 weekly per employeein wages in order to continue operating the news-papers and it did so in a manner which left open noroom for compromise. For example, at the secondbargaining session, the Respondent's chief negotia-tor stated that the Respondent would stick to thewage give-back proposal "no matter what." At thismeeting, the Respondent rejected the Union's sug-gestion that the parties discuss vacations and otherfringe benefit matters as a possible way to cut costsin the composing room. At the fourth bargainingsession, Singleton declared that his "bottom line"demand was the $35 wage give-back, and he set adeadline of 10 February for the Union's acceptanceof this demand. On 29 January, at the next meet-ing, Singleton told Local 103's president that hebetter tell his people that Singleton wanted that$35 back "no ifs, ands or buts," and that if he didnot get the $35 back, "the Local 103 people do notwork for" the Respondent any more. Singletonthen said, "I don't give a damn about people any-more. I only care about my paper. Any printer,driver, or pressman who gets in my way, I'll rollright over him." At the next bargaining meeting 6February, the Respondent offered its "final propos-al," specifically the $35 wage give-back. WhenLocal 103's president stated that the Union couldnot accept the pay cut, Singleton handed him apiece of paper containing the terms under whichthe Respondent would employ the composingroom employees as of 10 February. Later that day,the Respondent posted a notice in the composingroom which stated that effective 10 February therewould be a $35 decrease in the weekly wage rateof the employees and that the expired contractwould in all other respects continue in effect until anew contract could be agreed upon. The noticefurther required that the employees give writtenacceptance of these conditions by 10 February orbe replaced. So much for what my colleagues eu-phemistically call "straightforward bargaining."In finding no bad-faith bargaining, the majoritycharacterizes the statements by the Respondent'snegotiators as "nonsubstantive remarks" and "blus-ter and banter." It simply is disingenuous to referto the Respondent's repeated demands for a sub-stantial wage reduction as being "nonsubstantive"or to label as "bluster and banter" Singleton'sthreat that unless he got the $35-a-week wage con-cession the union-represented composing room em-ployees would no longer work for the Respondent.Similarly, the Respondent's announcements early inthe negotiations that it would stick to the wage cutdemand "no matter what," that it would get the214 ALLBRITTON COMMUNICATIONS$35 back without any "ifs, ands or buts," and thatthe wage cut was its "bottom-line" demand, all evi-dence much more than "hard bargaining." On thecontrary, the Respondent's conduct at the bargain-ing table evidences a rejection of the concept ofgood-faith collective bargaining, and instead showsa "take it or leave it" attitude calculated toproduce no agreement. An employer may quiteproperly declare during negotiations that a $35-wage reduction is economically necessary; but it isquite another thing for an employer-such as theRespondent-to state that employees will be firedand replaced if they do not make such a conces-sion. Here, the Respondent's announcement thatemployees who did not accept its posted 10 Febru-ary conditions would be replaced is totally at oddswith good-faith collective bargaining.16Indeed,that posting constituted direct dealing with the em-ployees in derogation of their exclusive collective-bargaining representative.In addition to the statements during bargaining,the Respondent's away-from-the-table conductdemonstrates an intent not to reach an agreementwith Local 103. Thus, in January 1981, one of theRespondent's managers told a composing room em-ployee that the Company intended to post newworking conditions for the composing room em-ployees and that "if the Union doesn't go alongwith these working conditions, there is no amountof money Allbritton wouldn't spend to see to itthat you never have a union in here again." Fur-ther, the fact that during the negotiations the Re-spondent prepared 150 copies of a training manualto be used by new employees in the composingroom strongly suggests that the Respondent neverintended to reach an agreement covering its thencurrent complement of composing room employ-ees-an inference that is given additional credenceby Singleton's threats to discharge employees whodid not accept the decrease in pay. And, as my col-leagues have found, Singleton unlawfully stated on9 February that he would break off negotiationswith Local 103 and that there would be no morebargaining if the composing room employees hon-ored the picket line established by the unlawfullydischarged mailroom employees/drivers."' Contrary to my colleagues, I would find that Singleton's statementthat the employees would no longer work for the Respondent constitutedan independent violation of Sec. 8(a)(l). Similarly, a statement to thesame effect in the 10 February notice to employees also violated that sec-tion of the Act. See Admiral Merchants Motor Freight, 265 NLRB 134(1982), and 264 NLRB 54 (1982). These statements indicate an intent todischarge. They have no relevance to lawful bargaining. In particular,and contrary to my colleagues' assertion, the notice did more than re-quire employees to signify acceptance of lower wage rates as a "precau-tion" for the Respondent. It informed them that they would be fired ifthey did not agree to a bargaining demand that their Union had resisted.In evaluating the Respondent's bargaining tac-tics, the judge properly considered the connectionbetween the composing room negotiations, the un-lawful lockout of the mailroom employees, and theunlawful threats and discharges in the editorial em-ployees unit. To have done otherwise would havebeen to ignore the context in which that bargainingoccurred. My colleagues have fundamentally mis-construed the judge's reference to, and reliance on,that context. In belittling that aspect of the judge'sdecision, the majority has failed to alter the factthat the judge did nothing more than correctlypoint out the consistency between the Respondent'sconduct at and away from the bargaining table.17The Respondent's approach to collective bargain-ing was clearly shown by its aforementioned state-ments at the bargaining table, and it also was re-vealed by its other conduct with respect to thecomposing room employees, mailroom employees,and editorial employees. That conduct cannot soeasily be ignored.The judge also properly found that the Respond-ent's actions after the start of the Local 103 strikeon 13 February-taken to protest the Respondent'sbad-faith bargaining-underscored the Respond-ent's rejection of collective bargaining. 8 In thisregard, the Respondent unlawfully refused to bar-gain with Local 103 because its negotiating teamincluded NMDU's president; Singleton told Local103 representatives that he did not care if Local103 stayed out forever as "they are never comingback to work" and he is "not meeting with them";the Respondent unlawfully rejected Local 103's un-conditional offer to return to work 25 June 1981;and the Respondent unlawfully promised benefitsto induce composing room employees to attempt tohave Local 103 decertified.Unlike my colleagues, I would also-for the rea-sons set forth by the judge-find that the Respond-ent unlawfully resisted arbitration of a contract dis-pute over the payment of unused vacation and per-sonal days and acted unlawfully in bringing a con-spiracy suit in state court against every strikingcomposing room employee for pursuing workers'compensation claims.As to the former issue, the General Counsel al-leged that the Respondent unlawfully refused toagree to arbitrate Local 103 grievances involvingt1 Contrary to my colleagues' assertion, it required no clairvoyance onthe Respondent's part to recognize that the composing room employeesprobably would honor a picket line established by the unlawfully locked-out mailroom employees, and thus present the Respondent with a con-venient excuse to cut off bargaining and replace the composing room em-ployees. In fact, that is precisely what happened."B As mentioned previously, I would affirm the judge's finding thatthis strike was an unfair labor practice strike from its inception because itwas caused and prolonged by the Respondent's bad-faith bargaining.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaims for striking employees' accrued vacation andpersonal leave pay. The Respondent contendedthat these claims were matters for contract negotia-tions, not for the grievance-arbitration procedureof the expired contract. The judge concluded thatthe Respondent could not argue that the mattershould be resolved through bargaining, when at thesame time it was engaged in bad-faith bargainingwith Local 103. I agree. This is another instance inwhich the Respondent penalized its employees forsupporting Local 103, and the unlawful nature ofthat conduct is not erased by the Respondent's ulti-mate arbitration of the claims.With regard to the second issue, the Respond-ent's state court action alleged that the workers'compensation claims were filed to harass it. TheBoard has long held that the filing of workers'compensation petitions is an activity protected bySection 7. The judge correctly found that, in thecircumstances here, the Respondent's lawsuit hadthe potential for chilling the exercise of protectedrights, and that the Respondent's unlawful motiva-tion was demonstrated by the fact that it filed suitagainst all striking employees, and not merely thosewho had filed claims.In sum, I would affirm the well-reasoned find-ings and conclusions of the judge concerning theissues arising in the editorial and composing roomunits. In reversing those findings and conclusions,the majority has taken positions that conflict withthe great weight of the evidence and have in largepart excused the Respondent's egregious attack onthe concept of collective bargaining and on indi-vidual employee rights. I therefore dissent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT unilaterally change the assign-ments of work and the method and procedure bywhich newspapers are "topped" by the mailroomemployees/drivers without notice to or bargainingwith Newspaper and Mail Deliverers Union ofNew York and Vicinity (NMDU).WE WILL NOT lock out and replace the mail-room employees/drivers because they are membersof, or give assistance or support to, NMDU.WE WILL NOT warn our employees against dis-cussing, or signing authorization cards for, NewarkTypographical Union No. 103, International Typo-graphical Union, AFL-CIO (Local 103).WE WILL NOT threaten to discharge our employ-ees if they support Local 103.WE WILL NOT threaten to refuse to bargain withLocal 103 to discourage our employees from hon-oring a lawful picket line.WE WILL NOT promise benefits to encourage ouremployees to solicit other employees in order tohave Local 103 removed as bargaining agent of ourcomposing room employees.WE WILL NOT discharge employees because theysupport Local 103 by having refused to performwork normally done by striking composing roomemployees.WE WILL NOT refuse to accept strikers' uncondi-tional offer to return to work.WE WILL NOT fail and refuse to bargain collec-tively with NMDU as the exclusive representativeof the unit of employees described as follows:All employees of the Employer performingthe following operations: driving of trucks;loading of trucks; making foot deliveries todealers, agents, and carriers; making truck de-liveries; tying and bundling papers; wrappingmail; shuffling papers; related operations; andmanning of return room, if any, at the Pater-son plant; excluding all other employees,guards and supervisors as defined in the Act.WE WILL NOT fail or refuse to deal with individ-uals designated by Local 103 as its agents for pur-poses of collective bargaining for the employees inthe composing room.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL reinstate the method and procedure bywhich newspapers were "topped" prior to our uni-lateral change on 9 February 1981.WE WILL recognize and, on request, bargain col-lectively and in good faith with NMDU as the ex-clusive representative of the employees in thedrivers/mailroom unit described above with re-spect to rates of pay, wages, hours, and other termsand conditions of employment.WE WILL offer all locked-out mailroom em-ployees/drivers immediate and full reinstatement tothe jobs they held immediately before 9 February1981 or, if those jobs no longer exist, to substantial-ly equivalent jobs without prejudice to their senior-ity or any other rights or privileges previously en-joyed, discharging if necessary any replacementshired while they were locked out, and WE WILLmake them whole for any loss of earnings they suf-216 ALLBRITTON COMMUNICATIONSfered by reason of our discrimination against them,with interest.WE WILL offer Dale Rim immediate and full re-instatement to his former job or, if it no longerexists, to substantially equivalent employment with-out prejudice to seniority or other rights or privi-leges, and make him whole for any lost earnings hesuffered, with interest.WE WILL offer to the composing room employeestrikers immediate and full reinstatement to theirformer or substantially equivalent positions andmake them whole for any lost earnings they suf-fered by reason of our discrimination against them,with interest.WE WILL meet and bargain, on Local 103's re-quest, with the bargaining committee selected byLocal 103, including any representatives of otherunions whom Local 103 has invited or designatedto attend the negotiations for the purpose of par-ticipating in the discussions and advising and con-sulting with Local 103.WE WILL notify Dale Rim that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.ALLBRITrON COMMUNICATIONS, INC.,AND ITS WHOLLY OWNED SUBSIDIAR-IES, THE NEWS PRINTING COMPANY,INC. AND THE HUDSON DISPATCHDECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Iheard this case on 33 days between February I and June6, 1982. The issues relate to the operations of two dailynewspapers, the News published in Paterson, NewJersey, by the News Printing Company, Inc. (Respond-ent News) and the Dispatch, published in Union City,New Jersey, by the Hudson Dispatch (Respondent Dis-patch). Respondent News and Respondent Dispatch arewholly owned subsidiaries of Allbritton Communica-tions, Inc. (Respondent Allbritton). The complaint, asamended, alleges that Respondent News, RespondentDispatch, and Respondent Allbritton are a single em-ployer and refers to all three jointly as Respondent; thatallegation is denied in the answer.The issues in this case pertain also to three separategroups of employees-mailroom employees/drivers; edi-torial employees; and composing room employees. Someof the issues relating to the first group, the mailroomemployees/drivers, are whether or not Respondent (1) istheir employer jointly with T & T News Company Inc.(T & T), (2) unilaterally changed their terms of employ-ment, (3) unlawfully locked them out, (4) unlawfully re-fused to reinstate 30 striking mailroom employ-ees/drivers on their unconditional application to returnto work, and (5) unlawfully withdrew recognition fromtheir collective-bargaining representative, Newspaperand Mail Deliverers Union of New York and Vicinity(NMDU).Some of the issues affecting the second group of em-ployees, the editorial department employees, are (1)whether Respondent discharged 10 of them because theysupported Newark Typographical Union No. 103, Inter-national Typographical Union, AFL-CIO (Local 103),(2) whether a majority of the editorial employees signedLocal 103 cards, and (3) whether a Gissel bargainingorder remedy is appropriate.Some of the issues pertaining to the last group of em-ployees, i.e., the composing room employees, are wheth-er Respondent (1) engaged in surface bargaining withLocal 103 as their representative, (2) unilaterallychanged their wage rates and working hours, (3) unlaw-fully failed to reinstate approximately 50 striking com-posing room employees on their allegatedly uncondition-al application to return to work, (4) unlawfully sued thestriking employees in a civil action in a state court, (5)promised benefits to induce one of them to file a petitionto decertify Local 103, and (6) unlawfully withheld ac-crued benefits due striking employees and refused to ar-bitrate that matter.The pleadings, as amended, also place in issue allega-tions that Respondent threatened employees with dis-charge and engaged in other coercive conduct in viola-tion of Section 8(aXl1) of the National Labor RelationsAct (the Act). These and other issues will be set forth asthey arise in the discussion that follows.All of the above-captioned cases were consolidated byorder issued on January 18, 1982. On that date, the thirdamended complaint also issued. 'On the entire record, including my observation of thedemeanor of the witnesses, and on consideration of thebriefs filed with me by the General Counsel and bycounsel for Respondent, I make the followingFINDINGSI. JURISDICTIONBased on the pleadings as amended, I find that Re-spondent Allbritton, Respondent News, and RespondentDispatch are each an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. Counsel for Respondent Allbritton, RespondentNews, and Respondent Dispatch declined to stipulatethat Local 103 and NMDU are labor organizationswithin the meaning of the Act. As is readily evidentfrom the uncontroverted facts set out and detailed belowin this decision, Local 103 and the NMDU each meet thedefinition of a labor organization as set forth in Section2(5) of the Act and I therefore find that they are labororganizations within the meaning of the Act.The original complaint had issued on December 21, 1980, it wasamended on June 24. 1981; again on December 10, 1981, and also duringthe hearing.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. WHETHER RESPONDENT ALLBRITTON,RESPONDENT NEWS, AND RESPONDENT DISPATCHCONSTITUTE A SINGLE EMPLOYERAs noted before, the allegation that Respondent All-britton, Respondent News, and Respondent Dispatchcomprise a single employer within the meaning of theAct is in issue. The record in the instant case disclosesthe following relevant facts as to that issue.On October 23, 1980, Local 103 filed a petition withthe Regional Office of the Board in Newark wherebyLocal 103 sought an election among the approximately80 editorial department employees employed by Re-spondent News at its facility in Paterson, New Jersey. Ahearing was held in that case, Case 22-RC-8359, atwhich Local 103 had contended that Respondent Newsand Respondent Dispatch constitute a single employer.Extensive testimony on that contention was taken at thathearing. The Regional Director issued a Decision andDirection of Election in which he found that RespondentNews and Respondent Dispatch constituted a single em-ployer under the Act. A request for review was filedwith the Board. That request was denied insofar as itpertained to the finding of single employer.The only new testimony that was offered in the hear-ing before me, respecting the interrelationship of Re-spondent News and Respondent Dispatch, was the testi-mony offered by the General Counsel through the indi-vidual in charge of the sports copy desk at RespondentDispatch. The testimony he offered, in my view, was arestatement of testimony already received and consideredin the earlier representation proceeding.No issue had been raised at the earlier representationproceeding respecting whether or not Respondent All-britton was a single employer along with RespondentNews and Respondent Dispatch. Nevertheless, extensivetestimony which bears on that matter had been taken inthe course of that representation case hearing. The prin-cipal witnesses in the hearing before me had testified ex-haustively on substantially the same points during therepresentation case hearing. Those individuals are DeanSingleton, executive vice president of Respondent All-britton who is also president of its newspaper divisionand, in addition, president of Respondent News andpresident of Respondent Dispatch; John Buzzetta, vicepresident of the newspaper division of Respondent All-britton and also publisher of Respondent News; andRichard Vezza, executive editor of both RespondentNews and Respondent Dispatch during 1980 and 1981.There have been some minor changes in the intercor-porate structure since the close of the representation casehearing. Thus, Singleton testified before me that, sincethe close of the representation case hearing, RespondentAllbritton has purchased the outstanding preferred stockof Respondent News and that Respondent Allbrittonnow owns all of the corporate stock of RespondentNews. Singleton also testified before me that, in mid-1980 at a time when he was not an officer of RespondentNews and when he was an official of Respondent All-britton, he interrupted a business trip to return to the Pa-terson facility of Respondent News to work with thethen president of Respondent News to resolve a workstoppage by employees represented by the NMDU. Thatmatter was completed within a few days. The then presi-dent of Respondent News resigned and Singleton there-upon assumed his office. The record in the instant caseshows also that Singleton actively participated in collec-tive bargaining with Local 103 for a renewal contract ofthe composing room employees located at the Patersonfacility. In addition, there is testimony in the representa-tion case proceeding that Singleton, as executive vicepresident of Respondent Allbritton, approved departmen-tal budgets prepared by the respective departmental su-pervisors of Respondent News and Respondent Dis-patch. At the hearing before me, Singleton testified thathe approved those budgets also in his capacity as presi-dent of Respondent News and Respondent Dispatch re-spectively. In any event, he testified that those budgetswere forwarded to the Washington office of RespondentAllbritton. Further, income tax returns and relatedschedules for Respondent News and Respondent Dis-patch were prepared by the vice president in charge offinance for Respondent News and Respondent Dispatch;he then transmitted those documents to Respondent All-britton in Washington for further processing.Based on the record in the instant case, together withthat made in the earlier representation case which hasbeen incorporated into the instant case, I find that Re-spondent Allbritton, Respondent News, and RespondentDispatch are commonly owned, have integrated oper-ations, and share common management and that officialsof Respondent Allbritton exercise centralized control ofthe labor relations policies governing employees of Re-spondent News and Respondent Dispatch. Accordingly,they constitute a single employer.2111. THE MAILROOM EMPLOYEES/DRIVERSA. The Formation of T & TAs noted above, the issues in this case pertain to threeemployee groups. The first group to be discussed is com-prised of about 30 men who worked in the mailroom ofRespondent News and who also drove trucks to deliverits newspapers to retail stores and to locations wherethey dropped off newspaper bundles to newsboys forhome delivery. These mailroom employees/drivers werepaid by checks issued by T & T. The General Counseland the NMDU contend that Respondent News and T &T were the joint employer of that group of mailroomemployees/drivers. Respondent denies that it is theirjoint employer. The General Counsel further contends,and Respondent denies, that Respondent unlawfullylocked those employees out on February 9, 1981, and en-gaged in other unlawful conduct toward them. A briefbackground discussion will help put the issues in focus.Respondent News had published the News for manydecades before Respondent Allbritton purchased it in1977. About 1935, Respondent News had contractedwith a company apparently now defunct, Silk City Dis-tributing Company Inc., to perform the mailroom anddelivery operations. Peter Trombina worked as a mail-2 Malcolm Boring Co., 259 NLRB 597 (1981); Royal Typewriter Co., 209NLRB 1006 (1974), enfd. 533 F.2d 1030 (8th Cir. 1976).218 ALLBRITTON COMMUNICATIONSroom employee/driver in 1965 at Respondent News'plant in Paterson; his father, Louis Trombina, was then aforeman on the Silk City payroll working also in thatmailroom. Both Louis and Peter Trombina were mem-bers of the NMDU which represented the mailroomemployees/drivers there. The News' circulation managerasked them if they were interested in forming their owncompany to replace Silk City. They were told then bythe circulation manager that they would have to hire allthe mailroom employees/drivers then on the Silk Citypayroll and that they would work exclusively for Re-spondent News. They accepted and formed T & T as afamily corporation. Louis Trombina is president; Peter isvice president. In recent years Peter has overseen theday-to-day activities in the mailroom which includehiring; Louis has played a less active role.In 1965 and until 1977 the T & T office consisted of afew desks and filing cabinets in the circulation depart-ment of Respondent News. In 1977, after RespondentNews was purchased by Respondent Allbritton, an officewas built for T & T in the mailroom, adjacent to the cir-culation manager's office. Respondent News furnishedthat office and provided air-conditioning, telephone serv-ice, and other amenities to T & T without cost. In Janu-ary 1981, that all changed, as discussed further below.B. The Duties of the Mailroom Employees/DriversThe mailroom at the Paterson facility is a large roomwith a conveyor belt leading from it up through a wallopening into the adjacent pressroom. At the opposite endis a loading dock.About 11:15 each night until February 1981, PeterTrombina and his two foremen (who are apparently re-ferred to as "assistant foremen" in the contract betweenRespondent News and T & T, discussed in more detailbelow) reported to the mailroom. They discussed withthe circulation manager of Respondent News anychanges in locations where newspapers were to bedropped off and other routine matters pertinent to thedaily functioning of a newspaper mailroom. About 11:45p.m., the mailroom employee/driver reported for work.The pressrun began a few minutes later. It appears thatPeter Trombina and his two foremen assigned the mail-room employees/drivers to the various tasks which wererequired to get the papers from the conveyor belt intothe delivery trucks. One of these jobs is referred to as"flying the shute"; it called for an employee to positionevery 25th newspaper on the conveyor belt in such away that other employees could easily remove 25 news-papers at a time from the conveyor belt. Still other mail-room employees/drivers tied those separate bundles ofnewspapers, using machines located in the mailroom.The conveyor belt, the machinery used to tie the bun-dles, and the other equipment used in the mailroom, e.g.,handtrucks, are owned by Respondent News.Each of the mailroom employees/drivers took the bun-dles and placed them in wrappers furnished by Respond-ent News' circulation department; printed on those wrap-pers were the names and addresses of the retail custom-ers and stop locations. The bundles, so wrapped, wereplaced in trucks leased by Respondent News from truckrental companies not otherwise involved in this case. Noother employees were present in the mailroom when themailroom employees/drivers were at work there. Thetrucks they operated carried the newspaper's insignia;there was no insignia on those trucks which showed thatT & T was involved in their operation.The mailroom employees/drivers drove those trucksover long established routes, of which there were 25 in1980. These employees dropped the bundles of newspa-pers at retail stores and at points designated by the circu-lation manager of Respondent News for pickup by news-boys making home deliveries. At one point, becausenewspapers were being stolen, the bundles normally leftat stops to be picked up by newsboys were insteaddropped off at the homes of district managers who areemployees of Respondent News in its circulation depart-ment. Those district managers then brought the bundlesto the newsboys for home deliveries. The district manag-ers have driven the delivery trucks and otherwise per-formed work normally done by mailroom employees/-drivers. For example, they service honor boxes, i.e.,newspaper vending machines, and they make collectionsfrom retail accounts on behalf of Respondent News. Themailroom employees/drivers had performed that work;their union, NMDU, had agreed to give it up. However,that agreement is subject to a written guarantee by Re-spondent News that collection work, honor box work,and similar functions will revert to the mailroomemployees/drivers before any of them can be laid off.There is one other area pertaining to the functions ofthe mailroom employees/drivers which warrants discus-sion as it sets the background for the events of February9, 1981, discussed below. That area concerned what theparties have, at various points, termed "topping" bun-dles. In recent years, major retail concerns have reducedpurchases of newspaper space for advertising and, in-stead, have had advertising circulars printed by outsidefirms, for ultimate insertion in the newspaper. Those cir-culars have been delivered in bulk to Respondent News'department. Those circulars are also called at times "in-serts" or "supplements." Each time a shipment of circu-lars was received, Respondent News' circulation manag-er notified Peter Trombina and several members of thecirculation department of the date those circulars wereto be distributed. When that day came, maintenance menon the payroll of Respondent News brought the circularsinto the mailroom on skids; Peter Trombina showedthem where the skids were to be placed for later han-dling. When the mailroom employees/drivers later re-moved the newspapers from the conveyor belt 25 at atime as described before, they also placed 25 circulars ontop of each set of newspapers. The 25 newspapers,topped by the circulars, were then tied, wrapped, andstacked for delivery. That operation is termed "top-ping."sEach time a bulk shipment of circulars was sos The parties were at odds as to the meaning of the word "stuffing"which at times can mean "topping," at other times it can refer to puttingthe newspapers in wrappers, and at still other times refers to the practiceof inserting a circular inside a newspaper. For purposes of clarity, I willuse the term "topping," not "stuffing."21u DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandled, each mailroom employee/driver was paid $5over his regular daily wage rate. T & T was reimbursedon a cost-plus basis by Respondent News. When the bun-dles as topped were dropped off a retail stores or to thenewsboys, the store owners and the newsboys then in-serted the circulars into the newspapers, prior to sale orhome delivery.C. The Contract Between Respondent News and T &T, Their Dealings with NMDUT & T's relationship with Respondent News is spelledout in detail in their contract, effective from September1976 to September 1982-the relevant provisions ofwhich are summarized as follows:1. Respondent News agrees to pay each week adesignated amount of money to T & T. Thatamount approximated $21,000 in late 1980. It wasused to pay the wages and fringe benefits to thedrivers under the NMDU contract and also to pro-vide Louis and Peter Trombina with earnings of$80,000 a year each. Apparently all of the incomereceived by T & T is so distributed and, under thetax laws, it has no dividends to declare or profits toreport. Parenthetically, it should be noted that themonies so earned by Lewis and Peter Trombinaexceed substantially the amounts of the salarieslisted on corporate tax returns for the officers ofRespondent News, even when it is taken into ac-count that those officers' salaries are not all derivedfrom services rendered by them to RespondentNews.2. Respondent News agrees to pay T & T, in ad-dition to the weekly designated sum, such other in-creases and costs, compensation of employees,fringe benefits and otherwise which T & T wouldbe required to pay under its contract with theNMDU, including cost of living adjustments as setout in the contract between T & T and the NMDU.3. T & T agrees to deliver the newspaper pub-lished by Respondent News.4. Respondent News agrees to furnish all trucksto deliver the newspaper and pay for gasoline, oiland all other expenses.5. T & T agrees to employ and pay wages of 13men for the morning edition of the paper and 23men for the evening edition.6. All such men shall have the necessary wrap-pers prepared so that when the presses start therewill be no delay in getting the bundles tied andplaced on the trucks.7. At the start of the second edition there must bea sufficient number of men left on the floor to com-plete the day's work without delay. T & T is tohave a competent supervisor in the delivery roomwho shall be satisfactory to Respondent News andwho will be on hand until the last truck returnsfrom covering its route.8. T & T will employ and furnish duly qualifiedand licensed drivers for the operation of all trucksfurnished by Respondent News. T & T must reportall accidents to Respondent News within 24 hours.T & T agrees that if and when Respondent Newsinforms it that, in the opinion of Respondent News,a driver is not a qualified safe driver, T & T agreesto replace that driver with another driver accepta-ble to Respondent News.9. T & T will wrap mail subscriptions and trans-port them to the post office no later than 5:00 p.m.daily.10. T & T will deliver all papers to wherever Re-spondent News directs within a distance of 50 milesof the plant in Paterson.11. In the event a driver exceeds a normal day'swork because of hardship, Respondent News willpay the necessary compensation.12. Respondent News agrees that there will be nolayoffs of any drivers in T & T's employ.13. T & T shall obtain a comprehensive insurancepolicy to protect Respondent News. T & T agreesto provide workmen's comprehensive insurance forits drivers and to furnish Respondent News withproof thereof.14. T & T agrees to have a signed contract withNMDU to insure uninterrupted delivery service. T& T shall prepare and maintain in the circulationoffice of Respondent News a complete and properbookkeeping system.15. All assistant foremen of T & T must be ap-proved by Respondent News.16. T & T is responsible to Respondent News forany shortages of missing newspaper bundles.17. Respondent News at its own cost and expenseshall furnish T & T with all necessary wrappers.18. T & T will furnish at its own cost and ex-pense ledgers and any other items to properly keepa bookkeeping system.19. All route schedules are to be made out by Re-spondent News and cannot be changed without itspermission.20. All deliveries for the morning edition must becompleted before 6:00 a.m. and all deliveries for theafternoon edition must be completed prior to 4:00p.m.As the agreement between Respondent News and T &T required Respondent News to reimburse T & T forany additional expenses incurred by T & T by reason ofthe provisions of any collective-bargaining agreement be-tween T & T and the NMDU, it was customary forPeter Trombina to keep the officials of RespondentNews informed as to NMDU's negotiating demands. Thechapel chairman of the mailroom employees/drivers ne-gotiated with T & T Vice President Peter Trombina asto those demands. Peter Trombina testified that healways reviewed those demands with representatives ofRespondent News and relayed their views to theNMDU. He testified also that, prior to the purchase ofRespondent News by Respondent Allbritton in 1977, heand officials of Respondent News considered which ofthe NMDU demands were "strike subjects," i.e., thoseabout which the NMDU would strike to obtain. Theformer owners of Respondent News (one of whom isnow the publisher of Respondent Dispatch) testified for220 ALLBRITTON COMMUNICATIONSRespondent in substance that Respondent News nevergot involved in the NMDU negotiations. The GeneralCounsel placed in evidence, to rebut that assertion, aletter dated March 29, 1976, from the president of T & Tto one of the former owners listing 7 NMDU contractdemands and 13 Local demands by the T & T chapelchairman. I credit Trombina's testimony as the documen-tary evidence received at the hearing corroborates hisaccount. In practice, it appears that the NMDU and Re-spondent News routinely accepted the wage and fringepackage negotiated between the NMDU and the majorNew York City newspapers.When T & T concluded its negotiations with theNMDU, the weekly payment to be made to T & Twould be increased by a certain sum. On one occasion,Respondent News questioned that figure; T & T there-upon reduced it to an amount acceptable to RespondentNews. On occasion, Respondent News had asked T & Tto furnish it with a detailed breakdown of the costs con-tained in that figure. T & T's response in essence wasthat it was not obligated to do so under its contract withRespondent News. In that regard, it is noted that thefirst contract negotiated between T & T and RespondentNews in 1964 provided that T & T would furnish Re-spondent News such a breakdown on request. However,Respondent News did not insist on such a provision insucceeding contracts.The NMDU steward of the mailroom employ-ees/drivers in this case testified that the only grievancesthat the NMDU ever pursued were those that could beresolved only by Respondent News. One of those griev-ances had to do with the fact that on one occasion pipesin the mailroom were leaking; as the owner of the build-ing, Respondent News of course was the party whocould and did correct that situation. Another grievancepursued by the NMDU had to do with the condition ofthe delivery trucks. As noted earlier, those trucks werefurnished by Respondent News and thus only Respond-ent News could effectively satisfy that grievance. As dis-cussed in greater detail below, a critical dispute devel-oped when Respondent took the initiative in pressing T& T to obtain agreement from NMDU to the proposalsof Respondent News to reduce the number of deliveryroutes from 25 to 14 with a consequent reduction in thenumber of drivers from about 36 to about 18.The General Counsel offered uncontroverted evidencethat, shortly after Respondent Allbritton purchased theassets of Respondent News, Dean Singleton, the execu-tive vice president of Respondent Allbritton, had occa-sion to write a departmental memorandum to the T & Tdrivers during which he and Respondent News' circula-tion manager expressed their appreciation for the workbeing done by those drivers. On another occasion, Sin-gleton had a meeting with those drivers, in the course ofwhich he told them that they and all the other peopleworking at the Paterson facility were part of "the sameteam."In 1974, Respondent News wrote T & T to demandthat a driver be discharged for having operated its truckwhile under the influence of narcotics and T & T dis-charged that driver.D. Respondent News' Efforts in 1980 to Reduce theNumber of Routes and of MailroomEmployees/DriversRespondent News had, for some years prior to itsbeing purchased by Respondent Allbritton in 1977, lost agreat deal of money. In 1980, it continued to suffer oper-ating losses and Respondent Allbritton lent it a consider-able amount of money.On April 30, 1980, Respondent's attorney at that timewrote the NMDU to request a meeting to discuss thedrastic changes it said it had to make because of its oper-ating losses. NMDU's counsel responded by letter ofMay 2, 1980, that it would not be appropriate forNMDU to circumvent T & T with whom it has a con-tract.About that time, rumors began to circulate that Re-spondent News, which then published a morning editionand an afternoon edition of The News, would discontin-ue the afternoon edition. The NMDU secured a "re-straining order" as provided for in its contract with T &T whereby T & T was directed not to change the statusquo. Trombina informed Respondent News of the provi-sions of the restraining order. On June 9, 1980, Respond-ent News discontinued the afternoon edition. TheNMDU then ordered the mailroom employees/driversnot to handle the morning edition as it considered thatthe procedures followed by Respondent, insofar as theyaffected the employees represented by the NMDU, werein violation of the restraining order the NMDU had se-cured. The president of Respondent News then askedTrombina to try to get the NMDU to accept RespondentNews' plan to have but one pressrun during which themorning and afternoon editions were to be printed.Agreement was reached whereby three employees wereto be hired by Trombina, placed on T & T's payroll, andassigned to the job of stacking the afternoon edition forlater handling and delivery by the mailroom employees/-drivers. Previously, the mailroom employees/drivers hadhandled the removal of papers from the conveyor beltand performed related duties during the second pressrun.In August 1980 Respondent's official Dean Singletontold Trombina that at least 18 mailroom employ-ees/drivers would have to be laid off. Trombina metwith Respondent News' circulation manager and alsowith a consultant engaged by Respondent to plan newroute schedules. They worked out 12 proposed routes in-stead of the existing 25, and thereby hoped to reduce thenumber of mailroom employees/drivers from 36 to 14.Respondent News and T & T then undertook the matterof following formal procedures toward getting relieffrom the expenses of the NMDU contract.On October 2, 1980, Respondent entered into an agree-ment with T & T whereby it continued in effect the con-tract that it had executed with T & T on September 17,1976. In addition, T & T agreed on October 2, 1980, thatit would immediately apply for, on behalf of Respondent,the maximum possible reduction of manpower with re-spect to the mailroom employees/drivers under theNMDU contract then in force. Respondent agreed to re-imburse T & T for all contractual severance pay for anymailroom employee/driver laid off, and to be responsible221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor all legal fees incurred by T & T in furtherance of theeffort to obtain the manpower reduction. Respondentfurther agreed to be responsible for all fees and expensesrelated to any arbitration proceeding necessary to ac-complish that end. It wound up paying a $25,000 legalfee to the attorney used by T & T in the arbitration pro-ceeding, discussed below. In the October 2, 1980 letterof agreement, Respondent also assured T & T that itsprofit would remain unchanged and that its payments toT & T will be reduced "only by the cost of the driverslaid off."T & T then met with the NMDU and conveyed to itthe desire of Respondent to reduce the number of theroutes from 25 to 12 and the related number of mailroomemployees/drivers reduced from 36 to about 14. NMDUresisted and T & T sought arbitration. The attorney forT & T met with representatives of Respondent to discussprospective arbitration proceedings. They reviewed thequalifications of the individuals in the group from whichthe arbitrator was to be selected and discussed tacticsand arguments to be used at arbitration hearing. The ar-bitration proceeding was held on November 27, 1980,and on January 7, 1981, in New York City. On thesecond and last day of that hearing, the publisher of Re-spondent News John Buzzetta was present and he sup-plied the T & T attorney with financial records in orderto enable T & T to argue that there was a sound eco-nomic basis for the number of routes to be reduced.However, Buzzetta refused to testify thereon and the ar-bitrator declined to consider the financial documents onthe ground that there was no foundation for the receiptof those documents into evidence. On January 11, 1981,the arbitrator issued his award, finding that T & T couldlay off only five drivers. Trombina testified that he waswith Dean Singleton, executive vice president of Re-spondent Allbritton, about that time and Singleton askedhim if he had heard anything further about the arbitra-tion. According to Trombina, he then telephoned his at-torney who informed him of the results of the award.Trombina testified that he then told Singleton of theaward and that Singleton looked annoyed and took thephone from him. When the call ended, according toTrombina, he asked Singleton if he wanted a copy of theaward and Singleton told him that he could take thecopy of the award "and stick it up [his] ass or burn it."The General Counsel called three witnesses to testifyrespecting conversations they asserted they had withDean Singleton about the time that award issued.James Sherlock, president of the Pressmen's localwhich represented pressmen employed by RespondentNews and who had also been employed by it until hislayoff in mid-1980, testified as follows. He talked withSingleton in mid-January 1981 about the above arbitra-tion award. Singleton told him that Singleton could notlive with that award, that he would "take the driverson," and that "they'll be out in the street hollering forabout a year."James Garvey, president of the Pressmen's local at Re-spondent Dispatch, testified that Singleton, at a negotiat-ing session, asked him what would the drivers who de-liver the Dispatch do if there was any trouble in Pater-son in the mailroom.Peter Gambatese, a mailroom employee/driver at Pa-terson, testified that in mid-January 1981 he had a discus-sion with Singleton in the lobby of the building in Pater-son, during which Singleton told him that Trombina andthe drivers would be out of the building in 3 weeks, thatthat was the way things are done in Texas, and that isthe way they would be done in Paterson.Singleton did not controvert the accounts of Sherlockand Garvey. I credit those accounts. Singleton, however,testified that the discussion he had with Gambatese inthe lobby had to do with an effort by Gambatese to ar-range a meeting between Singleton and the NMDUwhich Singleton said he rejected because Respondenthad no dispute with the NMDU. I credit Gambatese'saccount as the remarks he attributed to Singleton wereessentially restatements of the uncontroverted creditedtestimony of Sherlock and Garvey, and as Gambatese'saccount was borne out, i.e., Trombina was put out of thebuilding by formal notice in late January, as discussedbelow.On January 14, 1981, Respondent wrote T & T that itwould have to move its office out of Respondent News'building.In the latter part of January 1981, T & T's corporateoffice was relocated. Peter Trombina continued to reportto the mailroom as did his two foremen and the mail-room employees/drivers. Trombina received a notice, aswas customary, that in early February 1981 an advertis-ing supplement would go out with the newspaper onFebruary 10, 1981. He had, however, no advance infor-mation that February 9, 1981, would be any differentfrom any other evening's work.About this same time, the collective-bargaining agree-ments Respondent News had respectively with Local103 for the composing room employees and with a Press-man's local for the pressroom employees were on theverge of expiring. Prospects were dim then that theywould be renewed amicably.The Local 103 chapel chairman for the composingroom employees testified without contradiction that,about the first week of February 1981, he asked one ofRespondent's supervisors, Fred Temby, why Respondentwas parading armed guards through the building andthat Temby told him that Respondent "intends to get ridof the mailer drivers no matter what the courts say orwhat happens in court." One of Respondent News' re-porters testified that, shortly after the picketing began asdescribed below, he overheard Singleton and Buzzettajoking about "how the union [was] outside" and he toldthem that the legal proceedings were far from over. Sin-gleton answered that Respondent would "appeal to theSupreme Court if necessary to keep the union outside."E. The Alleged Lockout on February 9, 1981Trombina arrived at the mailroom about 11:15 p.m. onFebruary 9, one-half hour before his crew was due toarrive and about three-fourths of an hour before thepressrun was scheduled to start. He found 25 strangers inthe mailroom who were removing newspapers from theconveyor belt. The pressrun had started an hour earlier.Trombina had not been told of that. The 25 strangers222 ALLBRITTON COMMUNICATIONSwere inserting advertising circulars in the newspapers.Trombina had not received the customary advancenotice that circulars would be distributed with the news-paper on February 9. Trombina saw Singleton there, to-gether with the publisher of Respondent News (JohnBuzzetta), its former publisher (Harry Haines), and an in-dividual later identified as Respondent's labor attorney.Trombina asked Haines what was going on and was toldthat Haines could not say as it was too early. NMDU of-ficials arrived about the same time the mailroomemployees/drivers arrived to report for work. TheNMDU officials voiced their objection to the fact thatthe 25 strangers were working on the conveyor belt. Re-spondent's circulation manager directed Trombina to letthe strangers handle the newspaper. Trombina protestedthat Respondent was forcing him to violate his contractwith NMDU. Buzzetta ordered the strangers to continueto handle the newspapers. About that point, a sergeant ofthe Paterson police sought to mediate the discussion.After caucuses and other confrontations, Buzzetta or-dered Trombina and the mailroom employees/driversout of the mailroom. He asserted that the NMDU offi-cials had engaged in physical coercion. I find that theiracts were little more than symbolic, i.e., placing theirhands on the newspapers and holding onto the newspa-pers when one of the strangers sought to take thosenewspapers off the conveyor belt. It is unlikely, in myview, that the confrontation got out of hand, from aphysical aspect, inasmuch as the Paterson police werepresent and had the situation well under control.The mailroom employees/drivers left the building andset up a NMDU picket line outside the building about12:30 a.m. on February 10, 1980.At least one of the "strangers" present on the night ofFebruary 9 turned up as a guard at the premises of Re-spondent News on the following day. He then wore auniform with a "Boyd Security" label. Respondent's offi-cial Buzzetta testified that Respondent had obtainedabout 12 drivers from Boyd Security 2 weeks previously,and that it had taught them the routes used by T & T.The General Counsel offered uncontroverted evidencewhich established that the "strangers" in the mailroomon the night of February 9 drove the delivery truckslater that night, that a week or two later a number ofthose "strangers" performed guard duty for Boyd Secu-rity at the Paterson facility of Respondent News, thatabout February 18, 1981, a new crew of mailroomemployees/drivers began working in the mailroom, andthat Respondent paid that crew $35,000 in cash eachweek and also paid their hotel expenses.Peter Trombina testified without contradiction thatthere were about five nights from February 9 to April 1,1981, when circulars were delivered to the mailroom forinsertion into the newspaper and that, on three of thosenights, those circulars were tied on top of the newspa-pers, as had been done prior to February 9 and, on theother two nights, the circulars were inserted into thenewspapers prior to handling.Trombina further testified without contradiction thatin 1978 the publisher of Respondent News asked him toget NMDU's position as to whether it would object tothe use by Respondent News of nonunion employees todo insert work in the mailroom. Trombina testified thatthe NMDU chapel chairman told him then that therewas "no way" the NMDU would let others do theirwork. Trombina then reported that response to the thenpublisher of Respondent News and was told that nochanges would be made as to the "topping" procedures.Evidence was adduced respecting the delivery proce-dures used by Respondent Dispatch at its facility inUnion City, about 12 miles from Paterson. There, a"wholesaler," Hudson County News Company, picks upthe newspaper bundles and delivers them along withother newspapers, using its own trucks which operate onroutes it has set up. Respondent Dispatch has agreed to"subsidize" any wage increases Hudson News must payas required under its NMDU contract but RespondentDispatch does not guarantee that Hudson County Newswill enjoy a "profit."F. The Proceedings in the U.S. District Court for theDistrict of New Jersey; the Alleged Refusal toReinstate the NMDU StrikersRespondent News sought an injunction in the SuperorCourt of New Jersey against alleged picket line miscon-duct by the NMDU. That matter was removed to theU.S. District Court for the District of New Jersey.NMDU filed a counterclaim alleging that RespondentNews, as a joint employer with T & T of the mailroomemployees/drivers, had locked out those employees inviolation of the provisions of the NMDU contract. Re-spondent News withdrew its complaint and moved fordismissal of the counterclaim on the grounds that it wasnot a joint employer of the mailroom employees/driversso that the court had no jurisdiction to hear the contractclaim.On February 13, 1981, Peter Trombina testified atlength in that proceeding, conducted before HonorableH. Lee Sarokin, U.S.D.C. judge. Judge Sarokin issued atemporary restraining order that day directing Respond-ent not to prevent the mailroom employees/drivers fromworking in the mailroom. Judge Sarokin noted, inter alia,that the "real cause of the lockout" was Respondent'suse of 25 persons as inserters.When the mailroom employees/drivers arrived at thePaterson facility shortly before midnight on February 13in order to enter the mailroom, they found that Local103 had set up a picket line of composing room employ-ees. The mailroom employees/drivers honored the Local103 picket line, just as the composing room employeeshad honored the NMDU picket line on February 10.The basis for the Local 103 picket line is discussed else-where in their decision.The trial before Judge Sarokin was adjourned on Feb-ruary 13. On February 26, prior to its resumption,NMDU's president Schwartz attended a meeting withDean Singleton of Respondent at which other represent-atives of NMDU were present, along with officials of thePressmen's union. Singleton testified before me thatSchwartz told him at that meeting that Respondent wasnot the employer of the mailroom employees/drivers.Schwartz denied making any such statement. I creditSchwartz' denial as it is most unlikely that he would223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake such a statement to Singleton when NMDU wasvigorously urging to Judge Sarokin that Respondent wasa joint employer of those very employees.The case before Judge Sarokin resumed on March 12,1981. Counsel for Respondent urged then that Respond-ent should be relieved of the restraints imposed by theTRO that had issued on February 13. He argued that thecircumstances existing on February 13 had been material-ly altered by the Local 103 strike and particularly by thefact that the mailroom employees/drivers were honoringthe Local 103 picket line. Testimony was adduced beforeJudge Sarokin on March 12 and again on March 13 fromRespondent's officials, including Singleton, Buzzetta, andits circulation manager Monaghan. Judge Sarokin re-cessed the trial and it resumed on May 7, 1981. On thatday, he read his opinion into the record. He recited hisfindings of fact as to the corporate structures, the ab-sence of common ownership, the provisions of the con-tract between Respondent and T & T (he noted that itwas a "cost plus contract"), the daily contacts the mail-room employees/drivers had with employees on Re-spondent's payroll in connection with the delivery oper-ations, the involvement of Respondent in the arbitrationcase, and other aspects of the testimony presented tohim. He then reviewed the procedural history of the casebefore him and observed that Federal courts have, under29 U.S.C. Section 185, jurisdiction of a violation of a col-lective-bargaining agreement, and that he would have ju-risdiction only if Respondent were held to be a joint em-ployer with T & T, the party to the NMDU contract.Judge Sarokin then set out his analysis as conclusions oflaw. He reviewed applicable Board decisions and courtcases and determined that the essential facts paralleledthose in Pulitzer Publishing Co. v. NLRB, 618 F.2d (8thCir. 1980), and those in Russom v. Sears, Roebuck & Co.,558 F.2d 439 (8th Cir. 1977), cert. denied 443 U.S. 955(1979). His opinion relates that he applied the criteria inthe cases he reviewed and in other cases he cited, includ-ing Board decisions, and he concluded that there is nojoint employer relationship between Respondent and T &T. In so concluding, he noted:The News has no ownership interest in T & T.There are no common directors or officers. Bankaccounts and books are kept and were kept sepa-rately and there is no movement of money indicat-ing financial dependence or control other than thedebt obligations incurred in the normal course ofbusiness arising out of the contract between the par-ties. No personnel of the News negotiates with theunion, meet with union officials or are involved inlabor relations.T & T hires, fires, and handles all personnelproblems and grievances with a minor provision al-ready set forth in respect to the contract: recogniz-ing that the trucks used by T & T are leased by theNews, nevertheless T & T pays its own general li-ability insurance, Workers Compensation Insuranceand other business insurance.T & T pays the drivers on its own checks andtakes out withholding and remits that to the appro-priate agency. T & T is responsible for the directionof its drivers and assignments of particular routes,although the routes are determined by the News.T & T has input into their determination. A letterfrom the union corporate counsel indicates that theunion recognizes T & T and not the News as theparty to its contract; Exhibit P-2.Regarding discussions between the News and T& T, the union counsel noted that, "Only if thosediscussions directly affect contractual obligations ofthe wholesaler"-T & T in this case-"would theunion become involved, and in that event its discus-sions would be limited to the wholesaler."Based upon the foregoing findings of fact andconclusions of law the Court concludes that T & Tand the News do not have a joint employer rela-tionship, and therefore, the Court lacks jurisdictionon that basis.Judge Sarokin then considered whether or not he hadjurisdiction to decide the second claim advanced byNMDU against Respondent based on asserted tortious in-terference by it with the contractual relationship be-tween NMDU and T & T. Counsel for Respondent thenstated, as to that point, that "the National Labor Rela-tions Act is the statutory forum of original jurisdictionon Section 7 rights" and he contended that it would thusbe unjust to continue in effect the restraining orderagainst Respondent that had previously issued. JudgeSarokin then noted that the circumstances before him atthat time were substantially different from those whichfirst prompted the issuance of the restraining order. Hepointed out that, when he first got the case, the NMDUemployees had been in effect locked out by Respondentbut that later the NMDU elected not to cross anotherunion's picket line. He dissolved the restraint with awarning to all that "whatever they do they do so at theirown peril" and that "if there is any change in the cir-cumstances; such as. ..a desire ...of [NMDU] mem-bers ...to get ...back to work," an application canthen be made to him "or the Board." He observed thathe would leave that decision "to the experts in the field."Judge Sarokin then addressed himself to procedural mat-ters and recessed the hearing.On May 15, 1981, during the recess period, NMDUapplied to Respondent on behalf of the mailroomemployees/drivers for unconditional reinstatement totheir former jobs. Respondent rejected the offer on theground that it did not employ the mailroom employ-ees/drivers. NMDU repeated that offer to Respondentlater in the year and it was rejected again on the groundthat Respondent was not the employer of the mailroomemployees/drivers.The case that Judge Sarokin had been hearing wastransferred to the Honorable Herbert J. Stern who ruledon July 7, 1981, that Judge Sarokin's decision on thejoint employer issue had disposed of the Section 301claim and that, as the matter no longer involved a Feder-al question, the remaining counterclaim, pertaining to atort issue, was cognizable under state law. He vacatedthe order whereby the civil action originally filed in theSuperior Court of New Jersey had been transferred tothe U.S. district court, as related above. Judge Stern ob-224 ALLBRITTON COMMUNICATIONSserved on July 7 that, as the U.S. district court had nojurisdiction of the subject matter "everything is void,nothing can be done. It is all wiped away like a wetcloth going over a blackboard" and that "everything...done [in the Federal court] is [a] total nullity."Subsequently NMDU filed an original complaint in theUnited States District Court for the District of NewJersey (Civil No. 81-2423) in which it named T & T asdefendant-and in which Respondent was named as thirdparty defendant. On October 2, 1981, Judge Stern askedthe NMDU's counsel in a session before him how hecould have jurisdiction over Respondent in view ofJudge Sarokin's determination that it was not a joint em-ployer with T & T. Counsel for NMDU responded thatthe definition of "employer" under the Act is very broadand he noted that the Regional Office of the Board hadissued a complaint (apparently a reference to the admin-istrative complaint that later came before me) on alterna-tive theories-joint employer and principal agent. JudgeStern asked for briefs on that aspect and also as towhether he could or should hold the case in abeyanceuntil the Board "has acted."On November 9, 1981, Judge Stern advised the partiesthat he would stay the proceedings before him "until fur-ther action by the N.L.R.B."G. AnalysisIn their respective briefs, the General Counsel and Re-spondent note that, in determining whether two or moreemployers "possess sufficient control over the work ofemployees" to be considered a joint employer, an essen-tially factual issue is presented.4Respondent contendsthat the General Counsel is collateral estoppel from ar-guing that Respondent is a joint employer with T & T ofthe mailroom employees/drivers as Judge Sarokin foundon May 7, 1981, that it was not8and as the Section 301counterclaim was then discussed. After that case wastransferred to Judge Stern, he vacated the removal orderso that the remaining tort claim, apparently cognizableunder state law, could be returned to the Superior Courtof New Jersey. Later, NMDU instituted a suit against T& T under Section 301 and named Respondent as third-party defendant. Judge Stern closely questioned the par-ties as to why Judge Sarokin's determination as to thejoint employer question should not stand as the "law ofthe case" insofar as the status of Respondent as third-party defendant was concerned. There was extensive dis-cussion on that point. Judge Stern deferred his ruling in-definitely and observed that, as Judge Sarokin deter-mined that he had no jurisdiction under Section 301, hisdetermination in that proceeding was a "nullity." In theGeneral Counsel's brief, that observation of Judge Sternis set forth, together with a note that the record made4 Boire v. Greyhound Corp., 376 U.S. 473, 481 (1964).a Respondent cited NLRB v. Stanwood Thriftmart, 541 F.2d 796 (9thCir. 1976) in support of that proposition. I would be bound however, bythe underlying decision of the Board in that case, reported at 216 NLRB852 (1975). The holding there was on the merits of a purely legal issue, asto whether an unfair labor practice was committed. That is clearly amatter as to which the Board has primary jurisdiction. See Kaiser SteelCorp. v. Mullen, 102 S.Ct. 851 (1982). The question before me now, thejoint employer question, is a factual issue. Heyman is inapposite.before Judge Sarokin was incomplete and, on somepoints, inexact.The issue raised by Respondent as to the applicabilityof the principle of collateral estoppel has been said to beone which pertains to "an area of conflict under Federallabor policy which has yet to be clarified."6NMDU had contended, in its counterclaim, beforeJudge Sarokin, that the employees it represented werelocked out by Respondent in violation of the express lan-guage of the contract NMDU had with T & T and Re-spondent News, as a joint employer. Notwithstandingthat that claim, as fully explicated by the NMDU, is onethat would constitute an unfair labor practice, theBoard's jurisdiction does not displace that of the court toadjudicate a contract claim under Section 301.7 Yet, thepower of the Federal courts to enforce the terms of pri-vate agreements "is at all times exercised subject to therestrictions and limitations of the public policy as mani-fested in ...federal statutes."8The Board has primaryjurisdiction to determine what is or what is not an unfairlabor practice.9Very recently, the Board had occasion to considerwhether a determination in a related Federal court suitprecluded the Board, under the principles of res judicataor collateral estoppel, from determining the merits of acase.10At first reading, the Board's decision in that casewould appear to require me to reject Respondent's con-tention that the General Counsel is barred, under thedoctrine of collateral estoppel, from urging that Re-spondent and T & T are a joint employer in view ofJudge Sarokin's finding. Thus, in Penntech Papers, theBoard noted that it was not precluded, by the determina-tion in a related Section 301 action, and the principles ofres judicata or collateral estoppel, from finding that thethree companies named as respondents in that case werea single employer. An analysis of that decision, however,discloses that the Board may well apply the doctrine ofcollateral estoppel in the instant case. A brief discussionof the procedural history of the Penntech Papers case iswarranted to put the Board's holding in proper focus. Inthat case there were three named respondents-Kenne-bec Paper Mill, TP, and Penntech Papers.Kennebec Paper Mill had a contract with the Paper-workers Union. Penntech, through its subsidiary TP,bought Kennebec Paper Mill. The papermill closeddown and the union there sued all three companies underSection 301 of the Act to compel them to arbitrate "cer-tain provisions" of its contract with Kennebec PaperMill. Penntech Papers sought dismissal of that suit on thegrounds that it was not a signatory to that contract. TheU.S. district court found that the three companies werealter egos of each other." However, it held that, under6 Newport News Shipbuilding & Dry Dock Co., 253 NLRB 721, 726-727(1980).Smith v. Evening News Assn., 371 U.S. 195 (1962).9 Hurd v. Hodge, 334 U.S. 24, 34-35 (1948), quoted in Kaiser Steel Corp.v. Mullins, supra.g Kaiser Steel Corp. v. Mullins, supra.'o Penntech Papers, 263 NLRB 264 (1982).I" Paperworkers Union v. Penntech Papers, 439 F.Supp. 610 (D.C. Me.1977), affd. 583 F.2d 22 (Ist Cir. 1978).225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplicable principles of state law encompassed in theFederal common labor law,12 the corporate veil shouldnot be pierced to require Penntech Papers to arbitrate.The Paperworkers Union had also filed an unfair laborpractice charge against Penntech Papers, TP, and Ken-nebec Paper Mill. The complaint which issued allegedthat they, as a single employer, had violated Section8(a)(5) of the Act by having failed to bargain as to theeffects of closing the papermill. Penntech contended that,under the principles of res judicata or collateral estoppel,the Board was precluded from finding that it was asingle employer with Kennebec Paper Mill. I fail to seehow it could seriously raise that issue in view of thefinding of the U.S. district court that they were alteregos and the observation of the U.S. court of appealsthat Pennetech Papers, TP, and Kennebec Paper Mill"were so intertwined as to be most indistinguishable." Inany event, the Board rejected Penntech's contention onthe grounds that the cause of action and the respectiveissues involved lacked identity. Significantly for my pur-poses, the Board also observed that the U.S. districtcourt did not examine into the usual criteria used to de-termine whether "several nominally separate business en-terprises [constitute] a single employer," referring to the"controlling criteria ... interrelation of operations,common management, centralized control of labor rela-tions and common ownership." That same observationcould not be made of Judge Sarokin's determination, inthe related Section 301 suit involving NMDU, T & T,and Respondent, that Respondent was not a joint em-ployer with T & T. Judge Sarokin reviewed Board deci-sions and court cases which considered the relevant cri-teria in determining the joint employer question. His de-termination thereon went to the very jurisdiction of hiscourt. That determination was reached after days of tes-timony, extensive arguments, and briefs. There seems tobe no valid reason why preclusive effect should not begiven to it.'3 The fact that I personally disagree, as dis-cussed below, with that finding is not a sufficient reasonto ignore the principle of collateral estoppel. Rather, it isall the more reason for following that principle as it isaimed at avoiding contradictory results. I find it control-ling.The General Counsel has urged a separate legal theoryon which it is contended that Respondent violated theAct by locking out the mailroom employees/drivers on'2 The Court discussed John Wiley d Sons v. Livingston, 376 U.S. 543(1964), and progeny.t3 I recognize that Judge Sarokin and Judge Stern subsequently madecomments suggesting that the Board may have primary jurisdiction inthis area. Primary jurisdiction pertains to conflicting legal principles, notfindings of fact. As noted earlier, the U.S. Supreme Court has held thejoint employer issue is a factual one. Yet, the Board may want to consid-er whether the concept of primary jurisdiction would apply to a determi-nation as to what constitutes a joint employer under the Act. The factorsrelevant to that determination, or the emphasis given to certain of them,suggest that the concept of joint employer is different under the Act thanin other areas of law. Thus, in a tort suit, Respondent may well be heldliable for the negligence of a mailroom employee/driver on T & T's pay-roll when making a delivery of newspapers even though, as Judge Saro-kin found, Respondent is not the employer of these employees under Sec.301 of the Act. While the Board is free to explore whether or not it hasprimary jurisdiction to decide that issue, I am bound by principles al-ready set-in this case, collateral estoppel.February 9, 1981. The General Counsel asserts that T &T was the agent of Respondent such that when NMDUdealt with T & T, it was in reality dealing through T &T with its principal, i.e., Respondent. However, the au-thority relied on by the General Counsel rests on theconcept of respondeat superior whereby a principal washeld liable for the wrong of the agent when done in thecourse of the agency. 4No one is suggesting that T & Tviolated the Act in its dealings with the NMDU. Theprincipal agent theory has no relevance to the issues inthis case or is but a strained effort to resubmit for consid-eration the determination made by Judge Sarokin as tothe merits of the joint employer question. 15In the event the Board finds, upon appropriate excep-tions, that the principle of collateral estoppel should notbe applied in this case, the following is submitted for itsfurther consideration. I would find that Respondent andT & T were joint employers of the mailroom employ-ees/drivers as there was a most significant interrelationof operations between them and as Respondent's controlof working conditions inevitably involved it in labor re-lations matters affecting those employees.'8All of thefollowing factors and others, to my mind, compel a find-ing that Respondent and T & T were joint employers ofthose employees-Respondent undertook a concertedeffort to lay off 18 of them and paid a $25,000 legal feeas part of that effort; it unilaterally changed long-estab-lished work rules to have an excuse to lock out thoseemployees; the mailroom employees/drivers worked inRespondent's building, used its machinery to place thebundles in wrappers it furnished, and drove its truckswith its logo on them to carry its newspapers to loca-tions designated on Respondent's galleys on routes set byRespondent for delivery at times regulated by Respond-ent; Respondent resolved the only grievances filed bythose employees; and Respondent told them they werepart of the "same team." I would not place as muchweight on the differences in the corporate structures andthe related differences in their respective internal audit-ing procedures as those factors are not essential. 1 7Respondent asserts, in the alternative, that even wereit a joint employer it did not violate the Act by assigningthe inserting work to the 25 "strangers" on February 9,1981, or by locking out the mailroom employees/driversthat night or by having permanently replaced them"before they made an unconditional offer to return towork." These alternative arguments are premised on as-sertions which are either factually inaccurate or basedonly on hypothesis. They overlook the obvious, that Re-spondent intentionally set about the task of creating ai4 Mason City Dressed Beef, 231 NLRB 735 (1977).1S Judge Stern had made that same observation on July 7, 1981. Hislater statement that the finding that his court lacked jurisdiction renderedthe proceedings before him a "nullity" obviously did not negate the fac-tual basis on which that determination was predicated.'6 B. F Goodrich Co., 250 NLRB 1139 (1980), enfd. 657 F.2d 226 (8thCir. 1981). Pulitzer Publishing Co., 242 NLRB 35 (1979), enf. denied 618F.2d 1275 (8th Cir. 1980). Incidentally, the Eighth Circuit in Goodrichdistinguished Pulitzer and the distinctions it drew are applicable to thefacts in the instant case. See also United Dairy Farmers, 202 NLRB 23(1973), and U.S. Pipe & Foundry Co., 247 NLRB 139 (1980).'7 US. Pipe d Foundry, supra at 141.226 ALLBRITTON COMMUNICATIONSconfrontation with the NMDU on February 9 and pre-pared itself that night by having present not only its ex-ecutives but also its labor counsel and by having spentthe preceding 2 weeks paying for and training replace-ments for the mailroom employees/drivers. In that con-text and in view of the long-established "topping" proce-dures followed in the mailroom with respect to the cir-culars, I would have a great deal of trouble finding meritto Respondent's claim that no change in work assign-ments occurred that night. I would have equal difficultyin accepting its arguments that there was no lockout orthat, if there was, NMDU was responsible for it or that,if Respondent had conceded that it was the employer ofthe mailroom employees/drivers, it would still not havereinstated any of them as it likely would have assertedthen that it had lawfully hired permanent replacements.Much more to the point, it seems clear to me that, wereRespondent the employer, it evidenced on and sinceFebruary 9, 1981, a total repudiation of that relationshipas to the mailroom employees/drivers and their bargain-ing agent NMDU. In that view, its actions establishedthat it thereby withdrew recognition from NMDU anddischarged those employees. I would attach little signifi-cance to the fact that it was prepared to comply with thetemporary restraining order Judge Sarokin issued. Atbest, that consideration would be one to be weighed in abackpay proceeding. In sum, were it not for my findingabove as to the application in this case of the principle ofcollateral estoppel, I would find that Respondent violat-ed Section 8(a)(1), (3), and (5) as alleged in the amendedcomplaint, insofar as the mailroom employees/drivers areconcerned. 1IV, THE EDITORIAL EMPLOYEESA. The Relevant PleadingsThe complaint in this case alleges, and Respondent'sanswer denies, that the editorial employees employed byRespondent News and Respondent Dispatch comprise anappropriate unit; that about October 22, 1980, a majorityof those employees had selected Local 103 to representthem for purposes of collective bargaining; that in Octo-ber 1980 Respondent's agents (admitted Supervisors La-ciura and Laura) had warned and threatened these em-ployees to discourage their activities on behalf of Local103; that Respondent had discharged and has failed to re-instate eight named editorial employees in October 1980because of their activities on behalf of Local 103; thatRespondent discharged another employee, Dale Rim, onFebruary 21, 1981, because he refused to perform struckwork; and that Respondent had discharged a 10th edito-rial department employee, Charles Macaluso, on Febru-ary 27, 1981, because of his activities on behalf of Local103 and because he had given testimony under the Act.The complaint further alleges, and Respondent's answerdenies, that, on October 22, Local 103 requested Re-spondent to recognize it as bargaining agent of these em-ployees; that Respondent's unlawful conduct precluded9 NVLRB v. Katz, 369 U.S. 736 (1962); Sun-Maid Growers of California,239 NLRB 346 (1978), enfd. 618 F.2d 56 (9th Cir. 1980); Syufy Enter-prises, 220 NLRB 738 (1975).the holding of a fair election; and that, since October 24,1980, Respondent has unlawfully failed to bargain withLocal 103 as the exclusive representative of the employ-ees in the editorial unit.B. Background and Local 103's Organizing ActivitiesLocal 103 had represented the composing room em-ployees of Respondent since about 1965 but had made noeffort to organize the editorial department employees ofRespondent until early 1980. Several editorial employeessigned Local 103 cards then.During the latter part of August 1980, a significantnumber of editorial department employees indicated sup-port for Local 103. Nine editorial department employeessigned Local 103 cards in late August 1980; 7 moresigned in September and 19 in October 1980.C. Alleged Warnings and ThreatsIn September 1980, according to the uncontrovertedaccount of editorial employee David Stieffel, he and sev-eral other reporters were at work talking among them-selves about signing authorization cards for Local 103when the associate editor for Respondent News and anadmitted supervisor, Phil Laciura, told him not to talk soloud and to stop talking about "that kind of thing."The composing room chapel chairman for Local 103,Joseph Alessi, testified without contradiction that, some-time before the layoff on October 24, 1980 (discussedbelow), Laciura told him, when he was getting Local103 authorization cards signed by editorial employees,that he should be doing that more discreetly and askedAlessi what was going to happen when someone loseshis job.One of the editorial department employees, Jeff Kisse-loff, testified without contradiction that, in mid-October1980, admitted supervisor city editor Joseph Laura dis-cussed with him a problem that Laura had with anotheremployee. In that discussion, Laura referred to Local103 and told Kisseloff that he wanted him to tell theother reporters that he was not against Local 103 butthat Managing Editor David Smith and Executive EditorRichard Vezza were against Local 103 and were callinghim on the phone every day asking what employeesshould be discharged in order to block Local 103. Lauratold Kisseloff also that Managing Editor Smith had beenvery upset with the fact that Kisseloff had phone conver-sations with coworker Jack Fischer; Laura quoted Smithas having said that Kisseloff and Fischer must be talkingabout "the union" and that he wanted Laura to warnpeople like Fischer, McDonnell, Duhl, and Chang thathe would fire them if he had to as he did not wantanyone to get in his way. Kisseloff related that Lauratold him further that Smith did not want Local 103 be-cause he felt that it would be a threat to his control.Laura did not testify at the hearing. Neither did Laciuraor Smith. Executive Editor Vezza did testify. He did notrefer directly to the substance of Laura's remarks, as re-counted by Kisseloff. He did testify that, after Local 103filed a petition for an election, as discussed below, hetalked in general terms about that petition during infor-mal discussions among some of the editors. In its brief,227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has urged that Kisseloffs testimony shouldbe discredited on the ground that it is replete with asser-tions of memory lapses and with internal inconsistencies.I do not agree with that characterization of his account.When he was unable to recall a detail, he said so. He im-pressed me as forthright. I credit his account.Fischer testified without contradiction that Laciuratold him on October 22, 1980, to be careful with hisunion activity and to relay that warning to other report-ers.D. The Layoffs in October 19801. The General Counsel's case-in-chiefAt the Local 103 meeting in late September 1980, anin-plant organizing committee for the editorial depart-ment was formed. It consisted of Richard Maddock, RonDuhl, Jack Fischer, Patrick McDonnell, Ray Alvarez-torres, and Diane Curcio. On October 21, Local 103wrote Respondent to advise that it was in the process oforganizing the editorial department employees andwarned Respondent against engaging in any conduct de-signed to interfere with the rights of those employees toselect Local 103. That letter was sent by certified mailand was received by Respondent on October 28.On October 23, Local 103 filed the petition in Case22-RC-8359 received by Respondent on October 28. OnOctober 24, seven editorial department employees werelaid off. These were Jack Fischer, Ron Duhl, PatrickMcDonnell, David Stieffel, Lisa Rubin, Richard Golden-sohn, and John Ensslin. All but Goldensohn had signedLocal 103 cards.On October 26, Respondent laid off another reporter,Margaret Vogel, and on the following day it laid offDavid Neustadt. Both of those employees had signedLocal 103 cards. Vogel testified that in January 1981 shehad heard that there were openings in the editorial de-partment and she telephoned Executive Editor Vezzathen to ask for her job back. She testified that Vezza toldher that it was against company policy to hire back anyof the employees laid off in October. until "the suit is set-tled." The quoted remark obviously would be a refer-ence to the unfair labor practice charge filed concerningthe alleged unlawful layoffs of the reporters in October1980. Vezza testified that Vogel spoke either to him orto one of the editors under him and that she wanted herjob back. Vezza testified that she was told that therewere no job openings then. He denied discussing "thecourt proceedings" with her. He testified he told her thatRespondent was not hiring reporters. I credit Vogel's ac-count as Respondent's payroll records show that report-ers were in fact hired and as Vezza's direct testimony insignificant areas was developed by way of leading ques-tions.Neustadt testified that he was told on October 27 byManaging Editor Smith that he was laid off and thatSmith expressed his regret. Neustadt testified that hethen told Smith that "people are organizing a union" andthat "it sure looks like that's what this was about." Hestated that Smith responded that there are good unionsand bad unions. At that point, according to Neustadt, hetold Smith that it was ironic that he was getting laid offas he had not been too active in the union drive. Twomonths later, Neustadt was recalled to work by Re-spondent and, as of the hearing before me, he was on aleave of absence. Goldensohn, the only employee in Oc-tober 1980 who had not signed a Local 103 card, was re-called in February 1981 and is now a city editor.David Stieffel testified that he was told on October 26,1980, that he was laid off; 2 hours later he was told thatthat was a mistake. Apparently Stieffel and another indi-vidual not named on the complaint were the other 2 ofthe 10 employees Respondent laid off in October 1980.All of the employees laid off had had no advancenotice that they were to be laid off. One of them,McDonnell, had received a merit increase 2 weeksbefore his layoff. McDonnell testified that ExecutiveEditor Vezza told him on October 24 that Respondentwas "laying off people (it] didn't feel were happy here"and that its publisher John Buzzetta had a strong prefer-ence "in deciding who would be laid off." Another ofthe employees laid off in October 1980, David Stieffelalso testified for the General Counsel that, when he waslaid off, he was told that Respondent was laying off em-ployees who were not happy with it.Another laid-off employee, Lisa Rubin, testified thatshe had been placed on probation a month prior to herlayoff but had been told, shortly before her layoff, thatshe was making excellent progress in her probation. TheGeneral Counsel offered testimony, which was corrobo-rated by Respondent's records, which established that 19editorial department employees were hired after the Oc-tober layoffs and by September 30, 1981, principally asreplacements for editorial department employees whohad resigned.The uncontroverted testimony of Jeff Kisseloff, whichI credit, established that City Editor Laura called thelayoffs in October 1980 "union busting." In addition, theGeneral Counsel proffered evidence that wage increaseswere given to editorial department employees before andafter the layoffs in October.2. Respondent's case in rebuttalRespondent offered the testimony of Dean Singleton,John Buzzetta, Richard Vezza, and Fred Antoniotti tosupport its contention that it laid off reporters in October1980 purely for economic reasons. Singleton is presidentof Respondent News and Respondent Dispatch and alsoexecutive vice president of Respondent Allbritton; Buz-zetta is the publisher of Respondent News; Vezza hadbeen executive editor for Respondent News and Re-spondent Dispatch; and Fred Antoniotti is vice presidentin charge of finance of Respondent News and Respond-ent Dispatch.Singleton testified as follows respecting Respondent'sdecision to lay off reporters in October 1980. He had dis-cussed the economic condition of Respondent News onJuly 12, 1980, with Joe Allbritton, chairman of Respond-ent's board of directors and afterwards they began toplan the closedown of that paper on August 1, 1980. Sin-gleton pleaded for one more try at saving it and wasgiven that opportunity. He began in August 1980 havingdiscussions with each department head to effect further228 ALLBRITTON COMMUNICATIONSsavings and he discussed with Buzzetta and Vezza thenthe layoffs of people in the newsroom. They decided toreduce the editorial staff by attrition and realized that atleast 10 employees would have to go, 6 from the staff ofRespondent News and 4 from that of Respondent Dis-patch. All through September 1980 they discussed thatmatter. On October 24, 1980, Singleton received a tele-phone call from Wilmot Lewis, a consultant for Re-spondent Allbritton and Singleton's predecessor, whotold him that Local 103 was trying to organize the edi-torial department employees. On that same date, October24, Singleton called Vezza to his office and told him thatthe budget for the editorial department had been disap-proved and that he had to lay off a specific number ofpeople that night.Vezza's testimony as to the layoffs is as follows: InJune or July 1980, Singleton told him to prepare the edi-torial department's budget for the fiscal year beginningon October 1, 1980. He asked Singleton if he could hireemployees and was told he could not but that he couldprovide for a very modest wage increase for the employ-ees in his department. He was then preparing a budgetfor the editorial department of Respondent News andalso for the editorial department of Respondent Dis-patch. He asked Singleton if he could, by cutting costselsewhere, provide for more substantial wage increasesand was told that that sounded fine and that he shouldwork it out and submit the budget. He prepared thebudget along those lines and submitted it to Singleton inlate August or early September 1980. Singleton told himthen that he had too many people in these departments,that he was "out of line with industry guidelines," andthat he should make some effort to cut the number ofemployees through attrition. He was not given a timeframe in which that was to be done. Instead of reducinghis staff by attrition, however, Vezza hired five reportersas replacements in September and early October, andalso granted wage increases. Singleton accepted thebudget Vezza prepared and did not ask him to revise it.Vezza thus assumed that the budget he submitted was tobe followed. On October 24, 1980, he was called to Sing-leton's office and was told then by Singleton, in Buzzet-ta's presence, that the size of the editorial staff at Re-spondent News must be about 44 and that a proportion-ate reduction was also to be made in the editorial staff ofRespondent Dispatch. The layoffs were to be effectedthat very evening. He never had received a revisedbudget but worked from the one he had given Singleton2 months previously. (The testimony of Jeff Kisseloff isthat Vezza met with the editorial employees after thelayoffs in October and told them that he had received anew budget and that the layoffs were based on attitudesgenerally.)Buzzetta testified that he discussed the October layoffswith Singleton and later told Vezza that he would haveto decrease his staff by six people at Respondent News.Buzzetta further testified that he had, for several monthsprior to that last discussion with Vezza, been discussingwith Vezza the need to reduce the size of Vezza's workforce by attrition and Vezza's lack of success thereon.Antoniotti testified for Respondent as follows: As fi-nancial vice president, he assists department heads in pre-paring their departmental budgets each year. The fiscalyear begins October 1 and ends September 30. He waspresent when Singleton, Buzzetta, and Vezza discussedthe budget for the year beginning October 1, 1980. The"normal review" took place at that meeting. A questionwas raised then about Vezza's payroll being too high andit was "shaved down a little" at that meeting. Thebudget that Vezza prepared was then accepted. Anton-iotti then incorporated it in the final draft. No changeswere made in the budget after that.Respecting the carrying out of the decision to lay offreporters on October 24, 1980, Vezza testified that hehandled that matter for Respondent News and delegatedto the managing editor of Respondent Dispatch, DavidSmith, the responsibility for selecting the reporters to belaid off at that paper. Vezza testified that he suggested toSmith that Lisa Rubin and David Neustadt should belaid off as they were then on probation or very close toit. Vezza testified that he and Smith later discussed theselections Smith made and his reasons for doing so.Smith did not testify before me.In the course of the General Counsel's case, Respond-ent took the position that McDonnell had been selectedfor layoff on October 24 because he and a large numberof other reporters had signed an undated letter whichhad been sent to Joseph Allbritton and which was criti-cal of John Buzzetta, the publisher of Respondent News.McDonnell, however, testified without contradiction thatthat letter had been sent several months before the Octo-ber 24, 1980 layoff and that Buzzetta had in the summerof 1980 met with the reporters who signed it to assurethem that there would be no reprisals against any ofthem for having signed that letter. Further, McDonnelltestified that he had received a merit raise 2 weeksbefore he was laid off in October 1980. Twenty four re-porters signed that letter, including at least two whowere later promoted to the supervisory level.Respondent further stated at the hearing that McDon-nell's selection for layoff was also based on his havingwritten a story which led to a libel suit. Vezza did notrefer in his testimony to any such story as the basis forMcDonnell's layoff. Admittedly, no reference to anysuch story was made when McDonnell was told by Re-spondent of his layoff. McDonnell acknowledged thatseveral months before his layoff, he wrote a story whichwas edited and approved by his supervisors prior to pub-lication and that he had heard that Respondent had set-tled a libel claim based on that story.Respondent also asserted at the hearing that anotherpossible reason for McDonnell's being selected for layoffwas that he was looking for employment elsewhere.However, that contention was not pressed.Vezza testified for Respondent that Fischer's selectionfor layoff was justified as he had "recently" (i.e., in rela-tion to the October 24 layoff) embarrassed the paper byhis inept coverage of a story about a propane gas truckblocking traffic on the George Washington Bridge. Thatstory was written, however, during the summer of 1980and Fischer was one of several reporters later assignedto cover the Democratic national convention in NewYork City. Vezza acknowledged that he had wanted his229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmost qualified reporters to cover that event. McDonnellwas one of those reporters also.Respondent offered evidence, essentially uncontrovert-ed, that established that, for years, it has suffered operat-ing losses at Respondent News and Respondent Dis-patch. The losses at Respondent Dispatch were notnearly as large as those at Respondent News and wereoffset in 1980 by the sale of its building. The GeneralCounsel adduced evidence that Respondent incurredhuge expenses in early 1981 in hiring and training re-placements for mailroom employers/drivers, as discussedabove; that evidence was offered, inter alia, to discountthe economic defense asserted by Respondent.E. Analysis: Alleged Warnings and Threats, AllegedDiscriminatory LayoffsThe uncontroverted evidence establishes that, in Sep-tember 1980, Respondent through its associate editorPhilip Laciura told reporter David Stieffel and other em-ployees not to talk so loud about "that kind of thing"when they had been discussing the subject of signing au-thorization cards for Local 103. That warning by La-ciura tended to discourage the reporters in exercisingtheir rights under Section 7 of the Act, even more so asit came from a friendly supervisor. '9For the same reason I find that Laciura's warning toAlessi in the fall of 1980 against his continuing to solicitcards for Local 103 interfered with employees' Section 7rights, as did his warning on October 22, 1980, to Fisch-er and other reporters.The uncontroverted, credited evidence also establishedthat Respondent, by its City Editor Laura, in his state-ment to employee Kisseloff in October 1980, threatenedemployees with discharge to discourage them from sup-porting Local 103.Although not alleged as a violation but relevant to thequestion of union animus is the uncontroverted, creditedtestimony, discussed below, of James Scofield that Re-spondent's pressroom supervisor Andrew Brown toldhim in October 1980 that Singleton would punish Local103 for trying to organize the reporters.The amended complaint alleges that eight named em-ployees were discriminatorily laid off by Respondent inlate October 1980. The legal principles applicable to de-ciding the merits, or lack thereof, of that allegation areclear. The General Counsel and Respondent have pro-pounded them in their respective briefs. I will summa-rize, without citation, those principles.It is well settled that the General Counsel must showby a preponderance of the credible evidence that thoseemployees were laid off by Respondent to discouragesupport for Local 103. The determination as to whetheror not they were so laid off requires the weighing of allrelevant evidence and the drawing of appropriate infer-ence from the credited accounts. It is not essential thatthe General Counsel show an express admission by Re-spondent's principal official that it was motivated by anunlawful intent. An employer may discharge an employ-ee for a good reason, a poor reason, or none at all solong as it does not violate the Act. Relevant factors in'9 Caster Mold d Machine Co., 148 NLRB 1614 (1964).deciding the issue include admissions thereon, the extentof the union activity, an employer's knowledge or lackthereof as to that activity, the timing and manner of thealleged discriminatory conduct relevant to that activity,evidence of separate acts of union animus, the validity ofthe reasons given by an employer for its acts or the lackthereof as may be evidenced by shifting or unsupportedreasons, or the like.The relevant testimony respecting the alleged discrimi-natory discharges on October 24, 26, and 27, 1980, dis-closes the following:All of the alleged discriminatorees were active forLocal 103. All but Goldensohn had signed Local 103cards. McDonnell, Fischer, and Duhl were known toRespondent as active supporters of Local 103. None ofthe alleged discriminatees had any advance notice fromRespondent that they would be laid off. Respondent's of-ficials had on various occasions warned employees andthreatened to discharge them for engaging in activities insupport of Local 103.Singleton testified that, based on purely economic con-siderations, a decision was reached on October 24 to layoff 10 reporters and he directed that they all were to belaid off by the end of that workday. According to his ac-count, it had to be but an extraordinary coincidence thathe learned that same day, from Respondent's consultant,of Local 103's interest and also a coincidence that Local103's drive had culminated in the filing of a petition foran election. Were that so, I must infer too that two of hissenior officials, Vezza and Smith, kept him in the dark asto Local 103's interest.Singleton testified that he based his decision to lay offthe 10 reporters on his further assertion that the budgethad been rejected. It would appear from the overallrecord, including the transcript of the earlier representa-tion case, that Singleton is the one who has the authorityto reject the budget. No independent evidence or docu-mentary material was submitted to support his testimonythat the editorial department budget was rejected thatday or to establish that it was essential to the economicsurvival of Respondent that 10 employees be laid off thatvery day. Rather, the evidence in the record controvertsthat testimony by Singleton. Vezza and Antoniotti testi-fied that the original budget was always used. Buzzetta'saccount avoided a reference to that matter.I credit the accounts of McDonnell and others thatthey were told, when laid off, that it was because theywere not happy-a not too subtle reference in the cir-cumstances to their interest in Local 103. I also note that90 percent of the laid-off employees signed Local 103cards; Local 103's card majority, as recounted below,was considerably smaller.Respondent's efforts to establish an economic defensewere not very successful. Singleton's effort to show thathe was given one last chance by Joseph Allbritton tosave Respondent News was undercut by the facts. Hetestified he told Vezza that it was critical to reduce thework force by Allbritton. I am asked to accept also thatVezza nevertheless hired five reporters and gave outwage increases.230 ALLBRITTON COMMUNICATIONSRespondent's further efforts to establish that McDon-nell, Fischer, and the others were selected on the basisor nondiscriminatory factors are also unconvincing.Overall, the unsupported, inconsistent, shifting, contra-dictory, and patently improbable reasons proffered as toboth the decision to effect a layoff of 10 reporters and asto the basis for the selection of those laid off compel meto reject the defense offered by Respondent and to findthat the pretextual nature of those asserted reasons sup-port instead the General Counsel's contention.20Re-spondent urges too that weight should be given to thefact that several of the alleged discriminatees have beencalled back to work. I must also note that one of themwas the only one who had not signed a Local 103 cardand that another, Neustadt, had informed Smith that hisactivities for Local 103 were minimal. In any event, Iview Respondent's actions in recalling those reporters aspurely remedial and clearly inadequate to offset theoverall evidence supporting the General Counsel's con-tentions.2Respondent contended also that it took into account"industry guidelines" in deciding to reduce its editorialstaff by 10 reporters. To my mind, that very conceptconveys the pursuit of a deliberate program by top man-agement over an extended period to achieve parity. Itdoes not suggest to me the summary execution of amajor personnel cutback without advance notice to vir-tually anyone. For that matter, Vezza's testimony wasnot convincing as to exactly how those guidelines weremet. He drew vague correlations between staff size andcirculation. I was left with the impression that he hadnever made a precise analysis of the ratio of departmen-tal personnel to the paper's circulation figures. His laterstatement to Vogel that she could not come back untilthis case is over shows that industry guidelines werenever a real factor.The credited testimony establishes that all of the em-ployees laid off in late October 1980 were active forLocal 103, that Respondent was aware of that activity,that Respondent separately exhibited hostility to that ac-tivity, that Respondent acted in a summary manner atthe virtual peak of that activity to lay off those employ-ees because they were "not happy," and that Respondentthen proffered obviously pretextual reasons respectingboth the decision to lay them off and the selection ofthose laid off. Based on those considerations and the to-tality of the evidence, I find that the General Counselhas shown by a preponderance of the credible evidencethat those employees had been discharged in order todiscourage support for Local 103.22F. The Discharge of Dale RimThe General Counsel contends that Dale Rim was dis-charged because he refused to perform struck work. Re-spondent asserts that the work Rim refused to do wasnot struck work and thus urges that he was lawfully dis-charged for insubordination.20 Traverse City Osteopathic Hospital, 260 NLRB 1061 (1982).21 Cf. Chandler Motors, 236 NLRB 1565 fn. 4 (1978).21 Corn Bros. Inc., 262 NLRB 320 (1982). D.M. Rotary Press, 208NLRB 366 (1974).Dale Rim worked for Respondent Dispatch as a sportswriter under Executive Sports Editor Robert O'Conner.In February 1981, as discussed in more detail below,Local 103 called a strike of the composing room employ-ees. Rim was told by O'Conner then that he would nothave to do struck work. On February 16, 1981, O'Con-ner told him to typeset the results of the trotting races atFreehold, New Jersey. He declined citing the guaranteehe was given against doing struck work. O'Conner toldhim to leave the building and he did. He returned towork the following day. Executive Editor Vezza in-formed him then that he had been discharged the previ-ous day for insubordination.Rim testified that no one from the sports departmentever set the summary results of the Freehold and thatthat job was always done by composing room employ-ees, represented by Local 103. The job consists of typinginformation into a video display terminal in a mannersimilar to the method used by sports writers in enteringthe more complex racing data for other tracks, e.g.,charts, predictions, post positions.Jack Alessi, chapel chairman of the composing roomemployees for Local 103, testified without contradictionthat, in 1977 or 1978, he attended a grievance meetingwith the publisher then as to the setting of the Freeholdresults and, when he explained Local 103's claim to thepublisher, the publisher informed him that that work be-longed to Local 103's jurisdiction and that he would in-struct the editorial employees to stop setting it. Alessitestified that, since then, there has been no dispute overthe work as composing room employees always did it.Executive Sports Editor O'Conner testified that inmost instances the composing room employees set theFreehold results but that, on occasion, an editorial de-partment employee did. In a prehearing affidavit, hestated that the editorial employees set the Freehold re-sults on one or two occasions over the previous 4 years.Editorial employees have performed the Freehold worksince the start of the Local 103 strike. O'Conner's testi-mony suggests that Rim had typeset the Freehold resultsonce on a prior occasion. Insofar as any credibility issuethereon may exist, I would credit Rim's testimony whichin essence is that he refused to perform the Freeholdwork on the first occasion that O'Conner assigned him toit.As the evidence discloses that the setting of the Free-hold results was work that had virtually always beendone by the striking composing room employees as ofFebruary 16, 1981, and as Respondent's publisher hadconceded Local 103's claim thereon, I find that O'Con-ner sought to assign Rim to struck work on that date andthat Rim was discharged therefor. Respondent therebyinterfered with Rim's rights under Section 7 of theAct.2sRespondent asserts that Rim was engaged in a partialstrike on February 16 and that it had the right to lay himoff for the duration of the Local 103 strike. Both asser-tions assume facts which do not exist. Rim did hisnormal job; he was discharged, not laid off.23 Cooper Thermometer Co.. 154 NLRB 502 (1965).231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. The Discharge of Charles MacalusoThe General Counsel contends that Macaluso was dis-charged by Respondent because he supported Local 103and because he testified in the hearing held in Case 22-RC-8359. Respondent asserts that he was discharged forhaving abused his sick leave.Macaluso worked for Respondent News as its racingeditor from November 1979 until his discharge on Febru-ary 27, 1981. He signed a Local 103 authorization card inMarch 1980, attended Local 103 organizational meetings,was a member of its organizing committee, and testifiedin Local 103's behalf at the representation case hearing.The composing room employees represented by Local103 struck in February 1981, as discussed in a separatesection below. A day or so later, Macaluso called in sickand was placed on sick leave. He was treated for pleuri-sy and kept Executive Sports Editor Robert O'Conneradvised of his condition. His sick leave was extended toMarch 1, 1981. Macaluso testified that, as he was begin-ning to get better, he informed O'Conner that his doctortold him he could go out of his house for brief periods.O'Conner's testimony is simply that Macaluso told himhe could not come back until March 1, 1981. I creditO'Conner as he impressed me as one who would expectan employee to come to the office as soon as he was ableand, if Macaluso had told him that he could go out inthe cold of winter despite a pleurisy attack, O'Connerwould likely have suggested that he spend any such timein the office.On Thursday evening, February 26, Macaluso went toa tavern near his house to talk with a few coworkers. Hesipped one beer until 2:30 a.m. on Friday, February 27.As he left the tavern, he was observed by Respondent'sexecutive editor Vezza; Vezza was driving home from asimilar gathering and almost hit Macaluso with his car asMacaluso left that tavern.Macaluso was discharged the next day. He was told hemade Vezza and the others look like fools as they were"busting their butts" while Macaluso was on sick leave.Macaluso testified that Vezza referred to the fact that anemployee named Fistel was told not to show up at thetavern where Macaluso was on the preceding night andMacaluso disclaimed any knowledge of that matter. Ma-caluso testified that he learned after his discharge thatFistel was not invited because his coworkers believed herelayed information to Vezza.No evidence of disparate treatment was offered. Thereis little to show that the reason given by Respondent fordischarging Macaluso was a pretext. He was on extendedsick leave, reportedly for a serious chest infection, andyet was able to go out for several hours in midwinter tohave a beer in a tavern. I find that the evidence is insuffi-cient to establish that Macaluso was discharged becauseof his activities for Local 103 or for having given testi-mony under the Act.24H. Alleged Majority Status of Local 103The General Counsel contends that a majority of theeditorial employees had designated Local 103 as their24 Alcar Industries, 260 NLRB 677 (1982).collective-bargaining representative by late October 1980and that an appropriate remedy for the violations of theAct commuted by Respondent is that it be required tobargain collectively with Local 103 respecting that unit.Respondent's answer places in issue the allegations as tothe appropriate unit, Local 103's majority status therein,and as a result the remedy sought.In the Decision and Direction of Election issued inCase 22-RC-8359 on July 7, 1981, it had been deter-mined that a unit comprised of all editorial departmentemployees employed by Respondent News and Respond-ent Dispatch was appropriate. Respondent's request forreview of that Decision and Direction of Election wasdenied insofar as it pertained to the matter of the appro-priateness of the unit. I have reviewed the entire tran-script of the hearing in that representation case and theexhibits received at it and have considered also the testi-mony offered at the hearing before me. No new factualissues were raised before me.Respondent's payroll records list the names of 85 indi-viduals as employees" in that unit as of October 24,1980, the date of the discriminatorily motivated dis-charges found above. Of those 85 individuals 48 hadsigned Local 103 cards by then.26Respondent asserts that some of those 48 signed cardsshould not be counted toward Local 103's majoritystatus on the ground that they were not properly authen-ticated. In particular, it challenged the cards bearing thesignatures of William Boyer and Charles Zoeller'7which were received in evidence based on the testimonyof Jeffrey Kisseloff who related that he gave those indi-viduals and others Local 103 cards which were later re-turned to him by those individuals, with the cards signedand dated. Respondent challenged other cards whichwere authenticated by the testimony of David Stieffel.Respondent urges me, in essence, to take a response byStieffel out of context. Respondent further contested thevalidity of the signatures of employees Nicholas Romeiand Rachelle Cantlupe on cards which the GeneralCounsel's witness, Ramon Alvareztorres, testified weregiven by them to him. I have considered those objectionsand am satisfied that those cards had been properly au-thenticated.Respondent, in its brief, asserts that the card signed byCatherine Ward was not authenticated. It was, but hadbeen incorrectly designated as General Counsel's Exhibit3(bbb) instead of 3(ddd).I thus conclude that, on October 24, Local 103 hadbeen designated, via signed authorization cards, by a ma-22 The General Counsel would exclude two of them, namely, MichaelFistel and Craig Meyer, as supervisors. While their unit placement wouldnot offset Local 103's majority status, I would exclude them from theunit as supervisors, for the sake of clarity, as they possessed and exercisedthe authority to responsibly direct employees under them.se The General Counsel submitted eight other signed cards. Threewere dated October 30, 1980; one was dated November 4, 190;, oneother was dated November 24, 1980; two others were signed by individ-uals whose names were apparently inadvertently crossed off Respond-ent's payroll roster (i.e., Richard Maddoch and John Rudolph Dicks);and another card was signed by an individual Joseph Ruds, whom theGeneral Counsel would exclude as a supervisor. In all, 56 were placed inevidence.27 It also challenged a card dated November 4, 1980, not I of the 48.232 ALLBRITTON COMMUNICATIONSjority of the employees in the editorial unit to representthem for the purpose of collective bargaining with Re-spondent.I. Whether a Gissel Bargaining Order Is AppropriateThe U.S. Supreme Court has held that an employermay be ordered to bargain with a minority union if it hascommitted such outrageous and pervasive unfair laborpractices as to have eliminated the possibility of holdinga fair election.28The General Counsel has urged in hisbrief that Respondent committed such unfair labor prac-tices but does not state that the possibility of holding afair election has been thereby eliminated. I doubt that theGeneral Counsel is seeking a minority bargaining orderbut, to put the matter in perspective, I find that Re-spondent's unlawful acts were not such as to warrant theissuance of a bargaining order were Local 103 a minorityunion."In Gissel, supra, the U.S. Supreme Court further heldthat, where a union has been designated by a majority ofthe employees to represent them, a bargaining order mayissue in less extraordinary cases marked by less pervasiveunfair labor practices which tended to undermine theunion's majority strength and to impede the electionprocesses. Respondent asserts that the layoffs of 10 em-ployees cannot be found to be pervasive as that conductaffected but 10 percent of the employees in the unit. I donot view those layoffs or the Gissel remedy that me-chanically. I have found that eight editorial employeeswere permanently laid off at the height of Local 103'scampaign and that they were put out of Respondent'spremises immediately on Respondent's orders. When onesought to return after learning that Respondent washiring new employees in its editorial unit, she was toldthat she would not be hired as long as this case is open.Another employee was told that Respondent would usethe judicial system itself to frustrate Local 103's effort torepresent the editorial employees. Another was told thatRespondent would punish Local 103 for attempting toorganize the editorial employees. When the employees inthe sports section of Respondent Dispatch crossed theLocal 103 composing room picket line, virtually all weregiven unexpected raises.°0In view of the foregoing andthe other unfair labor practices found above, I find thatthe possibility of erasing the effects of that conduct andof holding a fair election by the use of traditional reme-dies is slight and that the expression of the wishes of themajority of the unit employees, as evidenced by the au-thorization cards they signed, would be, on balance,better protected by a bargaining order.31That finding is" NLRB v. Gael Packing Co., 395 U.S. 575 (1969).9 Cf. Conalr Corp., 261 NLRB 1189 (1982); United Supermarkets, 261NLRB 1291 (1982).sO Dale Rim testified all employees in its sports department got raises;O'Conner testified for Respondent that only five or six did. The payrollrecords in evidence indicate that there were about seven employees inthat department.Si Granite City Journal, 262 NLRB 1153 (1982). The bargaining ordershall be effective from October 24, 1980, when the discriminatory layoffsoccurred and Local 103 represented a unit majority. See Ja-Wex Sports-wear Ltd., 260 NLRB 1229 (1982).buttressed separately by the unlawful conduct Respond-ent evidenced toward employees in the composing roomunit, discussed separately below; the "fallout" from thoseother unfair labor practices had to have reached into theeditorial unit, especially as the same labor organizationwas involved.Respondent's failure and refusal to honor Local 103'sbargaining demand respecting the editorial unit was vio-lative of Section 8(a)(5) of the Act.32V. THE COMPOSING ROOM EMPLOYEESA. Background and ContentionsAs set out in the Decision and Direction of Electionissued on July 7, 1981, in Case 22-RC-8359, RespondentNews and Respondent Dispatch had, prior to 1979, sepa-rate composing rooms. Paterson International Typo-graphical Union Local No. 9004 represented the compos-ing room employees of Respondent News then; HobokenTypographical Union Local No. 323 represented thecomposing employees of Respondent Dispatch. In 1979,the composing room operations of Respondent News andRespondent Dispatch were consolidated at the Respond-ent News plant in Paterson. The two locals which hadseparately represented the respective units of composingroom employees merged with Local 103. Local 103 hassince 1979 represented the combined unit of composingroom employees employed at the Paterson facility.In 1977, when Respondent Allbritton purchased Re-spondent News and Respondent Dispatch, there was atotal of about 125 employees in the composing rooms atRespondent News and at Respondent Dispatch. Byswitching from "hot type" to "cold type" and by makingother changes agreed to by Local 103, the employeecomplement in the composing room had been reduced toapproximately 50 employees by late 1980.In late October 1980 as related above, Local 103 hadwritten Respondent that it was engaged in a campaign toorganize the editorial department employees of Respond-ent, who were unrepresented. A few days later Local103 wrote Respondent that a majority of those employ-ees had selected Local 103 as their bargaining agent andLocal 103 requested Respondent to negotiate with it astheir representative. About this same time, as discussedfurther below, Local 103 was getting ready to meet withRespondent to negotiate a new collective-bargainingagreement with Respondent, covering the composingroom employees, to become effective on the expirationof the contract in January 1981.It is against this background that the General Counseland Respondent presented evidence as to the issues per-taining to the composing room employees in this case. Inbroad terms, the General Counsel contends, and Re-spondent denies, that Respondent engaged in bad-faithbargaining with Local 103 since December 2, 1980, withrespect to the composing room unit. The General Coun-sel urges that Respondent demonstrated its bad faith inthese ways: (1) by having engaged in surface bargaining,(2) by having unilaterally changed the wages and theII Precision Graphics, 256 NLRB 381 (1981).233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours of the composing room employees during thecourse of negotiations despite the fact that no bargainingimpasse had been reached, and (3) by having refused tonegotiate with Local 103's designated representativeswhich included the president of NMDU.Other issues for resolution include: (1) whether thestrike by the composing room employees was caused orprolonged by unfair labor practices of Respondent, (2)whether Local 103's request that Respondent reinstatethose striking employees was unconditional, (3) whetherRespondent promised benefits to induce an employee toenlist coworkers to decertify Local 103 as the exclusiverepresentative of the composing room unit, (4) whetherRespondent unlawfully sued each of the striking employ-ees for damages in a state court civil action, (5) whetherRespondent unlawfully failed to pay (or to arbitrate aclaim as to) moneys allegedly due composing room em-ployees for accrued vacation benefits and personal days,and (6) whether Respondent engaged in other acts de-signed to interfere with the Section 7 rights of the com-posing room employees.B. Scofield's TestimonyJames Scofield testified for the General Counsel. He ispresident of Newark Newspaper Printing Pressmen'sUnion Local No. 8 which represents the press employeesemployed by Respondent News and Respondent Dis-patch at their respective pressrooms in Paterson andUnion City, New Jersey. He testified that, in October1980, he had been working in the pressroom at Patersonand had gone there to pick up a paycheck when he hadthe following discussion with Andrew Brown, the direc-tor of operations for Respondent at the Paterson facility.According to Scofield, he and Brown referred to Local103's effort to organize editorial employees when Brownstated that Respondent's president Dean Singleton wouldpunish Local 103 for trying to organize the reporters andthat Singleton would not give the composing room em-ployees a raise. The pleadings establish that Brown is asupervisor of Respondent. Brown did not testify at thehearing before me. Singleton denied that he had evertold anyone that he would punish Local 103 for seekingto represent the editorial employees.33It is most unlikelythat Brown invented the remarks quoted by Scofield. Itis more probable that he was stating what he had heardSingleton say. I do not credit Singleton's testimony. Icredit Scofield's account as he impressed me as candidand as it was not controverted by Brown.3s Respondent asserts that Scofield's testimony is inadmissible asdouble hearsay. Rather, it discloses an admission against interest which,by definition, is not hearsay. That the admission is by way of a quotedoes not render it inadmissible. Rule 805 of the Federal Rules of Evi-dence provides that hearsay within hearsay is admissible if both meet ap-propriate exceptions to the hearsay rule. Perforce, an admission againstinterest within an admission against interest would be admissible.C. The Negotiations Between Respondent and Local103- The Strike by Composing Room Employees-Their Offer to Return; Related Matters1. The start of negotiations for a renewal contractAs noted earlier, the contract for the composing roomemployees had been scheduled to expire on January 25,1981. On October 30, 1980, John Buzzetta, publisher ofRespondent News, wrote Local 103's president ThomasCallahan to inform him that the contract between Re-spondent News and Local 103 was about to expire andthat Respondent News desired to begin negotiating for anew contract. Dean Singleton, Respondent's president,met with Callahan on November 13, 1980, and told Cal-lahan then that Respondent had put together an econom-ic recovery plan for the newspaper in which every de-partment was going to have to give something. Singletontold Callahan that Respondent would have to save theequivalent of $35 per man or a total of $91,000 in thecomposing room.David Winkworth, a labor consultant who has negoti-ated contracts on behalf of Respondent News and othernewspapers for many years, telephoned Callahan in No-vember 1980 and they then scheduled the first bargainingsession for a renewal contract for December 2, 1980.2. The December 2 meetingJoseph Alessi, chapel chairman of the composing roomemployees of Respondent, testified for the GeneralCounsel that at the December 2 meeting Local 103 pre-sented its demands to Respondent and that the partiesthen reviewed the "non-economic" terms of the contractthen in effect. According to Alessi, agreement wasreached to keep those "non-economic" items unchangedand, on that basis, he noted "OK" alongside each non-economic clause as it appeared on his copy of that con-tract. Winkworth, who testified for Respondent, essen-tially corroborated Alessi's testimony thereon. In the bar-gaining notes taken by Alessi as to that meeting, henoted that "the company gave tentative agreement [tothe noneconomic items] with the option to discuss [them]further if necessary." John Buzzetta, publisher of Re-spondent News, testified that, at that first meeting, theparties "went through the contract and decided to leavethe noneconomic issues until after we reached agreementon the [economic] issues." He also testified that the par-ties agreed to leave the noneconomic issues as the last ofthe matters to be negotiated.Buzzetta told the Local 103 representatives that Re-spondent News had lost $480,000 in its fiscal year whichended September 30, 1980. He informed them also of adecline in the circulation of the newspaper published byRespondent News and of its advertising revenue. Wink-worth gave Callahan Respondent's typewritten counter-proposals which read as follows:1. A 15 percent pay cut for all employees repre-sented by the contract.2. A change to a 40 hour work week for anyshift.234 ALLBRITTON COMMUNICATIONS3. A change to 5 personal days per year from thepresent 10.4. The option at a later date to separate the com-posing room between Hudson Dispatch and NewsPrinting Co., Inc.Buzzetta testified that he had brought to that meetingthe financial statement for Respondent News' last fiscalyear and that it was available then for inspection byLocal 103. Winkworth testified that Buzzetta indicatedto Local 103 that it could verify his statements respect-ing the losses suffered by Respondent News. Alessi's ac-count substantially corroborates that testimony. Local103 did not seek such verification then.The meeting ended when the parties agreed to meetagain on December 11, 1980.3. The December 11 meetingAlessi testified as follows respecting the December 11meeting. Winkworth told Local 103 that Respondent hadlooked over Local 103's demands and that everything inthose demands added costs to the contract then in effect.Buzzetta said that Respondent cannot add any costs butwould stick to the proposals it made, no matter what.Local 103's president Callahan said that everything is ne-gotiable.Winkworth testified as follows as to that meeting. Buz-zetta explained that Respondent News had suffered a lossin November 1980 and that that was unusual as Novem-ber was normally a very good month for newspapers.Buzzetta stated that it was critical that some kind of ar-rangement be worked out which would result in a reduc-tion of the composing room costs. Winkworth and Calla-han then began to discuss the possibility of continuingthe contract then in effect but without a wage increase.Buzzetta interrupted their conversation and said thatsuch a continuation would not be satisfactory but that adecrease in the total cost was required. Callahan thensuggested that the parties discuss vacations and otherfringe benefit matters. Winkworth replied that the partiesshould not be "fussing around" with the "side issues"and that they should all try to solve the basic problemwhich pertained to the wage section of the contract. Themeeting ended, with Callahan's advising that he wouldreview the matters with Local 103's members.Buzzetta testified that on December 11 he kept press-ing for the relief he felt was needed and that Callahankept saying that he was understanding but that he didnot think there was much that he could do about it. Buz-zetta testified that they agreed to tackle the wage prob-lem first and leave everything else for last.I credit Alessi's account that Buzzetta stated at thatsession that Respondent would stick to its demands nomatter what. His testimony thereon was not directly con-troverted but was in fact indirectly confirmed.4. The December 17 meetingAt the next meeting, December 17, 1980, according toAlessi's testimony, Callahan informed Respondent thatthe chapel had unanimously rejected Respondent's de-mands. Alessi recounted that Buzzetta then gave figuresas to losses sustained by Respondent and advised thatRespondent had to have "givebacks." According toAlessi, Callahan then responded that, whenever therehad been economic problems in the past, all of theunions had gotten together with Respondent in joint ne-gotiations so that "everybody could give a little." Buz-zetta responded, according to Alessi, that he would nothave joint negotiations. Alessi testified further that Calla-han stated that Respondent should get together with theother unions to see where they are going and to get backto Local 103 after the holidays. The minutes of the meet-ing which were kept by Alessi correspond to the testi-mony he gave at the hearing.Winkworth testified for Respondent that the sameissues were discussed on December 17 as had been dis-cussed on December 11 and in particular that Buzzettaadvised that the loss he had reported in revenue at thelast meeting had since been confirmed and that it was inthe neighborhood of $28,000 for the month of November1980.Buzzetta testified that, at the December 11 meeting, hehad the exact figures showing a loss of $28,000 for No-vember and he stated he told Local 103 that if Respond-ent cannot make money in November, there is no waythat it can stay in business. Buzzetta testified that heasked Callahan to bring in a representative from hisInternational in order to get things moving but that Cal-lahan responded that he thought it was too early to dothat and advised instead that the earliest the next meetingcould be held was on January 14, 1981.5. The January 14 meetingSingleton, Respondent's president, testified that, onJanuary 12, 1981 (2 days before the scheduled resump-tion of the negotiations), he had lunch with Local 103'spresident Callahan in order to assess the problems theywere facing. Singleton testified that Callahan told himthat he felt that Singleton should lay out, at the bargain-ing session on January 14, what Singleton's bottom lineproposals were and that Callahan gave him assurancethat Local 103 would cooperate in trying to reach anagreement. Callahan did not testify before me.Alessi testified as follows as to the January 14 meeting.Callahan asked Singleton if Respondent News was goingto be shut down. It appears that there was a rumor beingcirculated to that effect. Callahan also asked Singletonwhy he was offering the Pressmen's local a "$88 packagedeal over 3 years" while offering Local 103 "a one-yearcontract with givebacks." Singleton answered by statingthat Respondent News had lost $400,000 in its last finan-cial period and that its parent company was reluctant toadvance any more money unless it got concessions fromall unions. Singleton stated that, if Respondent got con-cessions and had a profit at the end of the year, employ-ees in the composing room would get a raise. Singletonthen stated that he was giving up his negotiating stanceby putting his bottom line on the table. He said that hewanted to have the last raise given to Local 103 employ-ees, a $35 raise, returned. Singleton advised that, if hegot that back, the paper would continue to operate for atleast one more year. Singleton stated that he would leaveit up to Local 103 to advise how the cut should be taken,235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether in wages or in personal days or in holidays or inany combination, as long as it added up to $35 apiece.Local 103 representatives then caucused and returned toadvise Singleton that they were going to send for anInternational representative. Singleton responded that hewas happy to hear that. The next bargaining session wasset for January 29.Winkworth testified as follows for Respondent as tothe January 14 meeting. Essentially the same matterswere reviewed on January 14 as had been talked aboutin the earlier sessions with the exception that Singletonhad joined the Respondent's negotiating committee and"invited" Local 103 to come up with a solution wherebyRespondent could save $35 per man per week. Local 103responded that it could not see how it could do this andit had no ideas for effecting that kind of saving. Single-ton said that he was ready to meet around the clock 7days a week to get things resolved before the deadlinewhich he placed at February 10. Singleton advised thathe had to have things resolved because he could notcontinue carrying the deficit the paper was incurring.Singleton's testimony respecting the January 14 meet-ing is as follows. He attended because the publisher andthe other management officials requested him to attend.At the meeting, he reviewed the earlier proposals withLocal 103 representatives. At that point, Callahan askedhim what was the "bottom line." Singleton advised himthat the bottom line is $35 per person. Singleton statedthat one of the other Local 103 representatives thenasked, if Local 103 made those concessions, whether thepaper would be sold. He responded by stating that, if hegot the concessions that he was looking for, the paperwould definitely be kept open for another year.The testimony of Publisher John Buzzetta essentiallycorroborated Singleton's account as to the events of theJanuary 14, 1981 meeting.6. The January 29, 1981 meetingAlessi, the chapel chairman for Local 103, testified asfollows respecting the events of January 29. Singletonled off the meeting by stating that he was giving Local103 until February 10 to reach an agreement with Re-spondent on a new contract. Callahan responded thatLocal 103 intended to submit Respondent's proposal onthe $35 pay cut to the unit employees at a chapel meet-ing scheduled for that coming Saturday. Callahan alsotold Singleton that the International representative whohad been assigned to come in to assist in the contract ne-gotiations, Tom McGrath, had had a heart attack andthat the only other International representative availablewas Allen Heritage who could not get into the area untilaround February 10. Singleton responded that that wasnot acceptable, that it was nothing but a stall, and thathe wanted someone there quicker than that. Singletonstated that Callahan better tell his people at the chapelmeeting that Singleton wanted that $35 back, no if, ands,or buts and that, if he did not get that $35 back, theLocal 103 people "do not work" for Respondent any-more. He quoted Singleton as saying, "I don't give adamn about people anymore. I only care about mypaper. And any printer, driver or pressmen who gets inmy way, I'll roll right over him." Singleton stated thathe felt that he was going to reach an impasse with thepressmen in negotiations which were scheduled for Feb-ruary 5. Singleton also stated that he felt he had alreadyreached an impasse with Local 103. Callahan respondedthat he had reached no impasse with Local 103 but all hehad done was demand, threaten, and yell. At that pointFred Temby, Respondent's director of new processes,stated to Callahan, "You guys are full of crap. Yourpeople are a bunch of pussycats. They wouldn't followyou out of the building even if the building was on fire."Alessi's bargaining minute notes, which Respondentplaced in evidence, essentially corroborate Alessi's ac-count given above as to the events on January 29.David Winkworth, Respondent's labor consultant, tes-tified as follows concerning the negotiations on January29, 1981. The "whole issue was discussed in greatdetail." Local 103 advised that it was not ready to acceptthe conditions suggested by Singleton. Singleton thenstated that he was serious about the February 10 dead-line and that if Local 103 did not agree to the conditionspresented to them, it would be necessary to replace thecomposing room employees.Singleton testified as follows respecting that meeting.There were heated comments from both sides. FredTemby made a presentation on behalf of Respondent asto ways it could save $91,000 in operating the composingroom. One of the Local 103 representatives stated thatthere was just no way Local 103 was going to give upanything for which it bargained for years. Local 103 rep-resentatives stated that they had given up so much for solong and they noted that they had fewer people workingnow than they ever had before. They felt they had givenup everything that they can give and that there wasnothing else that they were willing to give. At thatpoint, Singleton stated that he had gotten to the pointwhere he was not really concerned about any of thepeople anymore but concerned only with saving thenewspaper.Buzzetta's account of the January 29 meeting is as fol-lows. Fred Temby attended on behalf of Respondent andexplained several ways in which savings of $91,000 ayear could be effected. There was no movement byLocal 103 thereon. Callahan stated that an Internationalrepresentative was supposed to be in attendance at thatmeeting but had had an heart attack and could not come.Callahan stated that he could not get another Interna-tional representative to attend.I credit Alessi's testimony that Singleton stated at theJanuary 29 session that if Local 103 did not give backthe $35 raise, the composing room employees would notwork for Respondent anymore. Winkworth's accountwas that Singleton said he would replace them. Morelikely, in my view, Singleton used the more forceful lan-guage attributed to him by Alessi's account.7. Singleton's telephone conversations with Local103's International representativesAllen Heritage, vice president of the ITU, Local 103'sInternational, testified that on February 3, 1981, JoeBingel, ITU's president, told him that Bingel had re-ceived a telephone call from a consultant for Respond-236 ALLBRITTON COMMUNICATIONSent, Bin Lewis, who had at one time been an official ofRespondent and that Lewis had discussed the problemsdeveloping at "the Paterson News." One of them appar-ently involved a report that was circulating to the effectthat Respondent intended to post working conditionsunder which the composing room employees, would berequired to work. (In that regard, I note that WalterUlinski, a composing room employee, testified withoutcontradiction that in January 1981 he asked Respondent'sdirector of new processes Fred Temby if there was anytruth to the rumor that the Company intended to postconditions for its composing room employees, and thatTemby replied that the rumor was true and also that ifLocal 103 did not go along with them, there was noamount of money Respondent would not spend to seethat the composing room employees would never have aunion again.) Heritage testified he called Singleton onFebruary 3, 1981, who told him that Respondent wasgoing to post conditions for the Pressmen on February 5and for the composing room on February 6, with theconditions to take effect on February 10. On February 4,according to Heritage, he and Bingel attempted to per-suade Singleton to postpone the posting of any such con-ditions until Heritage could meet with him. Heritage tes-tified that Singleton declined to do so but agreed to meetwith him on February 12. Singleton testified at length re-specting telephone conversations he had in late January1981 with Heritage and Bingel. He did not deny discuss-ing the subject of posting conditions.8. The February 6 sessionAlessi testified as follows respecting the next negotiat-ing session held. He learned of it when Local 103 re-ceived a mailgram from "federal mediator" John Belloadvising that a bargaining session was scheduled for thefollowing day, February 6. After Bello introduced him-self at the February 6 meeting, Singleton stated that hehad a lot of legal problems out of the way and that hecould now offer Local 103 a 3-year contract, the same ashe had offered the other unions. Singleton advised thatLocal 103 would still have to give back $35 in the firstyear of the contract but that in the second year it wouldget that $35 back and in the third year Local 103 em-ployees would receive a $29.50 raise. Singleton gaveLocal 103 a typewritten copy of Respondent's "final pro-posal" setting out that offer. Local 103 then caucusedand returned. Callahan advised that it was fine that Re-spondent had made a 3-year proposal but that Local 103still could not accept the pay cut. Callahan suggestedthat they start negotiations from the standpoint of a 3-year contract. Callahan noted that the International rep-resentative assigned to participate in negotiations, AllenHeritage, would be in the area around February 10 or 11and that Local 103 could negotiate thereon after thatpoint. Singleton wanted to know why the Internationalrepresentative could not come in any earlier and Single-ton and Callahan "went into the same old hassle" on thatmatter. Right after that, Singleton handed Callahan apaper on which was contained the terms under whichRespondent would employ the composing room employ-ees as of February 10, 1981. Local 103 representativescaucused and determined that there was nothing theycould do at that point. Its representatives returned to thebargaining table and discussed with Respondent howthey would notify it as to whether the employees wouldor would not work under those conditions. The meetingthereupon adjourned. Alessi's minutes of the February 6meeting were received into evidence as an exhibit by Re-spondent and they substantially comport with the testi-mony he gave at the hearing.Winkworth testified for Respondent simply that hewas present at the February 6 meeting and that, aroundthe time of that meeting, there were conditions postedwhich were to become effective on February 10.Singleton testified respecting the February 6 meetingitself as follows. It was called by a Federal mediator atRespondent's request. Local 103 was advised of the ur-gency of the situation. Then Local 103 expressed con-cern that the contract offered them was only for I year.Respondent caucused and amended its proposals to offera 3-year contract instead of one. Local 103 caucused andthe mediator then informed Singleton that he felt therewas an impasse and that the parties could make no fur-ther progress. At that point, Respondent issued its condi-tions on which it would employ the composing roomemployees and it informed Local 103 that those condi-tions would be posted the following week.Buzzetta's account is as follows. Respondent had askedthe Federal mediator to schedule the meeting. Respond-ent proposed a 3-year contract as Local 103 had com-plained at a previous meeting that the pressmen had beenoffered a 3-year package whereas Local 103 had been of-fered only a I-year contract. Local 103 after a caucus re-ported that they would have to take the matter up withtheir membership. At that point, Respondent advisedLocal 103 that it would be posting conditions as of Feb-ruary 10 in the composing room if agreement was notreached by that date. Buzzetta showed to the Local 103representative a paper listing those conditions.As related earlier, Singleton had agreed to meet withITU Vice President Allen Heritage on February 12,1981.9. Events between February 6 and 12, 1981On February 6, 1981, Respondent posted a notice inthe composing room which stated that the terms set outtherein would become effective in the composing roomon February 10. The terms, as set out in that notice,were that there would be a $35 decrease in the weeklywage rate of the composing room employees as of 7 a.m.on Tuesday, February 10, and that all other conditions inthe expired contract would continue in effect until reso-lution of a successor contract. The notice further provid-ed that Respondent required acceptance of those work-ing conditions in writing by the affected employees nolater than 1 a.m. on Tuesday, February 10, 1981. It ad-vised that if written acceptance was not received by thattime, Respondent will replace the affected workers forthe duration of the dispute.A similar notice had been posted in the pressroom,presumably listing the conditions under which the press-men would be expected to work on and after February10, 1981.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this same period, Respondent was training guardsemployed by Boyd Security to take over the work of themailroom employees/drivers in anticipation of the con-frontation that would take place on February 9, as de-scribed previously. Those guards walked as a groupthrough the composing room repeatedly. Another groupof men, fewer in number, were wearing western clothesand they regularly walked through the composing room.Singleton referred to the latter group as pressmen in thecourse of his testimony.About this same time, also as noted previously, Re-spondent had directed T & T to relocate its office out-side of the Paterson facility. Judge Sarokin alluded tothat directive as a forerunner of the things to come.The General Counsel offered uncontroverted testimo-ny that Respondent was preparing 150 copies of amanual, which was essentially a training manual to beused by new employees in the composing room.On February 5, 1981, an unusually large number ofpolice officers of the city of Paterson were stationed out-side the Paterson facility of Respondent. Those police of-ficers were wearing helmets and carrying nightsticks.It is apparent now that Respondent was then preparedto "take on the drivers" and also intent on defining theterms of employment of the composing room employees,and apparently those of the pressmen as well.On the afternoon of February 9, Local 103's presidentCallahan sent the following mailgram to Singleton:I am using this means of communications to inform[you] as president of [Local 103] that our memberswill continue to work in the composing room. Wewill continue to negotiate in an attempt to reachagreement for a new contract unless authorized oth-erwise. This letter is an answer to the communica-tions mailed to our members by registered mail.The reference in Callahan's mailgram to communica-tions mailed to Local 103 members was to a letter sentby Respondent to each of the composing room employ-ees by registered mail on February 6. That letter listedthe conditions contained in the notice posted in Respond-ent's composing room at Paterson on February 6, as re-lated above.On the night of February 9, as related at length above,in the section dealing with T & T, the mailroomemployees/drivers were ordered out of the building inPaterson. They began to picket and carried NMDU plac-ards. When the composing room employees arrived atthe Paterson facility in order to report for work, theyobserved that the NMDU picket line was up and all ofthe composing room employees honored it.About 10:30 a.m. on February 10, Alessi was at Local103's office. Singleton telephoned him there and askedwhy the composing room employees were not at work.Alessi told him that they were afraid to cross the picketline. Singleton stated that he had a 48-page paper to getout and that, if the Local 103 people were not back byshortly after lunch, they would all be permanently re-placed and they would not be allowed back in the build-ing again. Alessi testified that Singleton further statedthat he would break off negotiations with Local 103 andthat there would be no more negotiating. Alessi testifiedthat, later that day, he received a telegram which statedthat, if he did not return to work by February 11, hewould be permanently replaced.10. The February 12 meetingAlessi testified as follows as to that meeting. It hadbeen scheduled at the office of the Federal Mediationand Conciliation Service. Local 103's representatives ar-rived on time but no one from Respondent appeared.The Federal mediator made a telephone call and thentold the Local 103 representatives that he had called Re-spondent and had spoken to John Buzzetta who statedthat he thought the meeting had been canceled. Single-ton arrived 2 hours later and said that he was in nomood to bargain that night at all. Singleton said he had apaper to get out, that he had a strike on his hands, thathe was going to be very busy, and that he would beavailable to bargain a week from that date. Singletonsaid that he had also hired some permanent replacements.When Heritage asked why Singleton did that, as Local103 was not even on strike, Singleton responded that hewas going to do what he had to do and that Local 103can do what it has to do.Heritage's account was substantially the same as Ales-si's. Heritage also related that, before Singleton left, themediator talked to him and that Singleton then conferredwith Heritage. They agreed to meet on February 21,1981.Respecting the February 12 meeting, Singleton testi-fied as follows. Because of the NMDU picket line andthe fact that the composing room employees were hon-oring it, Singleton was not sure whether the meetingwould go on as scheduled. He made telephone calls tovarious locations trying to reach Heritage but withoutsuccess. His secretary called the Federal mediation officeon February 12 but there was no answer. Singleton as-sumed that at that point there would be no meeting.About 9:30 that evening, he received a telephone callfrom his attorney who advised that the mediator hadcalled and wanted to know where Respondent was.Then Singleton told his attorney that he could not cometo negotiate at that hour as he was in the process of get-ting the paper out. His attorney called back later andurged him to go to the mediation office. Singletonagreed and got to the mediation office about 10:30 thatnight. He told Heritage there that, because he had notslept in 3 days, he was in no condition to bargain. Herit-age asked if he would take the employees back if theydecided to return to work the following day. When hetold Heritage that he would, Heritage asked what hewould do with the replacements. Singleton respondedthat he did not know but he assumed that they would belet go. At that point there were only five replacementshired. Singleton stated that he would be available to bar-gain with Local 103 anytime the following week. Herit-age advised that he could not meet Monday, Tuesday, orWednesday as he had other commitments. The mediatorreported that he could not be available on Thursday orFriday. A date of Saturday, February 22, was set for thenext meeting.238 ALLBRITTON COMMUNICATIONSIt is unlikely that Heritage inquired as to whether Re-spondent would take back the composing room employ-ees, as Singleton's testimony would have it. Those em-ployees were honoring the NMDU picket line and werescheduled to meet the next night to consider whether tocall a strike themselves. I credit Alessi's account.Heritage left the FMCS office on February 12 withthe Local 103 representatives and went to a diner in Pa-terson for a meeting with officials of the NMDU and ofthe Pressmen's local. They exchanged notes of their re-spective bargaining sessions and agreed to keep eachother abreast of all future negotiations.On February 13, 1981, as related earlier, NMDU ob-tained from the U.S. District Court for the District ofNew Jersey a temporary restraining order directing Re-spondent to permit the mailroom employees/drivers rep-resented by the NMDU to work in the mailroom. It thenappeared that those employees would return to workthat evening at their normal starting time, i.e., about11:30 p.m. Local 103 had scheduled a chapel meeting for9:30 p.m. that night.11. The February 13 chapel meeting of thecomposing room employeesAlessi's account of that meeting is as follows. Heritagereported to the composing room employees present as tothe negotiations on the evening of February 12 and heinformed them that he did not think that Respondentwas going to try to negotiate a contract with Local 103.Local 103's president Callahan then spoke. Many of theemployees present wanted to know why Callahan hadonly been discussing the demand by Respondent forgivebacks and why no one had ever talked about theproposals put forth by Local 103. Callahan told themthat he felt that Respondent would never discuss Local103's proposals, that it would never negotiate a contractwith Local 103, and that all it was attempting to do wasto threaten Local 103 and force it to give back contractgains. Alessi then conducted a strike vote; the decision togo on strike was unanimous.12. The Local 103 picket line and Local 103'sdesignation of NMDU officials as agents for Local103Local 103's members set up a picket line outside thePaterson plant of Respondent News right after thechapel meeting ended. When the NMDU officials ar-rived later to see to it that the mailroom employ-ees/drivers were allowed by Respondent to work in themailroom, they observed the Local 103 picket line and,on inquiring, were told by Heritage that he had beenunable to reach Singleton to tell him that Local 103would not picket if Respondent rescinded the conditionsset out in its notice of February 6.Alessi and Heritage testified as follows as to the nextdevelopment. Heritage appointed Murray Schwartz,president of NMDU, Joseph Miraglia, New York busi-ness agent of the NMDU, and Marshal Lippman, the at-torney for the NMDU, as spokemen for Local 103 andasked them to go into Respondent's building to negotiatefor Local 103. That arrangement was made "since Sin-gleton wouldn't answer his phone calls" and to tell himthat, if the posted conditions were taken down and thepermanent replacements let go, the Local 103 strikewould end and that Local 103 would continue to negoti-ate for a contract.Schwartz testified that he, Lippman, and Miragliawent into the building and met with Singleton.Schwartz' account of that meeting is as follows. Lipp-man told Singleton that they were authorized by Local103 to state that it would end its strike if Singletonwould take down the posted conditions. According toSchwartz, Singleton said he could not negotiate withLippman as the Local 103 representative and said alsothat he did not care if Local 103 stayed out forever as"they are never coming back to work" and that he was"not meeting with them."Peter Trombina, vice president of T & T, testified thathe briefly observed that meeting and overheard Lippmanoffering to get for Singleton a written authorization fromLocal 103 whereby Lippman would be designated as aLocal 103 spokesman.Singleton's account of that incident is as follows.Sometime around 11:30 p.m., he was told that MarshalLippman, Murray Schwartz, and other officials from theNMDU were there to talk with him. He met with them.Lippman told him that the drivers would not cross theLocal 103 picket line and that Local 103 would take thepicket line down if Respondent would restore the statusquo for the Local 103 unit. Singleton informed Lippmanthat Lippman was not the Local 103 negotiator and thatSingleton would be very happy to sit down and talkwith Heritage or Callahan. Callahan and Heritage hadrefused to meet with Singleton that night. Singleton toldLippman that he did not understand why Lippman wasthere and asked why Heritage and Callahan had notcome in to talk with him as he heard that they were out-side. Singleton told Lippman that he would love to talkto Heritage and Callahan to resolve the matter.I credit Schwartz' account. Singleton's account asksme to accept the unlikely premise that Heritage on theone hand was avoiding direct discussions with Singletonand yet that he concocted an elaborate method wherebyNMDU officials and its attorney were sent to see Single-ton as Local 103's emissaries. There does not seem to beany reason Heritage would act in so devious a manner.After Schwartz, Lippman, and Miraglia left Respond-ent's plant, 20 minutes or so after they had entered, theytold Heritage of the discussion they had just concludedwith Singleton. Local 103 has been picketing Respond-ent's facility since then.In the early morning hours of February 14, 1981, Her-itage returned to his motel. Singleton called him there.In the ensuing discussion, Heritage told Singleton thatLocal 103 would end its strike if Respondent would takedown the posted conditions. Singleton said that hewould not do that.13. The February 21 meeting with NMDU andPressmen officials presentAlessi testified as follows respecting the negotiationson February 21. The meeting was held at the FMCS239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice. Appearing on behalf of Respondent were its attor-ney, the publisher of Respondent News, John Buzzetta,and its director of new processes Fred Temby. Local103's negotiating committee was comprised of AllenHeritage, Tom Callahan, Alessi, other Local 103 mem-bers, and also James Scofield, president of Local 8,Pressmen and Murray Schwartz, president of theNMDU, and Joseph Miraglia, the NMDU business agentfor New Jersey. Respondent's attorney objected to thepresence of the NMDU officers on the ground that Re-spondent had a court case pending with the NMDU anddid not want to prejudice its position in that matter bygiving any recognition to the NMDU. Buzzetta objectedto the presence also of the president of Local 8, Press-men, James Scofield. Heritage stated that the Local 103group was a duly constituted committee and was thereto negotiate a contract for Local 103 members. As aresult, there were no negotiations.Murray Schwartz testified as follows respecting theFebruary 21 meeting. The representatives of Local 103sat at the table in the conference room. Schwartz, Mirag-lia, and Scofield sat with them. They waited for Re-spondent's representatives to appear. When Buzzettawalked in the room, he asked what Scofield, Miraglia,and Schwartz were doing there. Heritage answered thatthey were part of the Local 103 negotiating committeeand that Local 103 has a right to appoint to that commit-tee anyone it chooses. Buzzetta and his attorney walkedout of the room for a caucus. They returned after a shortwhile. Respondent's attorney stated that Scofield couldstay but that Schwartz and Miraglia would have toleave. Buzzetta stated that he did not agree to have thePressmen in the room either. Heritage objected to thosecomments and said that Local 103 had a right to have, asmembers of its committee, anyone it wanted. The media-tor ended the meeting when the matter could not be re-solved. Scofield testified at the hearing before me but didnot make a reference to the February 21 negotiations.Buzzetta testified for Respondent as follows respectingthe February 21 meeting. He objected at the outset tothe presence of the NMDU officials as Respondent wasthen in a dispute with the NMDU before Judge Sarokinin the U.S. district court. Buzzetta voiced objections ini-tially over the presence of Scofield but later on droppedthose objections. Heritage took the position that he wasthere with his committee and if Respondent did not wantto negotiate with that committee, then Local 103 wasnot negotiating. Buzzetta stated that he could not negoti-ate with the NMDU people present.The minutes prepared by Alessi of the February 21meeting show that it was conducted by a Federal media-tor and they recite that "'for [Local 3]-were Heritage,Callahan, Alessi, Angiuoli, Winterstain,' 'For Pressmen-Jim Scofield, president,' 'For New York Mailers andDrivers, Murray Schwartz [president], Joe Miraglia [vicepresident],' and 'For Management-Ken Weisert [attor-ney], Fred Temby, John Buzzetta."' The minutes furtherrecite that, when Respondent's representatives objectedto the presence of the officials of the NMDU and thePressmen, Heritage stated that Local 103 would not beproperly representing its people if it did not have otherinterested unions present. The rest of Alessi's minutescontain statements which are in general accord with histestimony.NMDU's president Schwartz testified, on cross-exami-nation, that he attended the meeting on February 21under the following circumstances. He had, on February13, expressed to Allen Heritage that he was upset withthe fact that Local 103 had a picket line there that dayinasmuch as the NMDU drivers had been expected toreturn to work on February 13. Instead they honored the103 picket line. Heritage told him then that he wantedSchwartz to know what was going on and to see whatwas happening and to see how Respondent bargained inbad faith. Heritage told him that, at the next meeting,Schwartz would be invited. Shortly afterwards, he re-ceived a call from the president of Local 8 of the Press-men's Union and was advised that the meeting was setup for February 21.Another negotiating session, set for March 6, 1981,was canceled by the mediator.14. The April 28 meetingThe next bargaining session took place on April 28,1981. The accounts of Local 103's chapel chairman JoeAlessi, of Respondent's attorney William D. Toney, andof John Buzzetta, publisher of Respondent News, re-specting the developments at the session are in substan-tial agreement. The mediator asked Local 103 to reviewthe bargaining situation up to that date. Its representa-tives summarized the prior negotiations. They indicatedthat, as Respondent earlier had expressed concern as tothe size of the work force, Local 103 had a proposalbased on a 4-day workweek which would enable Re-spondent to keep the same work force but at a substan-tial savings of money. Thereupon, Respondent's attorneyToney spoke. He reviewed Respondent's proposals andthen was given Local 103's proposals for a 4-day work-week. Respondent then caucused to review these propos-als which were contained in a typewritten document.When the parties reconvened, Toney indicated that hedid not feel that job guarantees could go on in perpetui-ty. Local 103's representative McGrath stated his dis-agreement with that observation. Toney stated that,under the new proposal by Local 103, Respondentwould have to hire 15 additional people. ThereuponToney said that, since Local 103 had rejected Respond-ent's final proposal, its first proposal would be put backon the bargaining table. This provided that the unit em-ployees would be reduced in pay 15 percent, wouldwork a 40-hour week instead of a 35-hour week, andwould lose 5 personal days. Toney said he had one addi-tional proposal; it provided that the contractual wordingas to the inclusion of foremen in the bargaining unitwould be deleted as they are supervisors under the Na-tional Labor Relations Act. After a I-hour caucus, therewas discussion about foremen being in the unit and as tothe type of work they could perform. There was furtherdiscussion of Local 103's proposal with Respondent's in-dicating that it was too costly a package. Alessi askedabout reports that the Pressmen had given "tremendousgivebacks" and wanted to know what they were. Therewas a caucus and Toney, on his return, explained how240 ALLBRITTON COMMUNICATIONSthe savings were effected in the Pressmen's contract. Themeeting was recessed at that point.The mediator called Respondent in May 1981 toadvise that a negotiating session set during that monthwas canceled.15. The June 25 session: The alleged unconditionaloffer to return to work and related correspondenceThe next bargaining session was held on June 25, 1981,at the office of the Federal Mediation and ConciliationService. The testimony given by the General Counsel'switnesses thereon, through Joseph Alessi and ThomasMcGrath, chapel chairman and ITU vice president, re-spectively, together with Local 103's bargaining notes,correspond in substance with the testimony given by Re-spondent's witness William Toney and its bargainingminutes. At the outset of that meeting, an official ofLocal 103's International gave Toney a letter dated thatsame day which was addressed to Dean Singleton. Thatletter stated that Local 103 was making an unconditionaloffer on behalf of all of the composing room employeesto return to work immediately and it asked Respondentto advise Local 103 as to arrangements for its membersto return to work. Toney stated that he needed to asksome questions to determine whether the offer was reallyunconditional. He asked Local 103 officials whether itwas giving in to Respondent's proposals made at theApril 28, 1981 session in which Respondent had sought a40-hour workweek, a $35-a-week reduction in pay, a re-duction of 5 personal days, and a concession that super-visors should be excluded from the bargaining unit. ITUVice President McGrath replied that the Local 103 letterof June 25 "speaks for itself" and stated that Local 103was making an unconditional offer to return to work.Toney stated that he wanted to know whether the pick-eting would cease. McGrath responded that Local 103had no conditions and that, if Respondent insisted, itcould reinstate the Local 103 members on the basis ofRespondent's proposal on April 28. McGrath stated that,in that event, Local 103 members would still return towork and Local 103 would expect that negotiationswould continue. Toney pointed out that replacementshad been hired for the strikers and that the strikerswould be placed on a preferential hiring list. Toneystated that he was still trying to determine whetherLocal 103's offer to return was in fact an unconditionaloffer and asked if the strike would end if in fact therewere no vacancies. McGrath's response was that Local103's offer was unconditional. McGrath's testimony isthat, about that point, he had become angry. Toneycharacterized McGrath's demeanor as "irate." In anyevent, Toney asked McGrath if the picketing would stopif there were no vacancies for all the striking employees.A caucus was held. McGrath stated on behalf of Local103 that Local 103 was not accepting Respondent's lastcontract proposal. McGrath added that the striking em-ployees were offering to come back to work without acontract and to continue to negotiate. Toney askedMcGrath whether Local 103 was willing to come backto work under the terms of Respondent's last offer onthe bargaining table. At this point in the discussion, theexchanges were hardly cordial. McGrath asked Toney toset out Respondent's proposals in writing so that nothingwas misquoted. McGrath advised that the employees onstrike would be willing to go back to work under anyconditions. Toney pressed McGrath as to whether thepicketing would cease if none of the employees was rein-stated. McGrath responded that, if all of the employeeswere taken back, the strike would be ended but that thepicket line would stay up if some were not taken back.Toney then asked whether Local 103 was accepting Re-spondent's last proposals respecting wages, hours, andthe removal of the supervisors from the unit and if itwould then be willing to bargain on the other unresolvedcontractual matters. McGrath stated that he thoughtthere was agreement on all other items. McGrath statedthat Local 103's position was that the striking employeeswere offering to go back to work unconditionally, thatLocal 103 was still requesting Respondent to continue tobargain for a renewal contract, that its picketing wouldcease when all the strikers have been returned to work,and that Local 103 does not agree to accept Respond-ent's last contract proposal. At that point, the parties dis-cussed Local 103's demand for information which wasset out in a separate letter. Toney indicated that hewould furnish Local 103 with whatever information itwas entitled to receive and advised that he would meetsometime to look into that matter. It was agreed thatLocal 103 would await his reply thereon before the nextnegotiating session would be held.16. Subsequent letters as to the offer to returnOn June 29, 1981, Toney wrote Local 103 to state thatLocal 103's letter of June 25 in which it stated that itwas making an offer to return the striking composingroom employees to work was not unconditional as re-quired by law in view of the explanatory commentsmade by McGrath on that date. On July 7, 1981, Local103 wrote Toney that its members were prepared uncon-ditionally to return to work on the basis of his final pro-posal of February 6, 1981. Local 103 sent Toney a mail-gram on July 10 which stated that the July 7 letter inad-vertently left out several words and it was corrected toread as follows:Our members are prepared unconditionally toreturn to work. You are advised that such workwould be on the basis of your final proposal of2/6/81 copy of which is attached hereto.As discussed above, Toney had told Local 103 thatRespondent was putting back on the bargaining table itsinitial proposals made in December 1980 with a furtherdemand that foremen be excluded from the unit. Toneythen wrote Local 103 on July 17, 1981, that its offer wasnot unconditional as it was based on Respondent's rein-stating the February 6 proposal.On July 31, 1981, Local 103 wrote Toney and statedthat he had conditioned the employees' offer to return towork by requiring Local 103 to accept Respondent's lastoffer of a $35-per-week reduction in wages and a 40-hourworkweek. Local 103's letter of June 31, 1981, to Toneyfurther recited that it had placed no conditions regardingthe offer to return to work. Local 103 further advised241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, with regard to the picketing, it would be continuedonly by those not permitted to return to work or duringnonworking hours. On August 3, 1981, Toney wroteLocal 103 and stated that its offer had never been "un-conditional" because Local 103 continued to insist thatthe strikers return to work on the basis of Respondent'soffer dated February 6, 1981.Both sides apparently agree that Toney had stated atthe June 25 negotiating session that Local 103's offer toreturn was tantamount to its accepting Respondent's pro-posals that there would be a $35 reduction in weeklywages and a 40-hour workweek. The bargaining minutesof Respondent and those of Local 103 both reflect thatToney made that comment.Uncontroverted evidence presented by the GeneralCounsel established that, at the times Local 103 made itsoffer of reinstatement on behalf of its striking members,Respondent was advertising for composing room unitemployees and that it has, since then, hired a number ofreplacements for the striking employees. Respondent'snegotiator Toney testified during his cross-examinationthat he told Local 103 on June 25, 1981, that he had con-cluded and determined that there were no vacancies inthe composing room then.17. The last negotiation session-November17, 1981It appears that a mediator had scheduled a meeting inOctober 17, 1981. Local 103 canceled it because one ofthe subjects on the agenda for that meeting was a matterthat Local 103 felt was one to be resolved pursuant tothe grievance-arbitration proceeding of the contract, andnot by collective bargaining. That matter involved Local103's claims for vacation money and wages for personaldays allegedly due employees under the terms of the ex-pired contract. Those claims are discussed in a separatesection.On November 17, 1981, the last meeting was held atthe office of the Federal Mediation and ConciliationService. Respondent's chief spokesman William Toneybegan it by stating that Respondent would restore the$35 wage cut for the second year of the contract andoffer a $29.20 wage increase for the third year. He thenstated he wished to set forth Respondent's proposals re-specting the other areas of the contract which had notbeen agreed upon. He stated further that he had not hadtime to have a typewritten document prepared butwould read to them the proposed changes from variousnotes he had just made. When he began to read from hisnotes, a discussion took place as to whether or not agree-ment had been already reached on points referred to byToney. After a caucus, Toney proceeded to read fromnotes which, according to the General Counsel's wit-nesses, were scattered "all over the table." DuringToney's presentation, the publisher of Respondent News,John Buzzetta, interjected comments. When Toney re-ferred to the section of the contract pertaining to jobguarantees, he said, "Pass." McGrath interrupted and in-sisted that Toney take a position on that point. Toney re-plied, "Pass." When Toney finished his presentation,McGrath asked how could he possibly respond to itwhen he was not sure that the notes he wrote down re-flected precisely the comments of Toney and Buzzetta.Toney responded that there was no legal requirement forhim to give Local 103 a written proposal. McGrathstated that he was not going to be able to work out any-thing with Toney, and then changed the subject. He of-fered to supply Respondent with a "crew" of composingroom employees for the night shift for that night. Therewas a heated exchange. Toney stated that there were noopenings but that he would be willing to work out apreferential rehiring list pursuant to a strike settlementagreement which would be for 6 months with the provi-sion that the employees on the list would have to notifyRespondent once a month by registered mail that theywere available to work. The agreement would furtherprovide, according to Toney's proposal, that at the endof 6 months, if the striking employees were not back towork it was "all over." McGrath asked Toney to putthat in writing for him and Toney responded he wouldconsider that request. The parties separated. McGrathtold the mediator that he needed everything in writing.The mediator informed McGrath, when McGrath saidhe needed Respondent's position respecting the guaran-teed job clause in the contract, that Toney would consid-er agreeing to that clause if Local 103 would agree tothe rest of the contract. The mediator left the room andreturned. He then advised McGrath that Toney wouldput all the contract changes in his proposal in writing assoon as he got back to his office and that he would in-clude three dates for future bargaining. The meetingended. Local 103 has heard nothing from Respondentsince respecting negotiating for a renewal contract.D. Analysis-Alleged Bad-Faith BargainingRespondent and Local 103 had worked together har-moniously for many years in modernizing the composingroom operations with a view toward accommodating theinterests of the unit employees. In the fall of 1980, Local103 pushed forward with its campaign to organize Re-spondent's editorial employees, at a time when Respond-ent was continuing to experience financial losses in itsoperation, especially those of Respondent News. Thecredited evidence is that Singleton then said he intendedto punish Local 103 for that effort and that the compos-ing room employees would get no raises. The discrimina-tory discharges of eight reporters in October 1980, asfound above, underscores that statement.Respondent initiated the discussions for a renewal con-tract. There is no question but that it fulfilled its obliga-tion to meet with Local 103 at reasonable times and todiscuss with it relevant contract matters. What stands outto me is that, in the negotiations from December 2, 1980,to February 6, 1981, Respondent aimed at one goal-asubstantial giveback by the employees represented byLocal 103. When asked for its "bottom line" it modifiedthat demand but made it clear that it wanted a $35-per-week-per-unit employee giveback. There is no questionin my mind that Respondent was willing to enter into arenewal contract on the basis of its proposal. It pressedLocal 103 to get an International representative to thebargaining table for that purpose. Were that all there was242 ALLBRITTON COMMUNICATIONSto this case, I would conclude that Respondent met withLocal 103 at reasonable times and places, discussed itsproposals, offered counterproposals, properly claimed itwas losing money, and indicated it would substantiatethat claim but was not asked to do so, and otherwise dis-charged its obligation to bargain collectively. However,I do not think those matters should be viewed in isola-tion. A significant point for consideration is Singleton'sthreat that he would roll right over Local 103 if it didnot accede to his demands. I also attach weight to thecredited testimony that he wanted the $35 givebackwithout any ifs, ands, or buts. Buzzetta, too, had earlierstated that Respondent would stick to its proposals, nomatter what. Very significant for me also is the creditedtestimony that Singleton had said that, if he did not gethis way on the givebacks, the composing room employ-ees would no longer work for Respondent.The discussions between Respondent and Local 103were not conducted in the abstract. It must be remem-bered that Singleton had, since the early fall of 1980,been in the process of "taking on" the mailroomemployees/drivers and when the adverse arbitrationaward came down in mid-January 1981 he voiced thatvery sentiment. He did take them on. Just 3 days afterthat award issued, he gave Local 103 Respondent'sbottom line, a $35 weekly wage giveback to achieve a$91,000 savings in composing room operating costs-byitself, an obviously permissible bargaining goal.The General Counsel sets out two concepts on whichI am urged to find that Respondent engaged in bad-faithbargaining. First, it is contended that Respondent enteredinto the bargaining and pursued it with a fixed intent togo through all the motions but with no real intent toreach agreement except on its own terms. Secondly, it isurged that, even if surface bargaining were not shown,Respondent cannot have given Local 103 a fair chanceto bargain before it unilaterally imposed the $35 give-back. I am not sure that the bad-faith bargaining issue inthis case can be resolved on such a bifurcated approach.It would be simplistic to decide the merits on the basis ofwhether or not an impasse was reached before a contractchange was implemented. I cannot see how I can consid-er that matter apart from the General Counsel's basiccontention that, from the outset, Respondent's mind wasunalterably fixed. If so, the impasse was reached and evi-denced at the second bargaining session when Buzzettabrushed aside Local 103's demands and disclosed thatRespondent was set on its giveback goals.It would be equally simplistic too to decide the meritson the basis urged by Respondent as that approach putstoo much emphasis on the mechanical aspects of bargain-ing. There is no real question in my mind that Respond-ent suffered operating losses as to the News and the Dis-patch, that Local 103 could have easily verified that factif it wanted to do so, or that Respondent wanted aprompt resolution on its demands whereas Local 103 wasmaneuvering to avoid or to delay the giveback sought byRespondent. To write finis to the General Counsel's caseon the basis of those observations misses the issue.There is on the one hand, as noted before, clear evi-dence of animus by Respondent, in and about the bar-gaining. There are, on the other, the economic factswhich support strongly Respondent's demand for give-backs and the open efforts it has made to reach an agree-ment with Local 103. What I find significant are factorsthat motivated Respondent in its bargaining that shouldnot have been there. Very simply, Respondent's bargain-ing approach with Local 103 appears to have been mate-rially influenced by its intent to "take on" the NMDU.Respondent spent far more than the giveback it wantedfrom Local 103 in preparing to take on the NMDU andin doing so. Maybe it was entitled to do so but the ex-penditure of such large sums does not lend credence toRespondent's assertion that it needed the $91,000 give-back from Local 103 to keep the paper going for I moreyear. The sudden demand by Respondent on February 6that the Local 103 members advise it in writing by Feb-ruary 10 as to whether they would work under theposted conditions is, in my view, very much bound upwith Respondent's actions vis-a-vis the mailroomemployees/drivers the night of February 9, as recountedin detail above. Respondent had a meeting set with a keyITU official for February 12 but did not wait for him.Rather, it was incurring large expenses in housing andtraining the Boyd Security guards. Strangely, it seemsthat Respondent's varying proposals to Local 103 indi-cate that its bargaining was not genuine good faith. OnFebruary 6, it gave Local 103 two typewritten proposals.The first was a 3-year proposal with a raise in the thirdyear. When Local 103 said it would consider it, it wasgiven the second-providing for the $35 giveback and arequirement that the employees provide written assur-ances that they will work on that basis.I find from the totality of the relevant evidence that itis more probable that Respondent negotiated with Local103 with a fixed intent to force Local 103 to give back$35 in wages and that it never seriously considered anyalternative. I thus find that the General Counsel has es-tablished by a preponderance of the evidence that Re-spondent did not bargain in good faith with Local 103.34I further find that Respondent's conduct after the start ofthe Local 103 strike underscored the fact that Respond-ent rejected the principle of collective bargaining. Then,Singleton told Schwartz on February 13 that Local 103members on strike "are never coming back to work";Toney professed on April 28 to be unable to understandthe words "unconditional offer"; and as found below,Respondent unlawfully sought to have Local 103 decer-tified.E. Analysis as to Alleged Unlawful Refusal toReinstate the Striking Composing Room EmployeesAs the composing room employees voted to strike be-cause of Respondent's bargaining tactics and as I havefound that that bargaining was conducted in bad faith byRespondent, I further find that the strike by the compos-ing room employees on and since February 13, 1981, wascaused and prolonged by Respondent's unfair labor prac-tices. 3 534 United States Gypsum Co., 200 NLRB 1098 (1972).3" Billion Oldsmobile-Toyota, 260 NLRB 745 (1982).243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence is also quite clear that Local 103 maderepeated offers on behalf of those employees since June25, 1981, to return to work. Respondent urges that thoseoffers were not unconditional as Local 103's mailgram inJuly indicated that the employees would return on thebasis of the conditions on February 6, 1981. Local 103'ssubsequent dealings thereon with Respondent made it un-equivocally clear that its offer to return was uncondition-al; yet Respondent insisted that Local 103's offer wasbased on the terms of the notice posted by Respondent,which they had rescinded as a contract proposal onApril 28, 1981. I note that Respondent offered no evi-dence to show that the replacements were workingunder terms other than those set out in the February 6notice.I find that Toney's persistent requests to "clarify" thestated unconditional offer were undertaken to find somereason to reject it. If there were any real doubt that theoffer was not unconditional, Respondent could havetested it by calling some of the strikers back as therewere openings. It chose brinksmanship. At that, it wasconsistent with its announced determination that thosestriking employees would "never [be] coming back towork," that they "would be out there [on strike] a longtime because they are never coming back" and that Re-spondent "would appeal all the way to the SupremeCourt to keep [Local 103] out."I therefore find that Respondent's refusal to honorLocal 103's unconditional requests on behalf of the strik-ing composing room employees to return to work on andsince June 25, 1981, was discriminatorily motivated.38F. Analysis: Alleged Unlawful Refusal of Respondentto Negotiate with Local 103 Based on the Compositionof its Negotiating CommitteeLocal 103 designated NMDU President Schwartz asone of its representatives on February 13 and again onFebruary 21, 1981. On both occasions Respondent re-fused to negotiate because Schwartz was not an officialof Local 103. Respondent asserts that it was privilegedto do so in view of its assertions that Schwartz had en-gaged in misconduct on February 9, 1981. That is obvi-ously an afterthought as that reason was never given oneither February 13 or 21. Respondent contends that italso could not sit down with Local 103 in Schwartz'presence as it would thereby be according recognition toNMDU's claim in the U.S. district court proceeding thenthat Respondent was the employer of the mailroomemployees/drivers represented by NMDU. That reasonis also without merit as Singleton met directly withSchwartz on February 26, 1982, about that group.Respondent's refusal to negotiate with Local 103 be-cause Schwartz was on its negotiating committee, in thecircumstances of this case, improperly impinged onLocal 103's right to bargain collectively with Respond-E6 Billion Oldsmobile-Toyota, supra. Even were the strike by those em-ployees not caused or prolonged by Respondent's unfair labor practices, Iwould make the same finding as there were job openings and as in anyevent Respondent rejected the offer on a frivolous, pretextual basis.ent and constituted a violation of Respondent's duty tobargain in good faith.37G. Analysis: Alleged Unlawful Threats and WarningsThe General Counsel contends that Respondent "dis-played" strike replacements in late January and earlyFebruary 1981 and thereby unlawfully warned the com-posing room employees of the futility of the attempts ofLocal 103 to bargain collectively with Respondent.Those individuals so "displayed" were for the most partBoyd Security guards being trained by Respondent to re-place the mailroom employees/drivers who, as foundabove, were not Respondent's employees. As Respond-ent could sever its contract with T & T without violat-ing the Act, its training of those guards to that endwould necessarily be in furtherance of a lawful aim. Thepossibility that some of Respondent's employees may in-cidentally have been influenced by that act does notthereby violate their rights under Section 7.38The threats by Singleton to discharge employees or toreplace them if Local 103 did not accede to his demandsand his threat to refuse to continue bargaining if thecomposing room employees honored the NMDU picketline were not incidental matters but direct impairmentsof employee Section 7 rights.Incidentally, the complaint alleges, as independent vio-lations of Section 8(a)(5), the October 22, 1981 warningby Laciura, the threat of discharge by Laura, the layoffof eight reporters in October 1981, the discharge of Rimand Macaluso, the refusal to reinstate the composingroom employees on strike, and the lawsuit against thosestrikers as discussed below. As parties cannot be requiredto bargain collectively about unlawful acts, I fail to seehow those warnings etc. separately can violate Section8(a)(5).H. Alleged Unlawful Refusal to Honor Local 103'sClaims for Striking Employees' Accrued Vacation Payand Accrued Wagesfor Unused Personal DaysThe General Counsel contends that Respondent hasunlawfully withheld from striking employees their vaca-tion moneys and wages for personal days accrued underthe expired contract. The General Counsel separatelycontends that Respondent unlawfully has failed and re-fused to agree to arbitrate Local 103's grievances re-specting those claims. Respondent asserts that theamounts of moneys due employees for accrued vacationpay and for personal days are payable at the end of eachyear and depend on their rate of pay as of the time theyare paid and not in accordance with the amount of theirwages in the last year of the expired contract. Thus, Re-spondent asserts that Local 103's claims for vacation payand personal days were premature and were matters forcontract negotiations, not for the grievance arbitrationprocedure under the expired contract.On August 10, 1981, Local 103's president Callahanwrote to Respondent asking that it pay moneys owed itsmembers for vacation pay and that such moneys should3S Harley Davidson Motor Co., 214 NLRB 433, 437 (1974).as Cf. Trash Removers, 257 NLRB 945 (1981).244 ALLBRITTON COMMUNICATIONSbe paid in accordance with the agreement under whichLocal 103 members worked until February 10, 1981. OnAugust 12, 1981, Callahan wrote essentially the sametype letter to Respondent for payment of unused person-al days due Local 103 members pursuant to the contractin force at the time of the strike.The contract between Local 103 and RespondentNews effective January 25, 1976, to January 24, 1981,provided for various vacation benefits, depending onlength of service. Article II, section 22, of that agree-ment provides that pay for vacation shall be at the ratethe employee is receiving at the time the vacation istaken. Article II, section 27, provides that each unit em-ployee shall receive 10 personal days each year and thatdays not used shall be paid for at the rate of scale of theshift of the employee by no later than December 31 ofthe following year.On September 10, 1981, William D. Toney, then chiefspokesman for Respondent, answered those letters ofAugust 10 and 12 and stated that Respondent has no wayto determine what rate of pay should be used to satisfythose claims. He asserted too that the claims were pre-mature as payment, in his view, was not due until theend of 1981. Toney observed that, as Respondent andLocal 103 have not reached agreement respecting thewages of the unit employees' wages, Respondent mustdeny the claims. On October 2, 1981, Callahan wroteToney and asked a series of questions of him, eight innumber. On October 13, Toney responded and in effectstated that Local 103 was evading the issues. He notedthat Local 103's letter of October 2 referred to sick days'payments and that that claim had never been raised. Byletter of October 15, 1981, Callahan wrote Respondentfor a meeting of the "joint standing committee" as pro-vided for in the expired agreement to handle the unre-solved questions of payment of vacation pay and person-al days. Toney responded to that letter by writing Local103 on October 21 to reiterate that the matters of vaca-tion pay and personal days are properly ones for collec-tive bargaining, not for grievance-arbitration. Toneyalso noted, under the terms of the expired agreement,payment for personal days does not accrue until Decem-ber 31, 1981, and, on that basis, he observed that Local103's request for payment of personal days was prema-ture. On November 4, 1981, Local 103's attorney wroteToney to advise that Local 103 would be present at theFederal mediation office on November 17 to conduct thejoint standing committee meeting before getting into ne-gotiations on that date. Toney responded by telegram toadvise that the November 17 date had been reserved forcontract negotiations and not for a joint standing com-mittee meeting. On November 17, Toney and Local103's representative agreed to handle the contract negoti-ations on that day and to defer the discussion as to Local103's claim for vacation moneys and personal days. OnNovember 25, Local 103's attorney wrote the AmericanArbitration Association requesting that it send a list ofarbitrators, from whom the parties could select one toresolve the issues arising out of Local 103's claims forvacation pay and personal days pay. By letter dated De-cember 1, 1981, Toney wrote the American ArbitrationAssociation to oppose Local 103's request for arbitrationon the ground that the expired contract does not providefor arbitration of the bargainable items. By letter datedDecember 11, 1981, Local 103's attorney wrote theAmerican Arbitration Association to advise that the issueRespondent raised is one that itself is arbitrable andwhich Respondent can raise before the designated arbi-trator.Testimony was offered before me that the parties werearbitrating those matters.39Implicit in the General Counsel's first contention,i.e.,-that Respondent unlawfully failed to pay accruedbenefits, is that the calculation of the amounts due andthe date that payment thereof is to be made are bothmatters that involve essentially contract interpretation,which in my view is best left to the arbitral process.40Ifind persuasive the General Counsel's alternate conten-tion that Respondent cannot lawfully resist arbitration onthe ground that the wage rates involved are subject tobargaining while it was simultaneously failing to bargainthereon in good faith. Respondent thereby penalized itsemployees because they supported Local 103's aims.4'I. Alleged Unlawful Suit by Respondent AgainstStriking EmployeesThe essential facts are not in dispute.In March 1981 the composing room employees onstrike discussed among themselves the fact that, in prioryears, various employees of Respondent had obtainedawards in worker compensation cases based on lung andchest ailments traceable to exposure at work over theyears to asbestos, lead, and noxious fumes. Many of thosestriking employees met, in groups of three or more, withLocal 103's attorney to consider whether they shouldpursue similar claims. Fifty-one of them elected to do soand each signed his own workers' compensation petitionalleging that he incurred a permanent, partial disabilitybased on longtime exposure at work to lead, etc. Thepublisher of Respondent News, John Buzzetta, testifiedthat the moment he learned of those petitions he called alocal attorney to have a suit started.On November 25, 1981, Respondent filed a complaintto institute a civil action in the Superior Court of theState of New Jersey. Each of the striking composingroom employees was named as a defendant in that suit.Each was alleged therein to have conspired to file theworkers' compensation claim to harass Respondent and,based on various counts alleging civil conspiracy, abuseof process and fraud, Respondent sought from each strik-ing employee compensatory and punitive damages andattorney's fees and costs.On December 10, 1981, Respondent amended thatcomplaint to delete the names of those striking employ-s9 In its brief Respondent stated that the award issued in that proceed-ing. It is not appropriate for me to accept that representation or to con-sider the other comments in Respondent's brief as to such an award.40 Cf. Collyer Insulated Wire, 192 NLRB 837 (1971)."t Cf. Vesuvius Crucible Co., 252 NLRB 1279 (1980). As discussed inthe remedy section, no affirmative relief is provided in view of the ongo-ing arbitration proceeding. Were that proceeding not undertaken, theBoard would have the ancillary power to interpret the contract to adju-dicate in full the unfair labor practice issue.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees who had not filed any worker's compensation peti-tion.Local 103's attorney filed answers on behalf of each ofthe defendants. As of the hearing in the instant case, thatsuit was in its pretrial stage.42The General Counsel asserts that the employees whofiled workers compensation petitions in 1981 were there-by engaged in a concerted activity protected by Section7 of the Act and that Respondent's suit against them un-lawfully interfered with the exercise of that right. Fur-ther, the General Counsel asserts that Respondent didnot act in good faith in bringing that suit as it initiallysued all the strikers and not just those who had filedworkers' compensation petitions.Respondent asserts that en masse filing of such peti-tions where no objective medical data was offered tosupport them constituted a prima facie tort and that Re-spondent pursued that claim in good faith.The Board has held that the filing of workers' com-pensation petitions is an activity protected by Section 7of the Act.43It would seem that the lawsuit against theemployees who filed workers' compensation petitions inthe instant case had to interfere with and restrain them inthe exercise of that right. The Board's approach is tonevertheless permit such interference with that right, inview of the "right to all persons to litigate their claims incourt."44In proper cases, however, the Board may actto curb a suit which has the potential for chilling pro-tected rights.45The General Counsel urges that the in-stant case is one where the Board should act. I agree.The institution of the civil action initially against allstriking employees and not just those who filed workercompensation petitions discloses Respondent's real moti-vation and that was underlined, in my view, by the factthat Respondent directed the filing of such an action im-mediately upon the filing of the petitions. In making thatdetermination, I also have taken into account the oft-stated remarks by Respondent demonstrating its intent topenalize Local 103 for its activities among Respondent'semployees.J. Alleged Promises to Encourage Local 103'sDecertificationThe General Counsel contends that, about July 1,1981, Respondent, by its Supervisor Lawrence Brock-lesby, promised benefits to employees to induce them todecertify Local 103 as their bargaining representative. Insupport of that allegation, the General Counsel called asa witness Steven Thompson. He testified as follows. Hehad been hired as a composing room employee in Febru-ary 1981 on a permanent basis. In June 1981 he had three42 In its brief, Respondent made a statement as to developments in thatcase since the hearing closed in the instant case. Counsel for Local 103then filed a motion seeking to place in evidence certain papers in thatlawsuit which he asserted reflected more accurately the status of thatcase. Counsel for Respondent filed a response. As best as I can ascertain.certain counts of the complaint in the superior court civil action weredismissed and others were held to be sufficient under New Jersey law towarrant further proceedings.43 Krispy Kreme Doughnut Corp., 245 NLRB 1053 (1979), enf. denied635 F.2d 304 fn. 4 (4th Cir. 1980).44 Clyde Taylor Co., 127 NLRB 103 (1960).4* Bill Johnson's Restaurant, 249 NLRB 155, 164 (1980).conversations with his Supervisor Lawrence Brocklesby.Those conversations took place in Brocklesby's officeand no one else was present at any of them. In the firstconversation, he asked about raises, seniority, and otherbenefits and Brocklesby informed him that he would getback to him. At the second conversation, he asked againabout those benefits and was told once again that Brock-lesby would get back to him. Several days later he againspoke to Brocklesby and asked if he was covered by theLocal 103 contract. During that discussion, Brocklesbytold him that, if Thompson would file a petition to de-certify Local 103, Respondent could get rid of it beforethe latter came to court sometime in January. Duringthat discussion, Brocklesby told him that Thompson hadto get more than half the people that he worked with todo away with Local 103 and that Respondent could thengive employees pay raises and benefits and a betterworking environment.Thompson was discharged by Respondent in lateAugust 1981. On November 25, 1981, he gave an affida-vit to an agent of the Newark office of the NationalLabor Relations Board and on November 30, 1981, filedthe charge in Case 22-CA-11313. That charge gave riseto the allegation in the complaint before me respectingthe alleged promise of benefit by Supervisor Brocklesby.Thompson had filed another charge with the Newarkoffice of the National Labor Relations Board allegingthat his discharge in late August 1981 was unlawful. Hesigned an affidavit respecting that matter on January 16,1982, which revealed that in his work history he hadbeen fired and reinstated on four previous occasions byRespondent before his final termination in August 1981.That charge had been dismissed by the Regional Officefor insufficient evidence.On cross-examination, Thompson gave testimonywhich was confused about dates on which he had filedunfair labor practice charges. At one point, he indicatedthat he believed he had filed his first charge in August1981 and as it turned out he was partially right. He hadsigned an unfair labor practice charge which was datestamped in August 1981 but, for some reason, it had notbeen docketed; instead, it was incorporated in anothercase file in the Board's Regional Office.Respondent called Lawrence Brocklesby to testify re-specting this allegation. Brocklesby related that he hadhad many discussions with Thompson pertaining toThompson's work deficiencies. He said that Thompsonhad not really "made any complaints other than to sayhe wanted more money and did not like the idea ofworking Sundays." He was asked on direct examinationwhether he had any conversations with Thompson aboutthe decertification of Local 103 and responded "never."On cross-examination he stated initially that he did notrecall any conversation with Thompson where the issueof the Local 103 contract with Respondent News wasbrought up. When the matter was pursued, he testifiedthat he took the Local 103 contract from Thompson inJune 1981, put it in his desk without reading it, and toldThompson that he would have to talk with Respondent'slawyers or with Buzzetta, the publisher of RespondentNews. He acknowledged further that Thompson had246 ALLBRITTON COMMUNICATIONSasked him whether the employees under Brocklesbywere covered by that contract and he told Thompsonthat he did not know and that Thompson would have totalk with the "lawyers and Mr. Buzzetta." He stated fur-ther that he did not remember whether he glimpsed atthe first page of that contract and then stated he mighthave glanced at it and then thought he remembered thatit was a Local 103 contract. Later on, he stated thatThompson threw that contract at him and that was whyhe did not read it. Then Brocklesby stated that Thomp-son threw the contract on the desk.I credit Thompson's account. He testified in a straight-forward manner as to the remarks made by Brocklesbyto him in June 1981 about having Local 103 decertified.Brocklesby on the other hand testified on direct examina-tion that the only discussion he had with Thompson wasabout Thompson's work deficiencies, about getting moremoney and about not working on Sundays. On cross-ex-amination however he testified that Thompson tried toprovoke an argument with him by throwing the Local103 contract at him. Significantly too, the testimony ad-duced from Brocklesby on cross-examination respectingdiscussions about the Local 103 contract corroboratedThompson's testimony. In view of the foregoing, and asit appears that Brocklesby's testimony respecting his dis-cussions with Thompson on the Local 103 contract con-tradicted his initial denial respecting any such conversa-tions, I do not credit Brocklesby's summary denial whenhe was asked whether he had any conversations withThompson about decertifying Local 103.Based on the foregoing credibility resolution, I findthat Respondent, by Brocklesby, promised benefits to itsemployees to induce them to decertify Local 103 as bar-gaining agent of the composing room unit.CONCLUSIONS OF LAW1. Respondent News, Respondent Dispatch, Respond-ent Allbritton, and T & T are each an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Respondent News, Respondent Dispatch, and Re-spondent Allbritton (herein jointly called Respondent)constitute a single employer within the meaning of theAct and all three are liable for the unfair labor practicesfound in this case.3. Local 103 and NMDU are each a labor organizationas defined in Section 2(5) of the Act.4. Respondent is not a joint employer with T & T ofthe mailroom employees/drivers in this case and thus didnot unlawfully fail or refuse to bargain collectively withtheir representative, NMDU, or unlawfully lock themout, or unlawfully permanently replace them, or unlaw-fully refuse to reinstate them, or unlawfully withdrawrecognition from NMDU or violate Section 8(a)(1), (3),or (5) of the Act respecting the mailroom employ-ees/drivers.5. Respondent, by the warning given by Laciura, bythe threats of discharge by Laura and Singleton, by thepromises made by Brocklesby to induce an employee toact to decertify Local 103, and by the violations foundbelow respecting Section 8(a)(3) and (5) of the Act,interfered with, restrained, and coerced, and is interfer-ing, restraining, and coercing, its employees as to theirrights under Section 7 of the Act and thereby has violat-ed Section 8(a)(l) of the Act.6. Respondent discharged its employee Dale Rim be-cause he refused to perform work normally done byLocal 103 members on strike and Respondent therebyinterfered with, restrained, and coerced him with respectto his right under Section 7 of the Act to refuse to per-form such work and Respondent thus violated Section8(a)(1) of the Act; and because Respondent sought todiscourage membership in Local 103, it thereby violatedSection 8(a)(3) of the Act.7. Respondent did not, by its discharge of Charles Ma-caluso from its employ, violate Section 8(a)(1), (3), (4),or (5) of the Act.8. Respondent did not unlawfully parade or displaystriker replacements to signal to Local 103 members thatany strike activity on their part or any further bargainingefforts by Local 103 would be futile and the complaintallegation thereon must be dismissed.9. The composing room employees employed by Re-spondent have been engaged in a strike since February13, 1981, which has been caused and prolonged by unfairlabor practices committed by Respondent.10. Local 103 has, on and since June 25, 1981, uncon-ditionally requested Respondent to reinstate to employ-ment the striking composing room employees and Re-spondent's failure and refusal since June 25, 1981, tohonor those requests have discriminated against thoseemployees in order to discourage them from continuingto support Local 103 and Respondent thereby violatedSection 8(a)(3) of the Act.11. Respondent laid off eight reporters in October1980 and has failed to reinstate six of them in order todiscourage its employees from joining or supportingLocal 103 and Respondent thereby has violated Section8(a)(3) of the Act.12. (a) Respondent violated Section 8(a)(3) and (5) ofthe Act by having delayed unduly the processing ofLocal 103's grievances as to vacation pay and wages forpersonal days it claims are due to composing room em-ployees as such delay was aimed at discouraging its em-ployees from supporting Local 103 and as it was in dero-gation of Respondent's duty to bargain collectively withLocal 103.(b) Respondent did not unlawfully fail or refuse tohonor those claims when presented as the amounts dueand the due dates were best left to the arbitral process.13. Respondent instituted and has prosecuted a civilaction against its composing room employees becausethey supported Local 103 and to discourage them frompursuing their respective claims under the Workers Com-pensation Act and Respondent thereby has interferedwith, restrained, and coerced its employees respectingtheir rights under Section 7 of the Act and in violationof Section 8(a)(1) of the Act. However, as Respondentand Local 103 were under no duty to bargain them, Re-spondent did not thereby violate Section 8(a)(5) of theAct.14. All composing room employees, including dataprocessing and technical service employees employed by247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent at its Paterson, New Jersey plant but exclud-ing all other employees, guards, and supervisors as de-fined in the Act constitute a unit appropriate for pur-poses of collective bargaining under the Act.15. Respondent has failed and refused to bargain col-lectively, as defined in Section 8(d) of the Act, withLocal 103 as the exclusive representative of Respondent'scomposing room employees and thereby violated Section8(aX5) of the Act.16. All full-time and regular part-time editorial em-ployees employed by Respondent at its Paterson andUnion City plants, including editors, reporters, writers,chief photographer (Dispatch), photographers, librarians,desk assistants, typists and rewrite persons but excludingthe executive editor, managing editor, associate editor,city editor, metropolitan editor, executive sports editor,sports editor emeritus, contract service for racing, Span-ish editor, photo editor, office clerical employees, confi-dential employees, including the secretary to the execu-tive editor, professional employees, guards and supervi-sors as defined in the Act and all other employees consti-tute a unit appropriate for collective bargaining withinthe meaning of the Act.17. (a) It is appropriate that Respondent bargain col-lectively from October 24, 1980, with Local 103 as theexclusive representative, for purposes of collective bar-gaining, of the employees in the unit described above inparagraph 16.(b) Respondent has failed to bargain collectively withLocal 103 since on and after it received Local 103'sdemand and thereby violated Section 8(a)(5) of the Act.18. It is also appropriate for reasons discussed underthe remedy section to issue a broad remedial orderagainst Respondent.19. Respondent did not violate Section 8(a)(1) of theAct by the allegedly unlawful display of strike replace-ments or its allegedly unlawful threat to replace employ-ees if they engaged in a strike or its allegedly unlawfulthreat to refuse to bargain with Local 103.20. Respondent did not violate Section 8(a)(5) of theAct by discharging eight reporters in October 1981, bydischarging Dale Rim or Charles Macaluso, by warningor threatening employees, by its failure to reinstate unfairlabor practice strikers on their unconditional applicationtherefor, by its refusal to pay claims for vacation pay andfor pay for unused personal days, or by having institutedand prosecuted a lawsuit against striking composingroom employees as Respondent and Local 103 had noobligation to bargain as to such threats, discriminatorydischarges, and so on.21. Respondent, as it is not a joint employer with T &T of the mailroom employees drivers, did not violateSection 8(aX1), (3), or (5) of the Act as alleged in para-graphs 32, 35, 36, or 38 of the amended complaint.22. The unfair labor practices above whereby Re-spondent was found to have violated Section 8(aX)(1), (3),or (5) of the Act affect commerce within the meaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction to effectuate the policies of the Act.Respondent shall be required to offer to the six report-ers laid off in October 1980, who have not been recalled,immediate and full reinstatement to their former positionor, if those positions no longer exist, to substantiallyequivalent positions without prejudice to seniority or anyother rights and privileges and Respondent shall make alleight reporters whole for any loss of earnings they mayhave suffered as a result of their having been laid off bypayment to each of them of a sum of money equal towhich each, respectively, would have earned but forbeing laid off, less net earnings, to be computed on aquarterly basis in the manner set forth in F. W. Wool-worth Co., 90 NLRB 289 (1950), and with interest there-on computed as prescribed in Florida Steel Corp., 231NLRB 651 (1977).46Respondent shall offer reinstatement to Dale Rim onthe same basis and similarly make him whole and Re-spondent shall expunge any reference to his dischargefrom its personnel file and so notify him.47Respondent shall offer to each of the employees whobegan a strike on February 13, 1981, immediate and fullreinstatement to the jobs they held immediately beforeFebruary 13, 1981, or if those jobs no longer exist to sub-stantially equivalent jobs without prejudice to their se-niority or any other rights or privileges previously en-joyed, discharging, if necessary any replacements hiredin their places, and make the striking employees wholefor any loss of earnings they may have suffered byreason of the discrimination against them by paying thembackpay from and after the date they unconditionally of-fered to return to work, computed on a quarterly basis inthe manner established by the Board in F. W. WoolworthCo., 90 NLRB 289 (1950), and with interest thereoncomputed in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977)."4Respondent shall, on Local 103's request, cancel anychange in the rates of pay, hours, wages, or other termsor conditions of employment of its composing room em-ployees made on or after February 10, 1981, and shall re-instate such rates or pay, hours, wages, and other termsand conditions of their employment as existed prior tothat date but this shall not be construed as requiring Re-spondent to reduce any rates of pay, wages, or any bene-fit without a request thereon from Local 103.'49As discussed earlier in this decision, a Gissel bargainingorder shall issue to Local 103, effective October 24,1980, as representative of the editorial employees of Re-spondent.Respondent shall be ordered to withdraw the com-plaint, and amendments thereto, that it filed with the Su-perior Court of New Jersey against the composing roomemployees and shall reinburse them for all legal fees, ex-penses, and costs they incurred in defending that matter.45 See generally Isis Plumbing Co., 138 NLRB 716 (1962).47 Sterling Sugars, 261 NLRB 472 (1982)." Isis Plumbing Co., supra. As Respondent rejected the offer, backpayshall be calculated from the date of the offer, June 25, 1981. See Interno-tional Business Systems, 258 NLRB 181 (1981).4" See Alondra Nursing Home, 242 NLRB 595 (1979).248 ALLBRITTON COMMUNICATIONS249To insure that all affected employees are made aware employees the provisions of the attached notice, isof their rights, Respondent shall mail to each of its em- denied as unduly cumulative.ployees on strike a copy of the notice to employees at- However, Respondent's proclivity to violate the Acttached hereto, in addition to posting copies of that and the fact that it demonstrated a general disregard fornotice, as provided for herein. employees' fundamental statutory rights warrant broadThe General Counsel's request for extraordinary relief, injunctive relief.s0including a request that Respondent's official read to the'O Hickmott Foods, 242 NLRB 1357 (1979).